Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 1 of 178 PageID #:52982

                                                                                   1101

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 20, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:00 o'clock a.m.
    9
                                 TRIAL - VOLUME 8 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 2 of 178 PageID #:52983

                                                                                   1102

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15
  16
         Hytera Corporate Representative: Michele Ning
  17
  18
  19
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 3 of 178 PageID #:52984

                                                                                              1103

               1              (The following proceedings were had out of the
               2              presence of the jury in open court:)
               3               THE CLERK: All rise. The Court is in session.
               4    Please be seated.
10:16:47       5               THE COURT: Good morning, counsel.
               6               MR. ALPER: Good morning, Your Honor.
               7               MR. CLOERN: Good morning, Your Honor.
               8              (Brief pause.)
               9               THE COURT: Just one matter left on the Court's
10:16:58     10     agenda, and we will deal with that in due course.
             11               (Brief pause.)
             12               (The following proceedings were had in the
             13               presence of the jury in open court:)
             14                THE CLERK: You may be seated.
10:17:35     15                THE COURT: Good morning, members of the jury.
             16                Counsel, you may proceed.
             17                MR. ALPER: Thank you, Your Honor. Plaintiff calls by
             18     video deposition Ms. Huang Ni.
             19                THE COURT: Is this the same format that you used
10:17:48     20     yesterday?
             21                MR. ALPER: This last one will be the same format as
             22     yesterday, and then we'll go to the live reading.
             23                THE COURT: Yes. Please proceed.
             24                MR. ALPER: Yes, Your Honor.
10:18:00     25
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 4 of 178 PageID #:52985
                                     videotape deposiition of Huang Ni
                                                                                              1104

               1              (The following videotape deposition of Huang Ni
               2              heard in open court.)
               3               THE COURT: Counsel, would you stop the projection.
               4               Members of the jury, would you step out for a while,
10:33:45       5    just a few minutes. The Court has to deal with another matter.
               6               Counsel may remain, if you wish.
               7
               8              (Whereupon, the Court directed his attention to
               9              other matters on his call, after which the
             10               following further proceedings were had herein:)
             11
             12                (The following proceedings were had out of the
             13               presence of the jury in open court:)
             14                THE COURT: Please recall the jury.
             15                There is variety in the federal courts.
             16               (Laugher in the courtroom.)
             17               (Brief pause.)
             18                THE CLERK: All rise. This Court resumes in session.
             19     Please be seated.
10:37:25     20                THE COURT: Members of the jury, that recess had
             21     nothing to do with this case.
             22                Please proceed.
             23               (The following videotape deposition of Huang Ni
             24               heard in open court, continued:)
11:01:52     25                MR. ALPER: Your Honor, in connection with Ms. Ni's
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 5 of 178 PageID #:52986
                                     videotape deposiition of Huang Ni
                                                                                              1105

               1    testimony, we move to admit PTX 525, which was Deposition
               2    Exhibit 1; PTX 521, which is Deposition Exhibit 2; PTX 531,
               3    which is Deposition Exhibit 3; PTX 530, which is Deposition
               4    Exhibit 4; and PTX 809, which was Deposition Exhibit 7.
11:02:19       5               MR. CLOERN: No objection, Your Honor.
               6               THE COURT: They are received and may be published.
               7              (Said exhibits received in evidence.)
               8               THE COURT: Yesterday, as I informed you, members of
               9    the jury, when you go in to deliberate you will receive copies
11:02:33     10     of these exhibits, along with all the other exhibits which have
             11     been received in evidence.
             12                Are you ready for your next procedure?
             13                MR. ALPER: Yes. For the four remaining depositions,
             14     with your permission, Your Honor, I call upon my colleagues,
11:02:43     15     Ms. Barbara Barath to come forward to read the questioning,
             16     and, with your permission, Mr. Calhoun to take the witness
             17     stand.
             18                THE COURT: Yes, you may follow that routine
             19     procedure.
11:02:56     20                Members of the jury, the person on the witness stand
             21     who will be answering these questions is not, indeed, that very
             22     person. It is another person who simply will be reading what
             23     it is that he said at the deposition, and the reader will read,
             24     blandly, the answer.
11:03:22     25                Please proceed.
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 6 of 178 PageID #:52987
                             Deposition of Xiaohua Zheng read into the record
                                                                                              1106

               1               MR. ALPER: Yes, Your Honor.
               2               MR. CLOERN: Your Honor, may we just note that I don't
               3    think it's in the transcript that these were also interpreted
               4    depositions.
11:03:35       5               THE COURT: Well, all right. Now, who is being
               6    deposed?
               7               MR. ALPER: So the first witness will be Ms. Chahal
               8    Chang, and she did testify through a translator.
               9               THE COURT: All right. Just as the three previous
11:03:50     10     witnesses testified?
             11                MR. ALPER: Yes, Your Honor.
             12                THE COURT: All right. I think, members of the jury,
             13     you understand what we're doing here.
             14                All right. The witness will take the stand. And,
11:04:01     15     obviously, will speak in English.
             16               (Laughter in the courtroom).
             17                MS. BARATH: Barbara Barath on behalf of Motorola.
             18     Good morning.
             19               (Deposition of Xiaohua Zheng read into the
11:04:11     20               record:)
             21     BY MS. BARATH (reading:)
             22                "Q Good morning, Mr. Zheng. Could you please state
             23     your name.
             24     A. Xiaohua, X-i-o --
11:04:17     25     Q. And what is your current --"
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 7 of 178 PageID #:52988
                            Deposition of Xiaohua Zheng - read into the record
                                                                                              1107

               1    A. -- h-u-a --"
               2               THE COURT REPORTER: I'm sorry. Please repeat.
               3               MR. CALHOUN: I'm sorry.
               4               "A    X-i-a-o-h-u-a.
11:04:30       5    Q. And what is your current position at Hytera?
               6    A. Currently I am the president at Hytera responsible for the
               7    terminal system, industrial terminal product line, I'm the
               8    general manager there.
               9    Q. Do DMR products fall within your scope of responsibility
11:04:47     10     currently?
             11     A. Yes.
             12     Q. Who do you report to?
             13     A. Hu Jun.
             14     Q. What is Hu Jun position?
11:04:55     15     A. VP at Hytera responsible for development, research and
             16     development.
             17     Q. Who does Hu Jun report to?
             18     A. Yelin Jiang Ling.
             19     Q. What is that person's job?
11:05:07     20     A. Hytera executive VP.
             21     Q. Does Yelin Jiang report to Chairman Chen?
             22     A. Yes.
             23     Q. Do you ever report directly to Mr. Chen?
             24     A. No.
11:05:21     25     Q. I have marked as Exhibit 1 a document labeled?
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 8 of 178 PageID #:52989
                            Deposition of Xiaohua Zheng - read into the record
                                                                                              1108

               1    HYT1973-11556869, and there's an of the cover e-mail here with
               2    an attachment, and then we have attached the attachment, which
               3    is in consecutive Bates number order. And so, this was a
               4    document produced in native format as it is indicated by the
11:05:50       5    first page of the document. So the Bates number is going to be
               6    just on the first page and not on the subsequent pages.
               7               So we go to the e-mail, and that's the very first part
               8    of this Exhibit 1.
               9               Exhibit 1 starts with an e-mail from YT Kok on July 4,
11:06:09     10     2008, to a number of Hytera engineers, correct?
             11     A. Correct.
             12     Q. And are you one of the engineers that YT Kok was e-mailing
             13     on July 4, 2008, in this e-mail, correct?
             14     A. Correct.
11:06:21     15     Q. The attachment to Y.T. Kok's July 4, 2008, e-mail provides
             16     his proposal for what he called "the common platform
             17     architecture for Hytera's DMR products"?
             18     A. I saw this e-mail, but I don't see anything related to DMR.
             19     Q. In the attachment, it's your testimony that you don't see
11:06:44     20     anything related to DMR?
             21     A. I was only reading the e-mail page, this page. So far I
             22     haven't seen anything in this page related to DMR.
             23     Q. It's a presentation regarding Y.T. Kok's proposal for the
             24     common platform architecture, correct?
11:07:00     25     A. YT Kok named the presentation as is.
           Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 9 of 178 PageID #:52990
                            Deposition of Xiaohua Zheng - read into the record
                                                                                              1109

               1    Q. The common platform architecture is included in Hytera's
               2    DMR products?
               3    A. Yes.
               4    Q. Is the common platform architecture included in Hytera's
11:07:14       5    TETRA products?
               6    A. No.
               7    Q. I have marked Exhibit 7, a document with the Bates?
               8    HYT1973-14979477. It's an e-mail with an attachment. I'll
               9    start off by asking you, Mr. Zheng, have you seen this document
11:07:35     10     before?
             11     A. No.
             12     Q. The cover e-mail is an e-mail from Yang Shuang Feng on
             13     December 9, 2018, to Ruan Han Chun copying YT Kok and
             14     Xiong Wei Ming.
11:07:50     15     A. Yes.
             16     Q. Could you please read what the subject line says, please.
             17     A. "UIT organization" or I'll just do it, verbatim, "UIT
             18     organization."
             19     Q. And there's an attachment. It shows that there's an
11:08:06     20     attachment on the e-mail called UIT organization?
             21     A. I cannot see the attachment, but as shown on the e-mail, it
             22     says "UIT organization."
             23     Q. You can see that the attachment is called
             24     UITorganization.doc?
11:08:21     25     A. Yes.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 10 of 178 PageID #:52991
                        Deposition of Xiaohua Zheng - read into the record
                                                                                           1110

            1   Q. If we go to the attachment, the title of the attachment is
            2   RAF_COR_UI, correct?
            3   A. Correct.
            4   Q. Generally, in your years at Hytera, is it correct to say
11:08:40    5   that you have never seen any DMR code that was written in C as
            6   opposed to C++?
            7   A. I didn't pay too much attention to this matter before. So,
            8   therefore, I cannot recall accurately.
            9   Q. Considering your experience working on DMR products, can
11:08:56   10   you think of any reason why the RAF files would be converted
           11   from C to C++ other than if they were being converted from code
           12   that was not Hytera's?
           13   A. I do not know.
           14   Q. I have marked as Exhibit 9 a document numbered
11:09:20   15    HYT1973-13228358. And my question for you -- well, it's a
           16   document plus an attachment that has a number that were
           17   consecutive. My question for you is, is Exhibit 9 an e-mail
           18   and attachment from YT Kok to a group of Hytera engineers on
           19   November 19, 2008, entitled RAF Concept?
11:09:41   20   A. Yes.
           21   Q. First question is, who are the Hytera individuals who are
           22   listed who this e-mail was sent to?
           23   A. Some people I know, others I don't. After I joined the
           24   team, shortly after I joined the team Luo Zhong Yuan left the
11:10:01   25   terminal R & D system. Zhu Deyou should be responsible for
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 11 of 178 PageID #:52992
                        Deposition of Qinzhou Chen - read into the record
                                                                                           1111

            1   hardware platform software development.
            2              I do not Tang Qiang. Long Baiyan, I knew her after
            3   2009. She was an assistant engineer as I introduced earlier.
            4   Li Guan Nan is responsible for APP development.
11:10:27    5   Q. What is the RAF Concept document that is attached to
            6   Exhibit 9?
            7   A. It is my first time seeing this document, also my first
            8   time seeing this e-mail."
            9              MR. ALPER: And, Your Honor, in connection with
11:10:42   10   Ms. Zheng's deposition, we move to admit PTX 605, which was
           11   Deposition Exhibit 1, and PTX 640 and 641, which correspond to
           12   Deposition Exhibit 9.
           13              MR. CLOERN: No objection, Your Honor.
           14              THE COURT: They are received and may be published.
11:11:00   15             (Said exhibits received in evidence.)
           16              THE COURT: And, once again, members of the jury, you
           17   will receive these exhibits when you do go in to deliberate.
           18              MS. BARATH: Next, we will be reading from the
           19   deposition of Qinzhou Chen.
           20              You read?
           21              MR. CALHOUN: Yes.
           22             (Deposition of Qinzhou Chen read into the
           23             record:)
           24   BY MS. BARATH (reading:)
           25              "Q     Would you please state your name.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 12 of 178 PageID #:52993
                        Deposition of Qinzhou Chen - read into the record
                                                                                           1112

            1   A. My name is Qinzhou Chen. So first name Qinzhou,
            2   Q-i-n-z-h-o-u, last name Chen, C-h-e-n.
            3   Q. Are you able to understand spoken English?
            4   A. No, I do not.
11:11:39    5   Q. And can you understand written English?
            6   A. No.
            7   Q. Do you speak in English when you're talking to your
            8   colleagues at Hytera?
            9   A. No. Only sometimes very simple words such as "okay," but
11:11:53   10   generally speaking, I do not speak in English. I only know
           11   some very, very simple English.
           12   Q. And do you speak English to investors or customers?
           13   A. No.
           14   Q. Do you speak English to your channel partners or
11:12:02   15   distributors?
           16   A. No.
           17   Q. When someone sends a written communication to you in
           18   English, how do you attempt to understand what it says?
           19   A. Generally speaking, the situation is as follows: Because I
11:12:14   20   have a lot of work on my hand every day, my secretary has
           21   access to my e-mail. So she thinks it is important, then she
           22   -- if she thinks a certain document or e-mail is important,
           23   then she would translate it for me to read.
           24   Q. I have marked as Exhibit 1 a document that begins with the
11:12:32   25   Bates number HYT1973-03760469, and it's entitled "ID-Driven."
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 13 of 178 PageID #:52994
                        Deposition of Qinzhou Chen - read into the record
                                                                                           1113

            1   Are you familiar with this document, Exhibit 1?
            2   A. No, I'm not.
            3   Q. Can you go to the page that has the number down at the
            4   bottom right-hand corner, the number that ends with 482. And
11:12:55    5   on that page, do you see, about halfway down the page, there is
            6   an Item 3?
            7   A. Yes, I see it.
            8   Q. And is Item 3 entitled "Declaration of Manager Chen on the
            9   DMR project"?
11:13:09   10   A. Yes, I see it.
           11   Q. I'm going to hand you a document that's going to be
           12   Exhibit 3. It's Bates labeled HYT1973-03672064. This is an
           13   e-mail exchange between you and G.S. Kok on September 13, 2007,
           14   correct?
11:13:31   15   A. Yes.
           16   Q. I've handed you what has been marked as Exhibit 5, and this
           17   document has a Bates number HYT1973-03672224. Is this a
           18   translation that your secretary made of an e-mail that G.S. Kok
           19   had sent you to you on June 29, 2007?
11:13:57   20   A. I believe so. I'm not sure, but it seems that it is being
           21   sent to both BE and me. I generally do not pay much attention
           22   to such e-mails.
           23   Q. I've marked as Exhibit 6 a document labeled
           24   HYT1973-03672424. Is Exhibit 6 an e-mail exchange between -- a
11:14:24   25   series of e-mail exchanges between you and G.S. Kok in the
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 14 of 178 PageID #:52995
                        Deposition of Qinzhou Chen - read into the record
                                                                                           1114

            1   December 2007 timeframe?
            2   A. Yes, this -- yes, this document is from G.S. sending to my
            3   secretary and cc'g me.
            4   Q. Exhibit 7 is an e-mail and document from -- Bates labeled
11:14:52    5   HYT1973-03661521. It begins with a cover e-mail from Sam --
            6   Guan to Mr. Chen at -- on May 4, 2015. And this is another --
            7   my first question is, is Exhibit 7 an e-mail and document that
            8   you received from Sam Guan in May 2015?
            9   A. It has been a long time. I do not remember, but reviewing
11:15:17   10   the text here, I seem to have some recollection of it.
           11   Q. Let me mark Exhibit 8, HYT1973-152196. This is an e-mail
           12   that Sam Chia sent to you, Mr. Chen, on May 22nd, 2017, with
           13   the subject "Summary of My Disappointment (private)." And my
           14   question to you is, do you remember receiving -- did you
11:15:47   15   receive this e-mail?
           16   A. Yes, I do.
           17              MS. BARATH: With that, Your Honor, we would like to
           18   move into evidence Chen Exhibit 1, which is PTX 416; Chen
           19   Exhibit 3, which is PTX 426; Chen Exhibit 5, which is PTX 429;
11:16:10   20   Chen Exhibit 6, which is PTX 433; Chen Exhibit 7, which is
           21   PTX 404; and Chen Exhibit 8, which is PTX 233.
           22              MR. CLOERN: No objection.
           23              THE COURT: All right. The exhibits are received and
           24   may be published.
11:16:28   25             (Said exhbits received in evidence.)
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 15 of 178 PageID #:52996
                         Deposition of Junping Luo - read into the record
                                                                                           1115

            1              THE COURT: Members of the jury, when you go to
            2   deliberate, you will receive copies of these exhibits, along
            3   with other exhibits which have been received in evidence in the
            4   case.
11:16:40    5              MS. BARATH: Next we will be reading from the
            6   deposition transcript of Junping Luo.
            7              THE COURT: What was the last name again?
            8              MS. BARATH: L-u-o, Luo.
            9              THE COURT: Is the court reporter picking up all the
11:16:50   10   spellings here?
           11              THE CLERK: Not yet. Later.
           12              THE COURT: Okay. Proceed.
           13             (Deposition of Junping Luo read into the
           14             record:)
11:16:57   15   BY MS. BARATH (reading:)
           16              "Q     Good morning, sir. Would you please state your
           17   full name for the record.
           18   A. My full name is Junping Luo. So first name is J-u-i."
           19              Excuse me.
11:17:18   20              "... J-u-n-p-i-n-g and last name is Luo, L-u-o.
           21   Q. What is your current title at Hytera?
           22   A. I am currently the vice director of the Department for
           23   Technology Patent and Strategy and Price Management Department.
           24   Q. Exhibit 5 is a Hytera document and attachment labeled
11:17:41   25   HYT1973-00198095 through HYT1973-00198097. My question is
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 16 of 178 PageID #:52997
                         Deposition of Junping Luo - read into the record
                                                                                           1116

            1   going to be about the attachment on the very back, sir.
            2              Have you seen a table like this or do you know what
            3   this table is?
            4   A. Yes.
11:17:57    5   Q. What is this table?
            6   A. This is a table about fixed asset management.
            7   Q. And does this table list the various laptops that were
            8   assigned to certain personnel at Hytera?
            9   A. Yes.
11:18:09   10   Q. Do you agree that this table indicates that -- in Exhibit 5
           11   indicates that the 109495 computer was in shared use in the DMR
           12   software department?
           13   A. It disagree.
           14   Q. Why do you disagree?
11:18:27   15   A. Because this table shows record of how our fixed assets was
           16   assigned to different names. The information contained in Use
           17   needs to be confirmed.
           18   Q. You just -- you don't know whether or not the table,
           19   Exhibit 5, is correct that HYT09495 was in shared use, right?
11:18:51   20   A. Yes. I believe the information contained in Use is
           21   unconfirmed, and it is also not the main purpose of this table.
           22   Q. Exhibit 7 is a document Bates labeled HYT197304 --"
           23              Excuse me.
           24              "... HYT1973-07445200 through 7445202 is a termination
11:19:19   25   agreement for Sam Chia. Have you seen Exhibit 7 before, sir?
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 17 of 178 PageID #:52998
                         Deposition of Junping Luo - read into the record
                                                                                           1117

            1   A. Yes.
            2   Q. Exhibit 18 is a document labeled termination agreement for
            3   YT Kok, Bates stamped HYT1973-07445197 through 7445199. Sir,
            4   what is Exhibit 8?
11:19:41    5   A. It is a termination agreement.
            6   Q. For Mr. YT Kok?
            7   A. Yes.
            8   Q. Exhibit 9 is a document labeled G.S. Kok non-compete
            9   agreement, Bates labeled HYT1973-7445169 through 7445179. Sir,
11:20:00   10   what is Exhibit 9?
           11   A. This is a non-compete agreement.
           12   Q. Okay. For Mr. GS Kok?
           13   A. Yes."
           14              MS. BARATH: With that, Your Honor, we would like to
11:20:12   15   admit into evidence Luo Exhibit 5, which is PTX 093; Luo
           16   Exhibit 7, which is PTX 0491; Luo Exhibit 8, which is PTX 489;
           17   and Luo Exhibit 9, which is PTX 0487.
           18              MR. CLOERN: No objection, Your Honor.
           19              THE COURT: They are received and may be published.
11:20:38   20             (Said exhbits received in evidence.)
           21              THE COURT: Once again, members of the jury, you'll
           22   have an opportunity to examine these when you go in to
           23   deliberate.
           24              MS. BARATH: Our final transcript, Your Honor, Deyou
11:20:49   25   Zhu.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 18 of 178 PageID #:52999
                           Deposition of Deyou Zhu - read into the record
                                                                                           1118

            1             (Deposition of Deyou Zhu read into the record:)
            2   BY MS. BARATH (reading:)
            3              "Exhibit 1 is an e-mail chain labeled HYT1973-18630158
            4   through 159. Just to orient you, Mr. Zhu, is the first page is
11:21:07    5   the actual e-mail in Chinese, and then there's information on
            6   that file, where it came from, on the second page. You can see
            7   it lists you as a custodian and has the date of the e-mail.
            8              Then the rest of the pages are translation into
            9   English of that e-mail, and that's how all the other documents
11:21:23   10   I use with you will be. Okay?
           11   A. So I do no read to need the English attached to it, right?
           12   Q. So you asked the question that we got distracted from. You
           13   don't have to read the English attached to it, you can read the
           14   Chinese.
11:21:42   15   A. So I can just stop here, right?
           16   Q. Yes.
           17   A. That means there.
           18   Q. I mean, you can read anything you want, but I'm going to
           19   read to you from the English.
11:21:53   20   A. I only need to know what I have to read what, you know,
           21   must -- what is required of me.
           22   Q. Go ahead.
           23   A. So what is this page?
           24   Q. Right. So I think what's --
11:22:05   25   A. Is this the translation of this page? Because when I turn
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 19 of 178 PageID #:53000
                           Deposition of Deyou Zhu - read into the record
                                                                                           1119

            1   over, this is what I see.
            2   Q. Yes. So I think that's all -- there are two e-mails in
            3   this chain. I think there's an e-mail initially from Ms. Huang
            4   to you, and she says, "pls try" and she attaches a library file
11:22:16    5   and she says, "Updated the interface," here's what the old
            6   interface was at the bottom of page 158.
            7              This may look horrible on the record, but it will help
            8   the witness.
            9              We go to the next page and we see that she's telling
11:22:41   10   you what the new interface is in her library, I think.
           11   A. So this is comments added in here and not what is contained
           12   originally in the original e-mail?
           13   Q. No, it is. I think this is a continuation of Ms. Huang's
           14   e-mail to you.
11:22:56   15   A. So it's just that it was not -- it was not printed on this
           16   one page, right? It could not fit on this one page?
           17   Q. It goes over to the page, yes.
           18   A. Okay.
           19   Q. If you look at the second e-mail -- - really, the first
11:23:10   20   e-mail in this chain, you can see that Ms. Peiyi in Exhibit 1
           21   is sending you and other individual the RAF library file, is
           22   that right?
           23   A. May I take a look first, please?
           24   Q. Okay. More or less. Okay.
11:23:26   25              Exhibit 3 is a native document Bates labeled
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 20 of 178 PageID #:53001
                           Deposition of Deyou Zhu - read into the record
                                                                                           1120

            1   HYT1973-18631356. It has the file name "DMR R1
            2   106:8 Status_080807.xls." You can see the file name on the
            3   very last page, Mr. Zhu if that's helpful.
            4              Do you recognize this document, Mr. Zhu?
11:23:55    5   A. I need some time to take a good look at it.
            6   Q. Of course. Let me help you. The front page won't help
            7   you, that's a litigation thing. So it's an Excel spreadsheet.
            8   If you look in the lower left corner, there's something that
            9   says "Sheet," do you see that? So you know how on Excel there
11:24:15   10   are multiple tabs, multiple worksheets. This is an Excel chart
           11   that has multiple of those tabs. So when you flip through,
           12   you'll see different sheets as you go through the document, if
           13   that helps orient you at all.
           14   A. Okay. I'll try to take a look at this first; is that okay?
11:24:33   15   Q. Yes, of course. Let me know when you're ready.
           16   A. This document is very long, so I quickly went through it.
           17   However, I believe that with regards to the details, I will not
           18   be very clear about that. And perhaps in the next few
           19   questions or in the following process, if you ask about certain
11:24:51   20   specific things, I may also need time to look at them further,
           21   if that's okay.
           22   Q. Yes, that's no problem. Let me start with the broader
           23   questions. Do you recognize what this document is?
           24   A. It appears to have different types of documents contained
11:25:07   25   in here. For example, the first one, it says "feature list"
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 21 of 178 PageID #:53002
                           Deposition of Deyou Zhu - read into the record
                                                                                           1121

            1   and it is a list of features. And the second one says
            2   "status." And the third section following that, which is in
            3   vertical form, I don't quite know what that is. And the last
            4   one, that says "summary," I don't really quite understand what
11:25:26    5   that is. So I seem to know what the first and the second is,
            6   but I cannot really be quite sure about it.
            7   Q. Okay. Let's go to the second.
            8   A. And I don't really quite understand what the summary
            9   section is either.
11:25:39   10   Q. Okay. So that leaves the second section as the one that
           11   you recognize, right?
           12   A. What I said earlier, just to clarify, is that I'm
           13   relatively clear about the first section, which is "feature
           14   list," and for the second section, I don't really understand it
11:25:55   15   very well, but I roughly know what it is.
           16   Q. Let me show you what's been marked as Exhibit No. 5. For
           17   the record, Exhibit 5 is an e-mail chain, Bates numbered
           18   HYT1973-13227620 through 13227621. Mr. Zhu, is the top e-mail
           19   and the chain of Exhibit 5 an e-mail that you were cc'd to you?
11:26:22   20   A. On the top, right?
           21   Q. Yes.
           22   A. Yes. Very obviously looking at it, it's cc'd to me.
           23   Q. Do you know why Mr. Luo forwarded you the e-mail from Mr.
           24   YT Kok and the document that Mr. YT Kok sent?
11:26:38   25   A. I truly do not know about this. It has been too long. And
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 22 of 178 PageID #:53003
                           Deposition of Deyou Zhu - read into the record
                                                                                           1122

            1   with regard to why he sent this to me, perhaps he himself would
            2   know it better. And I would also like to make a correction.
            3   He simply -- he did not send it to me, I was simply on copy.
            4   Q. I'm sorry. Is there something you wanted to say?
11:26:58    5   A. What I want to add is that you can see the message, the
            6   original message from Mr. Luo asking for the SRS template from
            7   YT. And later on when it was forwarded and it was also -- it
            8   also copied Qin Jun on the forward message, Qin Jun is someone
            9   from the requirement team. So it could be more certain that
11:27:24   10   this is talking about software requirement -- well, same as
           11   what the subject of this e-mail says.
           12   Q. So you think it's talking about the software requirement
           13   for the vox feature?
           14   A. Actually, we had talked about this word, mentioned this
11:27:42   15   word many times, which is "template." And when you say
           16   template, it is something for generic use and it is not
           17   targeted at a certain feature. So I don't know if you
           18   understand the meaning of "template," counsel.
           19   Q. I understand "template." But it's a template for the file
11:27:57   20   name, for vox, right?
           21   A. It is not a template for vox feature. It is SRS template.
           22   Q. Sorry, maybe this is what you're saying. It's a software
           23   requirement specification template for the vox feature at
           24   Hytera, right?
11:28:12   25   A. I think it would be good if you delete "vox feature at
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 23 of 178 PageID #:53004
                           Deposition of Deyou Zhu - read into the record
                                                                                           1123

            1   Hytera." This is not about vox feature at Hytera, this is a
            2   software requirement specification template.
            3   Q. I'm going to hand you what's been marked as Exhibit 6. For
            4   the record, Exhibit 6 is a Hytera document, Bates numbered
11:28:36    5   HYT1973-13227622 through 13227631. Have you seen this document
            6   before, Mr. Zhu?
            7   A. When you say "before," specifically when are you referring
            8   to?
            9   Q. Ever.
11:28:46   10   A. If you're talking about ever, perhaps I need to answer it
           11   dividing it into different time periods.
           12   Q. Sure.
           13   A. Prior to the deposition preparation arranged by the
           14   counsel, I do not have any memory that I had seen this.
11:29:01   15   Q. You know that Exhibit 6 is the attachment that was sent to
           16   you in Exhibit 5, right?
           17   A. Prior to the preparation, I do not know whether it was that
           18   or not.
           19   Q. But that's more of just a logistical question. You
11:29:16   20   understand that this document, Exhibit 6, is the one that was
           21   attached to Exhibit 5, right?
           22   A. I cannot be completely certain because during the
           23   preparation I was asked to open the e-mails and attachment in
           24   my e-mails. And when I opened, for example, I did not see
11:29:33   25   these words in red.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 24 of 178 PageID #:53005
                           Deposition of Deyou Zhu - read into the record
                                                                                           1124

            1   Q. So if I understand what you are saying correctly, you
            2   opened your e-mail, Exhibit 5, you found this Exhibit 5 in your
            3   e-mail, you opened the attachment, and what you saw in
            4   Exhibit 6 didn't have any of the edits, right?
11:29:51    5   A. When I opened it, at least for this first page, for
            6   example, I did not see any of these texts in red. And, of
            7   course, I did not check one by one to see if each point is -- I
            8   did not check each of -- every one of the points in there.
            9   Q. Do you understand that Exhibit 6 is the word document that
11:30:12   10   was sent to you in Exhibit 5 but with the deletions visible?
           11   A. Prior to preparation, I did not know that.
           12   Q. But you know it now?
           13   A. Yes. This is something that happened during the
           14   preparation. I don't know if I could talk about it.
11:30:28   15   Q. I don't want you to talk about what you talked about with
           16   your counsel, but I just want to establish the baseline of what
           17   your understanding is now of the document, which I think your
           18   counsel would be okay with.
           19   A. So after the preparation, then I came to know that with
11:30:45   20   this document actually, you can open it and you can see other
           21   versions with the deletions.
           22   Q. You understand, then, that your boss, Mr. Luo, in 2008,
           23   forwarded you a document that said "Motorola Confidential
           24   Proprietary" on it, right?
11:31:07   25   A. So looking at this e-mail, I know that my boss, Mr. Luo
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 25 of 178 PageID #:53006
                           Deposition of Deyou Zhu - read into the record
                                                                                           1125

            1   Zhongyuan forwarded this document to me. However, with regard
            2   to whether he actually opened this document, this attachment or
            3   not, I don't know. I do not know. And whether he had actually
            4   seen the deleted version of it, I don't know.
11:31:28    5   Q. Exhibit 6 was produced from your computer and it was
            6   attached to this e-mail, do you understand?
            7   A. So during my preparation, we opened the document and we
            8   carried out some operation where we did certain action to it
            9   and then we saw Exhibit 6. So, however, without such
11:31:47   10   operation, or without such action being made to the document,
           11   if there are inconsistencies or discrepancies between those,
           12   you cannot say that Exhibit 6 is exactly what was attached to
           13   that e-mail that was sent to me."
           14              MS. BARATH: With that, Your Honor, we move into the
11:32:06   15   record Deyou Zhu Exhibit 1, which is PTX 815.
           16              MR. CLOERN: No objection.
           17              THE COURT: All right. It is received.
           18             (Said exhibit received in evidence.)
           19              MS. BARATH: And, Your Honor, the parties agree that
11:32:18   20   certain exhibits from the Yu Yang transcript are pre-admitted.
           21              THE COURT: What is your agreement?
           22              MS. BARATH: That those exhibits would be entered into
           23   evidence without the reading of testimony, Your Honor.
           24              THE COURT: Is that your agreement, counsel?
11:32:34   25              MR. CLOERN: Yes, Your Honor.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 26 of 178 PageID #:53007

                                                                                           1126

            1              THE COURT: All right. It is so ordered.
            2              Good timing. Members of the jury, once again, a
            3   brunch. Please come back at 12:30.
            4              Counsel, remain.
11:32:45    5             (The following proceedings were had out of the
            6             presence of the jury in open court:)
            7              THE COURT: The Court is in session.
            8              Mr. Alper, you are an attorney of good voice. I have
            9   received this note from the jury. Let me give it to you and
11:33:13   10   ask you to read it into the record.
           11             (Said item tendered.)
           12              THE COURT: The Court is in session.
           13              MR. ALPER: The note reads as follows:
           14             "... Your Honor, could we please have a schedule
11:33:36   15             for this week and next week, as we are trying to
           16             arrange our work schedules.
           17              Sincerely, the jury."
           18                And then the names are written: Carol Dohrn, Julia
           19   Mironiuk, Janet Salgado, Elizabeth Ashby, Jadan Richardson. I
11:33:43   20   can't see the first name, but it's Ms. Friske, and Ella
           21   Shegelsky.
           22              THE COURT: Is that 7 of the 8 jurors?
           23              MR. ALPER: That is 7 of the 8 jurors.
           24              THE COURT: Okay. Would you show that to opposing
11:34:09   25   counsel, please.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 27 of 178 PageID #:53008

                                                                                           1127

            1              MR. ALPER: Yes, Your Honor.
            2              THE COURT: Is that how you read it?
            3             (Said item tendered.)
            4              MR. CLOERN: Yes, Your Honor.
11:34:17    5              THE COURT: All right. Mr. Fulbright will retain a
            6   copy for the record.
            7              And so in terms of a schedule, what I would propose,
            8   and which I think I have already told the jury, that on
            9   Wednesday, November 27th, we would stop at noon. You remember
11:34:39   10   that issue. The 28th is Thanksgiving, no trial; Friday, the
           11   29th, no trial, which would then take us into December.
           12              There would be a trial on December 2nd, 3rd, 4th, and
           13   5th, and no trial on December 6th.
           14              Is that an acceptable schedule?
11:35:10   15              MR. CLOERN: Yes, Your Honor.
           16              MR. ALPER: Yes, Your Honor.
           17              THE COURT: All right. So somehow we will communicate
           18   that to the jury when they return.
           19              MR. ALPER: Yes, Your Honor.
11:35:20   20              THE COURT: Okay.
           21              MR. ALPER: For the record, the pre-admitted -- just
           22   so I can put them in the record, those pre-admitted exhibits
           23   are PTX 508, PTX 607, 691, 554, 519 and 520 and 545.
           24              THE COURT: Is that correct?
11:35:36   25              MR. CLOERN: Agreed, Your Honor.
       Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 28 of 178 PageID #:53009

                                                                                           1128

            1              THE COURT: Once again, so ordered.
            2             (Said exhibits received in evidence.)
            3              THE COURT: Thank you. So 12:30, counsel.
            4              MR. CLOERN: Your Honor, just one quick issue. I
11:35:48    5   think defendants' next witness is Dr. Wicker. And we have, I
            6   think, resolved disputes on many, many documents, but I think
            7   there are disputes on four documents that remain that are
            8   published in Dr. Wicker's slide that haven't been admitted yet.
            9              THE COURT: Okay. Thanks for the warning. We will
11:36:09   10   deal with them as they surface during the course of his
           11   testimony.
           12              MR. CLOERN: Thank you, Your Honor.
           13              THE COURT: All right. Thank you, counsel.
           14              MR. CLOERN: Thank you, Your Honor.
11:36:20   15              MR. ALPER: Thank you, Your Honor.
           16              THE CLERK: All rise. The Court is adjourned.
           17             (Luncheon recess taken from 11:36 o'clock p.m.
           18             to 12:30 o'clock p.m.)
           19
           20                    *     *      *     *     *     *      *     *
           21
           22    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           23           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           24
           25                    /s/Blanca I. Lara November 20, 2019
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 29 of 178 PageID #:53010

                                                                                    1129

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 20, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:32 o'clock p.m.

     9                              TRIAL - VOLUME 8-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 30 of 178 PageID #:53011

                                                                                    1130

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 31 of 178 PageID #:53012

                                                                                    1131

     1         (Proceedings heard in open court.           Jury in.)

     2              THE COURT:     Good afternoon, members of the jury.

     3              We have received your note and conferred with

     4   counsel.     You will be here tomorrow, Thursday.           You will be

     5   here Monday, the 25th; Tuesday, the 26th; Wednesday, the day

     6   before Thanksgiving until noon.          You will not be here on

     7   Thanksgiving; you.       Will not be here on Friday November 29th.

     8   You will be here on December 2nd, 3rd, 4th, and 5th.

     9              Please call the witness.

   10               MR. ALPER:     I will, Your Honor.

   11               Before I do, we inadvertently omitted moving in three

   12    exhibits that were unobjected to during the deposition

   13    playing.     And so those are, with Mr. Jue's testimony, PTX

   14    818 -- that's Deposition Exhibit 3 -- PTX 630 -- that's

   15    Deposition Exhibit 5 -- PTX 631, which is Deposition

   16    Exhibit 6.

   17               And -- so we move to admit those exhibits.

   18               I also misspoke on the record.          I referred previously

   19    to PTX 691.     I meant 961.      It's also unobjected to.

   20               THE COURT:     Okay.    All are received and will be

   21    published.

   22           (Exhibit Nos. PTX 818, PTX 630, PTX 631 were received in

   23           evidence.)

   24               THE COURT:     And once again, members of the jury,

   25    you'll have copies of these exhibits when you go in to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 32 of 178 PageID #:53013
                                    Wicker - direct by Brown
                                                                                    1132

     1   deliberate.

     2              Please call the witness.

     3              MR. ALPER:     Yes, Your Honor.

     4              The plaintiff calls Dr. Stephen Wicker.

     5          (Witness sworn.)

     6              MR. BROWN:     Good afternoon, Your Honor.

     7              Brandon Brown for Motorola.

     8              THE COURT:     Good afternoon.

     9              MR. BROWN:     May I proceed, Your Honor?

   10               THE COURT:     Yes.

   11               MR. BROWN:     Thank you.

   12             STEPHEN WICKER, PLAINTIFF'S WITNESS, DULY SWORN

   13                               DIRECT EXAMINATION

   14    BY MR. BROWN:

   15    Q.   Good afternoon, Professor.

   16    A.   Good afternoon.

   17    Q.   Would you introduce yourself to the jury, please.

   18    A.   My name is Stephen Wicker.         I'm a professor of electrical

   19    and computer engineering at Cornell University.

   20    Q.   At a high level, Professor, what are you here to testify

   21    about?

   22    A.   I'm here to testify about what I found when I did my

   23    investigation.      I found that Hytera had taken and used

   24    Motorola's trade secrets, they tried to conceal those trade

   25    secrets that they had taken, and those trade secrets were
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 33 of 178 PageID #:53014
                                    Wicker - direct by Brown
                                                                                    1133

     1   valuable, very valuable to Motorola.

     2   Q.   Okay.    Let's start with your background as relevant to

     3   this case.

     4                Have you prepared slides to aid n --

     5                THE COURT:   That would have been a better way to

     6   proceed rather than to permit the statement made by the

     7   witness.     And so a few preparatory questions would be

     8   appropriate in terms of qualifications and so on.

     9                MR. BROWN:   Of course.

   10    BY MR. BROWN:

   11    Q.   Have you prepared slides to demonstrate your credentials

   12    to this court and jury?

   13    A.   Yes, I have.

   14                 MR. BROWN:   All right.     Your Honor, permission to

   15    publish PDX 8.2.

   16                 THE COURT:   Proceed.

   17    BY MR. BROWN:

   18    Q.   All right.     Would you please explain your educational

   19    background as relevant to this case, please.

   20    A.   Certainly.

   21                 I have a Bachelor of Science degree in electrical

   22    engineering from the University of Virginia, a Master of

   23    Science in electrical engineering from Purdue, and a Ph.D. in

   24    electrical engineering from the University of Southern

   25    California.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 34 of 178 PageID #:53015
                                    Wicker - direct by Brown
                                                                                    1134

     1   Q.   And how does your education relate to the technology at

     2   issue in this case?

     3   A.   Well, throughout I've been studying wireless technology of

     4   various kinds.      And so all of the underlying technology we'll

     5   be talking about and have been talking about in court are

     6   things I've been studying since the early '80s.

     7   Q.   Okay.    If we go to your next slide, can you at a high

     8   level explain what your other qualifications are for your

     9   testimony today.

   10    A.   Certainly.

   11                 As a professor, I do basically three things:            I teach

   12    and I conduct research and I do service within my university

   13    and outside my university.         So academia plays a big role in

   14    what I do.

   15                 I've also consulted for and had contracts with the

   16    government, in particular DARPA and the National Science

   17    Foundation.

   18                 As part of my external service, I do a lot of work

   19    for the IEEE and the ACM.         They're the professional

   20    organizations for computer engineers, computer scientists, and

   21    electrical engineers.

   22                 And finally, I spend and have spent a great deal of

   23    time over my career consulting for various companies, such as

   24    AT&T, Hughes Aircraft, Texas Instruments, et cetera.

   25    Q.   All right.     Let's start with your experience at Cornell
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 35 of 178 PageID #:53016
                                    Wicker - direct by Brown
                                                                                    1135

     1   University.     Can you explain your academic experience and how

     2   it relates to this field.

     3   A.    Yes.

     4                Again, I'm a professor.       And so what I do is I

     5   primarily teach classes in electrical and computer

     6   engineering.      For example, I taught a course in computer

     7   networks last semester, and this semester I'm teaching a new

     8   course on 5G cellular.

     9                Most of my career I've been teaching some kind of

   10    communications courses of various kinds and, again, conducting

   11    research for -- that number keeps increasing -- 35 years.

   12    Q.    And what about writing in publications?           Have you

   13    published and written in this field?

   14    A.    I have.   That's one of the reasons I like being an

   15    academic, is I get to write a lot.           I've written four books,

   16    and I've written chapters for about 18 others.              And I've

   17    written a lot of journal articles and conference papers, about

   18    250, and my work has been cited extensively.

   19    Q.    And what does it mean that your work has been cited over

   20    10,000 times?

   21    A.    Well, what happens is when we're writing journal articles,

   22    we read other people's work and we make a point to reference

   23    their work if it adds to what we're doing.

   24                 And so a lot of folks have -- and I'm grateful for

   25    it.   A lot of folks have cited my work to help them do
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 36 of 178 PageID #:53017
                                    Wicker - direct by Brown
                                                                                    1136

     1   whatever it is they're doing.

     2   Q.   It also says on this slide you're an IEEE fellow.               What's

     3   that?

     4   A.   That is the highest grade the IEEE -- the IEEE is

     5   Institute of Electrical and Electronic Engineers.               And you

     6   start out as a member, and then you're a senior member and.

     7   Then often you are -- sometimes you are selected elected by

     8   the other fellows to the grade of fellow.

     9   Q.   And you mentioned that you have a few books published.                 Do

   10    they relate to this field as well, Professor?

   11    A.   Yes, they do.      These are four books that I was author on.

   12               Error Control Systems, for example, is used in the

   13    systems we've been talking about for the last few days.                That

   14    was a textbook, and it was used in a lot of schools.

   15               The next two books, the two in the middle are more

   16    focused.     They still deal with particular kinds of

   17    communication technology, but they're very focused.               And the

   18    one on the right has to do with cellular communication and

   19    privacy.

   20               I've branched out a little bit and looked into some

   21    of the privacy issues and ethical concerns in dealing with

   22    these kinds of communication systems.

   23    Q.   And you mentioned the publications that you have as well.

   24    How do those relate to the fields that are at issue in this

   25    case?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 37 of 178 PageID #:53018
                                    Wicker - direct by Brown
                                                                                    1137

     1   A.   Okay.    So most of my communication -- excuse me.             Most of

     2   my publications are in some sort of communication area.                And

     3   the majority deal with wireless communications.

     4                So these are some examples.        Some are more general;

     5   some are very particular.         The one on the upper right talks

     6   about techniques for TDMA.         Hopefully we'll have a chance to

     7   talk about that.       That is one of the technologies that

     8   underlies DMR.

     9   Q.   And have you earned any patents from the United States

   10    government?

   11    A.   Yes; I have five.

   12    Q.   And what are those generally of?

   13    A.   They are on a variety of technologies, but they all deal

   14    in some way with communications.

   15                 And in particular, these three deal with wireless

   16    communications and technologies that are used in systems like

   17    the ones we've been talking about.

   18    Q.   Okay.    And you mentioned that you did some work for the

   19    U.S. government and DARPA.         Does that relate to any of the

   20    fields that we're talking about?

   21    A.   It does.     For example, my work with DARPA including doing

   22    some research into wireless sensor networks.              These are

   23    networks where you can deploy the sensors and, for example,

   24    detect biological attacks.         That was one of the focuses --

   25    what we dealt with without having to send people out to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 38 of 178 PageID #:53019
                                    Wicker - direct by Brown
                                                                                    1138

     1   determine whether something bad was happening.              So hopefully

     2   it saved a few people.

     3                Generally speaking, I've been supported by DARPA, the

     4   National Science Foundation, and other organizations to look

     5   at various kinds of wireless technologies.

     6   Q.   Okay.    And then you also mentioned some experience

     7   actually in the industry working with real products.                Can you

     8   at a high level explain how that relates to this case.

     9   A.   Certainly.

   10                 This pretty much spans my career.         I started out at

   11    Bell Labs.     And at Bell Labs I worked on wired and wireless

   12    communications.      This was back in 1983.

   13                 I then became a system engineer for Hughes Aircraft.

   14    Hughes Aircraft used to make defense satellites, commercial

   15    satellites, NASA, deep space probes.            We did some really

   16    interesting work, and obviously it's wireless communications.

   17    My focus was on the payloads, the part of the satellite that

   18    actually does the talking back and forth with the ground.

   19                 I also did some consulting for SkyTel and Motorola in

   20    the '90s.     Our focus there was on two-way mobile radios.                It

   21    was basically small handheld pagers that you could actually

   22    type a response into.        Someone would page you and you could

   23    actually respond on your pager.          So it was basically an early

   24    form of texting.

   25                 And then, finally, for MITRE I have been consulting
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 39 of 178 PageID #:53020
                                    Wicker - direct by Brown
                                                                                    1139

     1   on and off for MITRE for a long time, something like 15 or 20

     2   years, and most recently on wireless communications and, in

     3   particular, ways of controlling errors that occur on wireless

     4   lengths.

     5   Q.   Did any of the work for these companies involve or any of

     6   your other experience involve computer programming or looking

     7   at operating system architecture?

     8   A.   Well, they all did.       For example, my work with Hughes

     9   Aircraft, which is represented on the bottom, I spent a lot of

   10    time simulating communication systems.            What I would do is

   11    write a computer program that would act like the actual

   12    communication system so I could test it and see how it would

   13    perform without spending immense amounts of money.

   14    Q.   And we also heard a lot of about digital signal processing

   15    in this case so far.        Have you ever worked in digital signal

   16    processing?

   17    A.   Yes, again, throughout my career.           For example, at Hughes

   18    Aircraft I did that.        I did a great deal of DSP for SkyTel and

   19    Motorola.     My students and I have written papers on DSP.                It's

   20    a prominent part of our work.

   21                DSP is basically manipulating signals so you can

   22    figure out what they are trying to do, what they may reveal

   23    and so forth.

   24    Q.   And how long have you been working on this particular

   25    case, Dr. Wicker?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 40 of 178 PageID #:53021
                                    Wicker - direct by Brown
                                                                                    1140

     1   A.   A very long time.       It's been several years.

     2   Q.   Okay.    And have you being compensated for the work you've

     3   done in investigating the issues in this case?

     4   A.   Yes, I am.

     5   Q.   Okay.    And is your compensation in any way dependent on

     6   the outcome of the case?

     7   A.   No, it's not.

     8                MR. BROWN:   Okay.    Your Honor, we would proffer

     9   Professor Wicker as an expert in wireless communications and

   10    computer software.

   11                 THE COURT:   He has enough of a background to permit

   12    him to proceed pursuant to Federal Rule of Evidence 702.

   13                 MR. BROWN:   All right.

   14    BY MR. BROWN:

   15    Q.   Now, Professor, I think it might be helpful if we start

   16    with a tutorial.       We've heard a lot about wireless

   17    communication.      Can you help us understand the foundations of

   18    wireless communication?

   19    A.   Certainly.

   20                 My favorite example -- and I do use this with my

   21    students -- is that of a simple radio that we may have all

   22    played with as kids.        You take two tin cans and you stretch a

   23    string between the two tin cans.           And my kids were amazed that

   24    this actually works.        You talk into one end and you can

   25    actually hear the voice come out from the other.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 41 of 178 PageID #:53022
                                    Wicker - direct by Brown
                                                                                    1141

     1              And the reason this works is that the string actually

     2   vibrates so that -- in time with your voice.              Your voice

     3   signal is actually causing the string to vibrate, which, in

     4   turn, causes the can on the other end to vibrate and reproduce

     5   your voice.

     6              So this is a very simple way of getting across the

     7   idea of what a signal is and how it carries information.                   And,

     8   in particular, in this case, how it carries voice information.

     9   Q.   And how does that work if there's not a string between the

   10    two devices?

   11    A.   A lot of the ideas remain the same.           Here we have a boy

   12    talking to a girl, and the boy is speaking into this device.

   13    And what's happening is his voice, instead of causing a string

   14    to vibrate, it causes an electromagnetic wave to vary.                And so

   15    what's happening is that wave that's going through the air is

   16    actually caring carrying his voice.           And because of the way

   17    these radios are designed, the radio on the left is able to

   18    reproduce his voice from that signal.

   19    Q.   So why can't we hear those waves as they're around us?

   20    A.   Well, an interesting thing happens inside these radios.

   21    So we see the person on the right talking into the radio.

   22    That's at a particular frequency and it's in a particular form

   23    that we can hear.

   24               The radio converts it into an electromagnetic wave

   25    and then transmits it at a much higher frequency so you can't
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 42 of 178 PageID #:53023
                                    Wicker - direct by Brown
                                                                                    1142

     1   hear it.       It's too high.

     2   Q.     So are there those waves around us right now?

     3   A.     There's an alarming number of waves that are surrounding

     4   us right now.       If we simply looked at the Wi-Fi, there's a

     5   great deal -- Wi-Fi or 802.11, a great deal of that.

     6                  There's also going to be cellular going through the

     7   air.    There's going to be broadcast radio going through the

     8   air.    There's satellite radio.        We're saturated.

     9   Q.     Okay.    And how does that relate to the radios that we have

   10    in our cars or at home?

   11    A.     Well, I mentioned radio -- broadcast radio.           This is the

   12    simplest radio I could come up, the basic AM radio that at

   13    least I had in my first car.          It is about as simple as it

   14    gets.    And so this is an example, though, of a radio, but it's

   15    analog.    It's doing something relatively simple.

   16    Q.     And what makes an analog radio different than a digital

   17    radio that we're here to talk about in this case?

   18    A.     Okay.    So the analog radio is going to be acting just like

   19    the two cans with the string.          Basically we are causing a

   20    radio wave to vary in amplitude with our voice.              You could

   21    almost look at them on a screen and see them vary with the

   22    voice.

   23                   Whereas, in digital, we don't do it that way.          We're

   24    still sending information on radio waves, but we're sending

   25    the voice as zeros and ones.          So there's a digital signal
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 43 of 178 PageID #:53024
                                    Wicker - direct by Brown
                                                                                    1143

     1   processor within the radio on the left that is converting the

     2   spoken voice to zeros and ones, and the zeros and ones are

     3   then sent over the air.

     4   Q.   And you said that that was more complicated than analog.

     5   Why is that more complicated?

     6   A.   It's more complicated because you have to figure out how

     7   to represent the voice with zeros and ones.             And often once

     8   you've done that, there's lots of other things that you might

     9   want to do.     For example, I might want to add bits to these

   10    transmissions so that I can correct errors on the other end.

   11                 That's why most cell phones today sound much better

   12    than they did back in the '80s, if you used cell phones then,

   13    because now they're using digital communications and they can

   14    correct the errors.

   15    Q.   And how is it that this all works, that there's all these

   16    waves that are in the air that are all doing different things?

   17    How do we know which waves we're supposed to catch on our

   18    radio and you don't catch somebody else's waves?

   19    A.   Okay.    So the radios are designed or programmed to look

   20    for particular aspects of a waveform.

   21                 For example, they might look for a particular

   22    frequency.     And then once they've found that frequency,

   23    they've been programmed how to look for the particular signal

   24    they want at that frequency.

   25    Q.   Okay.    And are there other ways that radio systems work
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 44 of 178 PageID #:53025
                                    Wicker - direct by Brown
                                                                                    1144

     1   other than frequencies?

     2   A.   Yes.    For example, in this case, we're interested in a

     3   technology that uses something called TDMA, time-division

     4   multiple access.       And the basic idea between TDMA is you say,

     5   we're going to take turns using this frequency.

     6                In this case, we have two slots, so two different

     7   calls are going to take turns using that particular frequency.

     8   Q.   And so how does -- how does that work?            How does a voice

     9   get split up into different slots, like you said?

   10    A.   Okay.    First off, this particular channel, this frequency

   11    has been broken up into pieces in time.            So basically we're

   12    going to have slots in time recurring.            In this case, there's

   13    only two, so every other slot will be assigned to a particular

   14    call.

   15                 Now, what's going to happen is, let's suppose we've

   16    got this man talking to this woman.           And the man says, "Is the

   17    meeting over, Deb?"       What his radio is going to do is convert

   18    that "Is the meeting over, Deb" to zeros and ones, and then

   19    it's going to send them over the air in individual slots.                  So

   20    every other slot is going to get a piece of this call.                It's

   21    as if each word got its own slot in time.             And interleaved

   22    with these slots, someone else is talking on a separate call.

   23    Q.   And so how big are the slots?          Is this like a -- is it

   24    enough to hear the word "is" or "the" or "meeting"?               Or are

   25    they much smaller than that?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 45 of 178 PageID #:53026
                                    Wicker - direct by Brown
                                                                                    1145

     1   A.   They're actually much smaller.          A human voice typically is

     2   broken up into chunks that are 20 to 40 milliseconds or

     3   thousandths of a second long.          So these slots are actually

     4   quite short.

     5   Q.   And is that a difficult technology to implement correctly?

     6   A.   Yes.    There are issues of timing, making sure that your

     7   transmissions only fall within the slot.              So, for example,

     8   this transmission should only go within that one slot.                If it

     9   leaks over into the next slot, it will interrupt the other

   10    call.    So there's lots of timing issues that you have to deal

   11    with.

   12    Q.   Okay.    And so at the same time that this one call is going

   13    on, there can be other calls happening as well.              Is that what

   14    you're saying?

   15    A.   That's right.      So I had this man talking to this woman.

   16    At the very same time on the same frequency this woman is

   17    talking to this man saying, "Hi, Bob.            How are you?"

   18                 And so we're going to chop that up into pieces.               And

   19    that conversation will take place in Slot 2, which recurs

   20    every other slot.       So every other slot we have this

   21    conversation going on.        And in the alternate slots, we have

   22    the other conversation.

   23    Q.   Okay.    And is this the way that DMR radios work?

   24    A.   Yes.

   25    Q.   Okay.    So is -- you mentioned this is difficult to do.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 46 of 178 PageID #:53027
                                    Wicker - direct by Brown
                                                                                    1146

     1   How is it that this technology gets put into an actual radio?

     2   How do you take this idea and get it into a radio?

     3   A.   Okay.    So there's basically two pieces to it.            There's a

     4   lot of hardware and a lot of software.            And so this shows the

     5   hardware.     The fundamental pieces would be the processors --

     6   we'll be talking about radios that have two processors -- and

     7   memory.     Memory both contains the code that the processors run

     8   and also has space for storing other stuff.

     9                There's also a clock that drives a number of

   10    different things within the radio, including helping to figure

   11    out which frequency we're on.

   12    Q.   Okay.    And you mentioned that there's code that runs on a

   13    processor.     We've heard a lot of about code, but what is code?

   14    A.   Code is what we usually think of as software.              So software

   15    program would be a sequence of instructions -- excuse

   16    me -- that the processor is going to follow.              There's a number

   17    of ways you could think of it.          You could think of it like a

   18    series of directions.        You do everything in the right order,

   19    you end up in the right place.          Well, that's what software

   20    does.    It tells the processors which sequence of steps to

   21    follow so that we'll end up with the right kind of

   22    performance.

   23    Q.   And have you prepared a demonstrative to help explain how

   24    software works?

   25    A.   Yes.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 47 of 178 PageID #:53028
                                       Wicker - direct by Brown
                                                                                    1147

     1                  MR. BROWN:   Okay.     Your Honor, permission to approach

     2   the boards.

     3                  THE COURT:   Yes.

     4                  MR. BROWN:   Thank you, Your Honor.

     5                  THE COURT:   Professor, do these principles apply

     6   regardless of the language being spoken?                 For example, English

     7   or Chinese or Apache?

     8                  THE WITNESS:     Yes, Your Honor.     Human voice is

     9   fundamentally chopped up into something we call phonemes.                  And

   10    they're typically 20 milliseconds regardless of what language

   11    you speak.       It's actually a function of your pharynx.

   12    BY MR. BROWN:

   13    Q.     To follow up on that question, Professor, what about the

   14    source code?       Is the source code written regardless of what

   15    the language the programmers -- is it written in one language

   16    or is it written in different languages?

   17    A.     There are a number of different programming languages, but

   18    they typically, at least the ones I'm familiar with, have

   19    English words interspersed throughout.              They may not look like

   20    English, but it's at least human readable, I'll put it that

   21    way.

   22    Q.     And the programming languages that are at issue in this

   23    case, are they all in English?

   24    A.     Yes.

   25    Q.     Okay.    So we've put PDX 108 up on the screen.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 48 of 178 PageID #:53029
                                     Wicker - direct by Brown
                                                                                    1148

     1                MR. BROWN:   If it's okay with you, Your Honor,

     2   Professor Wicker could step down.

     3                THE COURT:   Yes.

     4                MR. BROWN:   Thank you.

     5   BY MR. BROWN:

     6   Q.   Professor Wicker, would you explain what you're showing

     7   with PDX 108.

     8   A.   Okay.    So there are a number of important things going on

     9   here.    First off, we're going to talk about three different --

   10                 THE COURT:   Members of the jury, can you see this?

   11    Do you want it turned a little?

   12                 Is that better?

   13                 Please proceed.

   14                 THE WITNESS:     Thank you, Your Honor.

   15    BY THE WITNESS:

   16    A.   So there are three different kinds of code that I'm

   17    looking at here.       The first is what we were just talking

   18    about, the sort of human readable source code that a typical

   19    person could write.

   20                 This is actually a small routine that I wrote.            It is

   21    a temperature controller.         And the basic idea is this

   22    temperature controlling code is going to make sure that it's

   23    always 70 degrees in my house.

   24                 So just to quickly go through a few pieces, the name

   25    of the file is StevesTemperatureControl.c.             So that dot C
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 49 of 178 PageID #:53030
                                    Wicker - direct by Brown
                                                                                    1149

     1   tells me that it's the C programming language, a particularly

     2   well-known language.        It's been around since -- well, at

     3   least -- the first time I saw it was the early '80s.

     4              The next thing we see -- this is an important thing

     5   as well.     This is a comment.       This is completely English

     6   readable, but it's not something the processor will execute.

     7   What it does, though, is it tells other people reading the

     8   code what I thought I was doing.           It helps to understand what

     9   the code is, and it's an important part of the code writing

   10    process.

   11               I then have an actual function.            So I've defined a

   12    function called climate control.           And climate control has an

   13    input, temperature.       And then we can make sense out of what

   14    follows.     If temperature greater than 70, turn on AC.             Else,

   15    if temperature equals 70, just return; don't do anything.

   16    Else if temperature less than 70, turn on heat.

   17               So that pretty much has you covered.            We have a

   18    temperature control algorithm that is written out as software

   19    as a particular file.        It's got a function.       It's got

   20    variables, and it does hopefully what we want it to do.

   21    Q.   And so why did you pick the name "climate control" and the

   22    word "temperature"?       Did you have to do that, or is that a

   23    design decision that you made?

   24    A.   It's a design decision.        I could have called this Steve's

   25    thermostat.     There's lots of other things I could have called
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 50 of 178 PageID #:53031
                                    Wicker - direct by Brown
                                                                                    1150

     1   the file itself, the program itself.            And I could have called

     2   my variables different things as well.            I could have used

     3   "temp" if I wanted to save space.           I could have written out

     4   celsius.     Well, actually this is Fahrenheit.           So I could have

     5   written out Fahrenheit.        There's lots of things I could do.

     6                Climate control, again, I could have called the

     7   function thermostat.        It's all part of my choice process.

     8   Sorry.

     9   Q.   And in your experience in computer software, would you

   10    expect that somebody, even sending out to write such a simple

   11    program as you've written there, would write it identically to

   12    how you've written it?

   13    A.   No, there are lots of other things I could have done.

   14                 Typically a program language has lots of options in

   15    terms of how you're going to make things happen.               And in C or

   16    in C++, an extension of C, and in other programming languages,

   17    there's other options.        So I had basically three choices here.

   18    I could have programmed them many different ways.

   19    Q.   Okay.    So we've got this source code.          Is that something

   20    that the radio or the processor can understand or is there

   21    more that has to happen before we get actually having your

   22    temperature program work?

   23    A.   No, more has to happen.        As a writer of code and a human

   24    being, this is the way I would write it out, but the processor

   25    that's sitting in my radio over here, it's not going to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 51 of 178 PageID #:53032
                                    Wicker - direct by Brown
                                                                                    1151

     1   understand that.       All it understands is zeros and ones.           So

     2   somehow my "Steve's temperature control" has to be reduced to

     3   zeros and ones.

     4   Q.   And so what's the next step in reducing your source code

     5   down to something that the processor can read?

     6   A.   Okay.    So there's actually two steps.          The next step is to

     7   create something called object or library code.              And this

     8   notion of a library will be important.

     9                The basic idea is, I have compiled it, I've reduced

   10    it in form, but I've left a few things readable so that the

   11    program that's going to link this with other code knows how to

   12    hook things up.

   13                 Now, there might be another piece of code that's been

   14    written for my thermostat that does other things.               It might

   15    need to know where to find Steve's temperature control.                And

   16    so that's why at the object or library code level, we could

   17    still read it, but the actual details of the code, we can't

   18    read it anymore.

   19    Q.   And so what are all those black symbols on there in the

   20    library code that you're showing?

   21    A.   Okay.    So I have opened this up in a text processor, a

   22    very simple one, actually.         And so a lot of what it sees can't

   23    be interpreted as English.         And so it tries to convert it into

   24    something that we can read, but it can't.

   25    Q.   And so then, just so we understand it, why does the
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 52 of 178 PageID #:53033
                                    Wicker - direct by Brown
                                                                                    1152

     1   English -- the few English words, why are those visible and

     2   readable on here?

     3   A.   Okay.    So, again, let's suppose we've got another piece of

     4   code and let's suppose that code controls windows, opens them

     5   or closes them.      And so we would like to combine these two

     6   programs when we put it into our thermostat or, in this case,

     7   radio.

     8                So we'd like to be able to combine those such that

     9   one program can call on things in the other program.                We would

   10    like our window program to be able to communicate with Steve's

   11    temperature control.        And so we leave the name of the file,

   12    the variables, and the functions in English so we can link

   13    them together as need be.

   14    Q.   And can you tell from looking at that library excerpt that

   15    you have that the -- where that source code that went into

   16    that came from?

   17    A.   You actually can, because if you look in the library, it

   18    says "StevesTemperatureControl.c."           So you could look at this

   19    and you'll say, I don't know what any of that means, but I

   20    know where it came from because there's the name of the file

   21    still in English, so I could see it.

   22    Q.   And what are the other -- are the other things still in

   23    English as well?       Does that help?

   24    A.   Yes.    This tells me more.       Not only is this a file that

   25    was compiled into this library, but I can also see that
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 53 of 178 PageID #:53034
                                    Wicker - direct by Brown
                                                                                    1153

     1   there's a function called climate control.             Yeah, it was up

     2   here.    There's a variable called temperature.            It was over

     3   here.

     4   Q.   And so then what's next?         Can the computer read the

     5   library code -- the processor -- can the processor read the

     6   library code you've got there?

     7   A.   No, it still can't read that.          There's more work to be

     8   done.

     9                So the last stage is called the linking.           And what

   10    we're going to do is take all the code that we've compiled,

   11    Steve's temperature control and whatever else I've got and

   12    combine it so that we get one big executable file.               And now

   13    it's just zeros and ones.

   14    Q.   Why is it that the processor needs or the radio needs

   15    zeros and ones to operate?

   16    A.   That's all it understands.

   17                 So over here there is one -- actually, there's two

   18    processors and a Motorola radio, but the processors get their

   19    instructions.      Do this.    Do that.     But the only thing they're

   20    actually seeing are sequences of zeros and ones.               32 zeros and

   21    ones in a row tell it to do a particular thing.

   22                 And so we have to get all the way from up here down

   23    to sequences of zeros and ones that that processor can

   24    understand or those processors.

   25    Q.   Okay.    So if you'll retake the stand, Professor.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 54 of 178 PageID #:53035
                                    Wicker - direct by Brown
                                                                                    1154

     1                Why don't we get into your actual investigation here.

     2                MR. BROWN:   Mr. Schlaifer, if we could move to

     3   Slide 25 of Professor Wicker's presentation.

     4   BY MR. BROWN:

     5   Q.   Can you resummarize, just explain to the jury, what your

     6   actual work here is.        What work did you do?

     7   A.   Certainly.     I looked at a great deal of evidence, which we

     8   will summarize, and I came to the conclusions that I've

     9   already noted, namely that Hytera took and used Motorola's

   10    trade secrets and copyrights, they concealed their theft and

   11    its use.     And I'll show how that was done.

   12                 And furthermore and finally, Motorola's trade secrets

   13    are valuable and they are confidential.            That's been discussed

   14    already, and we'll discuss it some more.

   15    Q.   Okay.    And you said that you've worked on this case for

   16    several years now.

   17    A.   Yes.

   18    Q.   Why did it take so long?

   19    A.   Well, there was a huge amount of material to consider.                 I

   20    had to consider the entire volume of everything that had been

   21    taken and to interpret it and see how it was used.               So that

   22    took a long time.

   23    Q.   Okay.    So can you summarize some of the materials that you

   24    found at Hytera that helped you come to your conclusions that

   25    Hytera possessed and used Motorola's trade secrets?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 55 of 178 PageID #:53036
                                    Wicker - direct by Brown
                                                                                    1155

     1   A.   Certainly.

     2              We'll start with the upper left, something called

     3   Compass logs.      They've been discussed already in court.            It is

     4   a log of accesses of Motorola's database.             And we see Sam Chia

     5   and Y.T. Kok in the pictures.

     6              There's also Motorola's confidential documents that

     7   were found in Hytera's files.          As part of this case, it's my

     8   understanding that Hytera produced a number of things that

     9   were in their files, and they included Motorola's confidential

   10    documents.

   11               There's also Motorola code found on Hytera's

   12    computers.

   13               I can't see that.       There we go.

   14               There was Motorola code found in Hytera's products.

   15    There were Motorola documents that had been rebranded as

   16    Hytera.    They had literally changed the cover page.

   17               I also had the opportunity to review forensic

   18    analyses of Hytera's laptops.

   19               For example, there was one laptop where there had

   20    been an attempt to erase things, but that was recovered

   21    through a forensic analysis.          You can actually look at a hard

   22    drive and even though someone has erased things, you can tell

   23    what was there previously.

   24               And then finally, I considered the fact that a number

   25    of laptops had gone missing.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 56 of 178 PageID #:53037
                                    Wicker - direct by Brown
                                                                                    1156

     1   Q.   Okay.    And how did you have the opportunity to look at all

     2   this material?      This wasn't available publicly, right?

     3   A.   No.   In fact, I'm thinking the vast majority of this was

     4   not available publicly.        It was produced in this case.          And I

     5   had to sign something where I promised I wouldn't disclose any

     6   of it.

     7   Q.   Okay.    So when you had a chance to look into Hytera's

     8   files, what was the result of how many of Motorola's

     9   confidential documents you found there?

   10    A.   Okay.    I was able to identify over 1200 confidential

   11    documents, Motorola documents that were labeled confidential.

   12    Q.   Okay.    And we'll talk about some of those a little later

   13    in your examination.

   14                 What about source code?       Did you find any of

   15    Motorola's confidential source code like you showed on the

   16    board in Hytera's files?

   17    A.   Yes, I did.     There were over 1,000 source code files,

   18    Motorola's source code files that were found in Hytera.

   19    Q.   Okay.    And you also mentioned that you investigated

   20    Hytera's radios.       How did you find Motorola source code in

   21    Hytera's radios?

   22    A.   Okay.    We will talk about that more in a bit, but I was

   23    able to look at source code that was actually put into

   24    Hytera's products.       There were nine releases, if I remember

   25    correctly, of their software.          And I was able to look at that
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 57 of 178 PageID #:53038
                                    Wicker - direct by Brown
                                                                                    1157

     1   software and identify Motorola's source code.

     2   Q.   Okay.    And you also mentioned that there was some aspect

     3   of rebranding that had happened.

     4                MR. BROWN:    Mr. Schlaifer, if we'll go to slide 32 of

     5   Dr. Wicker's presentation.

     6   BY MR. BROWN:

     7   Q.   What do you mean by rebranding of Motorola information?

     8   A.   Okay.    That's where a document such as this one -- this is

     9   a testing document, by the way.          I believe it was discussed

   10    yesterday.     Conformance testing for radio hardware, portable

   11    and mobile.     It's Motorola confidential proprietary.

   12                 What's happened is that Motorola has been rebranded

   13    as Hytera.     The name has changed slightly.          It says DMR

   14    instead of LTD F2.        And it now says Hytera confidential

   15    proprietary.      But if you look into this document on the right,

   16    you'll see that it essentially contains the document on the

   17    left.

   18    Q.   Okay.    And we also heard some evidence about how Hytera's

   19    engineers might not have known that this was a Motorola

   20    document, that there was no evidence to let them know that.

   21    Did you see anything that contradicted that?

   22    A.   Yes.    There was a lot of evidence that contradicted that,

   23    evidence that showed that there was sharing of the Motorola

   24    documents.

   25    Q.   Okay.    So on the screen is PTX 100.         And it's an e-mail
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 58 of 178 PageID #:53039
                                    Wicker - direct by Brown
                                                                                    1158

     1   from Mr. Jue Liang, Hytera engineer, to another Hytera

     2   engineer, Mr. Sam Chia.

     3                What are you showing in this slide?

     4   A.   Okay.    So Mr. Liang is a Hytera hardware product manager.

     5   He spoke by videotape yesterday.           What you see is that we have

     6   an e-mail from Mr. Liang to Sam Chia.            That is Sam Chia's

     7   e-mail address, and it's his Chinese name.

     8                And basically this is a request.         It says, "Please

     9   review the DMR tuning and testing plan again."              And what I saw

   10    when I looked at this e-mail was that they had

   11    cut-and-pasted -- or Mr. Liang had cut-and-pasted from a

   12    Motorola document.

   13                 This piece right here, this square comes right out of

   14    the document on the left that I showed in the previous slide.

   15    Q.   And how did Mr. Liang identify what he was copying in this

   16    e-mail?

   17    A.   He referred to it as the MOTO DMR conformance testing of

   18    radio hardware.

   19    Q.   And how -- have you seen evidence of where that name came

   20    from on Mr. Liang's actual computer?

   21    A.   Yes.    When this document was produced, there was

   22    associated metadata with it.          That told me a number of things.

   23    First off, it told me the file name.

   24                 And so if we look at the file name, we can see it is

   25    MOTO DMR conformance testing for radio hardware.               And that's
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 59 of 178 PageID #:53040
                                    Wicker - direct by Brown
                                                                                    1159

     1   the version.      And furthermore, it was found on Mr. Liang's

     2   computer.

     3   Q.   Okay.    And so when you open the Motorola DMR conformance

     4   testing document, what do you see?

     5   A.   When you open the document, what you see -- if you can go

     6   to the particular page, you will see that piece that was

     7   excerpted in the e-mail.         So I was able to tell where the

     8   excerpted e-mail had come from by comparing it to the

     9   document.

   10    Q.   And so when you open the document, it actually has the

   11    Hytera logo on it, right?

   12    A.   It does.

   13    Q.   But it's still called the Motorola DMR conformance testing

   14    document?

   15    A.   That's right.      Because the document with the Hytera logo

   16    is simply a Motorola document that's been rebranded.

   17    Q.   And so if Mr. Liang wanted to open this file on his

   18    computer, how would he do that?

   19    A.   If Mr. Liang went to his computer to open this document,

   20    he would have to find a file, a Microsoft Word file in this

   21    case, that says "MOTO DMR conformance testing."

   22    Q.   Okay.    We also heard testimony from one of the read

   23    transcripts today about a document with a red line, stuff that

   24    had been erased, but we didn't get to see the document.

   25                 So I'm showing on the slide PTX 0861.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 60 of 178 PageID #:53041
                                    Wicker - direct by Brown
                                                                                    1160

     1                Was this the document we heard during that testimony?

     2   A.   Yes.

     3   Q.   Okay.    So can you explain what you're showing with this

     4   particular document.

     5   A.   Okay.    This is a Microsoft Word document that has been

     6   edited using track changes.         You may have used Microsoft Word

     7   like this.     Track changes basically shows the changes that had

     8   been made.     So if you type something in, it often comes in in

     9   a different color.       If you delete something, it crosses it

   10    out, but it remains there so you can see it.

   11    Q.   Okay.    And so is -- what's happening here?

   12                 And we see that there's a bunch of red line here, and

   13    what does that indicate happened?

   14    A.   That indicates that the Motorola logo, more additional

   15    information about it, a confidentiality note, they've been

   16    deleted.

   17    Q.   And so what in this document was erased and what was kept

   18    at Hytera?

   19    A.   Okay.    What was erased were the things that identified it

   20    as a Motorola confidential document.            What was kept you can

   21    see over here.      This is the actual technical content.            And so

   22    they erased the Motorola material, the stuff that said this is

   23    Motorola's document, it's confidential, and they kept the

   24    technical detail of the testing.

   25    Q.   And we'll talk more about that technical detail when we
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 61 of 178 PageID #:53042
                                    Wicker - direct by Brown
                                                                                    1161

     1   get to the VOX trade secret.

     2                But during the testimony today, Mr. Deyou Zhu said

     3   that he didn't -- when he opened the document, he wouldn't

     4   have seen the red line.

     5                Is that consistent with your understanding of the

     6   technology?

     7   A.   No, I checked this particular version of Microsoft Word.

     8   And when it was in use, with this document, when you opened

     9   it, you would have seen the red lines.            In other words, that

   10    would have been the default.

   11    Q.   And so when you open this document, what was the first

   12    thing that you would see?

   13    A.   You would see what you see on the left.            The Motorola logo

   14    and the other identifying information, as well as the Motorola

   15    confidential proprietary indication had been deleted.

   16    Q.   Okay.    Well, let's talk about how some of this material

   17    got to Hytera.

   18                 If we'll go to your slide 38.        We've heard a lot

   19    about the Compass logs and Mr. Chia and Mr. Y.T. Kok.                Can you

   20    explain your analysis of the Compass logs for Mr. Chia and

   21    what your understanding of his behavior was there.

   22    A.   Yes.    First off, a Compass log is something that Motorola

   23    -- first of all, Compass was a database where Motorola kept a

   24    lot of things and a lot of confidential documents.               And it's

   25    possible -- basically Compass will keep track of what's been
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 62 of 178 PageID #:53043
                                    Wicker - direct by Brown
                                                                                    1162

     1   downloaded or accessed.

     2                 And so a Compass log indicates what a particular

     3   individual was doing with the Compass database, and it does it

     4   by identifying the individual files.            There's a file number

     5   associated with it.       And it tells us when the last access was

     6   and how many times they did it.

     7   Q.    Okay.    And were you in court for Mr. Scott Shepard's

     8   testimony?

     9   A.    Yes, I was.

   10    Q.    Okay.    And during Mr. Scott Shepard's testimony, there was

   11    a statement about whether or not this log indicates accesses,

   12    meaning somebody just opened the document and looked at it, or

   13    whether or not they were actually downloaded by Mr. Chia and

   14    eventually brought to Hytera.

   15                  Have you done an analysis of whether or not these

   16    were actually downloaded?

   17    A.    Yes.    And what happens when one accesses a particular

   18    file, it is brought into your computer.            You have downloaded

   19    it.   So in looking at it, you are downloading it.

   20                  And furthermore, when looking at Mr. Chia's Compass

   21    report, what I found was he had downloaded so much material,

   22    he could not possibly have simply looked at it.

   23                  As we can see, in a few hours, he is going to have

   24    downloaded 1500 files.        And so there's just no humanly

   25    possible way he could have been looking at these documents and
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 63 of 178 PageID #:53044
                                    Wicker - direct by Brown
                                                                                    1163

     1   then leaving them.       He was downloading them and taking them.

     2   Q.   Okay.    And is it possible -- is there any way that in

     3   these seven hours he could have just been browsing these 1500

     4   files?     Have you seen any evidence of that?

     5   A.   No.    No, because of the number of files and the relatively

     6   limited amount of time.        And remember, some of these files are

     7   quite long.     Some of them are documents that are hundreds of

     8   pages long.     It would have been -- he simply did not have time

     9   to look at them.

   10    Q.   Okay.

   11    A.   And we'll just take an example.          These are times last

   12    accesses.     We'll take 2353 to 2355.        He's downloaded in a

   13    matter of two minutes three significant documents over here.

   14                 So he has -- he's downloading them, and he is doing

   15    what I believe Mr. Shepard referred to as mass downloading.

   16    It's basically a detectable behavior that says you're taking

   17    lots and lots of files, and this is not for work purpose.

   18    Q.   Okay.    And how did the usage of Mr. -- how did Mr. Chia's

   19    usage of the access logs correspond to his going to Hytera,

   20    meeting with Hytera engineers, and then eventually taking a

   21    job there?

   22    A.   Okay.    So what I did was I looked at Mr. Chia's access

   23    logs, and I was able to develop a graph that shows his

   24    behavior over time.

   25                 So what we have on the left is the number of
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 64 of 178 PageID #:53045
                                    Wicker - direct by Brown
                                                                                    1164

     1   documents accessed.       And it goes up to quite a large number.

     2               And then I've got time across this access.            So it

     3   starts in mid 2006 and goes through March 2008.

     4               And what I was able to see was that for this period

     5   of time, there were a small number of accesses, so small that

     6   it doesn't show up in my graph.

     7               In other words, this access here goes up to 12,000.

     8   There's just a handful of accesses over that year -- year and

     9   a half plus.

   10                But then just before he visits Hytera in March

   11    of 2008, I see a small number of accesses, more than he's had

   12    in the past.

   13                And then after he visits Hytera, we see more

   14    accesses.

   15    Q.   And so what happened after he actually met everybody at

   16    Hytera?

   17    A.   Once he had been there, the number of accesses increased

   18    dramatically.      So here in April, we're seeing close to 11,000

   19    accesses, and then another 8,000 plus in May.

   20                So over all this period of time, there's been

   21    virtually no accesses, and then suddenly he's downloaded a

   22    substantial number of documents.

   23    Q.   And have you investigated at least some of the documents

   24    that Mr. Chia downloaded?

   25    A.   Yes.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 65 of 178 PageID #:53046
                                    Wicker - direct by Brown
                                                                                    1165

     1   Q.   And are they important confidential materials that

     2   describe Motorola's trade secrets?

     3   A.   They are materials that are fundamental to how Motorola's

     4   radios work.      They are materials that describe the software,

     5   how the software is written, how it is architected, how it is

     6   arranged, how hardware interacts with the software.               Quite a

     7   bit of material.

     8   Q.   So on this slide you've highlighted the DSP architecture

     9   document.     Just at a high level -- well, first of all, is this

   10    one of the documents that Mr. Chia downloaded?

   11    A.   Yes, it is.

   12    Q.   And at a high level, what is that describing?

   13    A.   What he describes is how the digital signal processor, the

   14    thing that converts, for example, voice to zeros and ones and

   15    does a number of other things, how that DSP functionality is

   16    arranged in the radio.

   17    Q.   Okay.    And what about this?       There is a technical

   18    requirement specification that Mr. Chia downloaded.               What's

   19    that?

   20    A.   A technical requirement specification, or TRS, is a

   21    document that lays out the requirements for a device, the

   22    technical aspects of a device.          And so this is an important

   23    document for any device in that it establishes how that device

   24    is supposed to behave.

   25                 So if you're an engineer and you have this document,
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 66 of 178 PageID #:53047
                                    Wicker - direct by Brown
                                                                                    1166

     1   you know how then to proceed to design the system so that it

     2   has the right behavior.

     3   Q.   Okay.    And then one additional document, the radio

     4   operating system manual.         Was this one of the documents that

     5   was downloaded by Mr. Chia?

     6   A.   Yes, it was.

     7   Q.   And what does that describe?

     8   A.   The radio operating system is an operating system that was

     9   used in Motorola's radios.         So an operating system is like

   10    Windows or the Apple operating system IOS.             It keeps things

   11    organized, controls the way everything works.

   12                 Well, Motorola had a specialty operating system that

   13    it developed for radios.         Motorola used all of its decades of

   14    experience in developing radios to design the operating system

   15    that did exactly what they needed in the best way possible.

   16    Q.   Okay.    And so PTX 727, the DSP architecture document, 862,

   17    the technical requirement specification, and 868, the radio

   18    operating system radio manual, were these just downloaded by

   19    Mr. Chia, or did they get taken over to Hytera?

   20    A.   They were actually taken over to Hytera.             And I know that

   21    because we have Bates numbers here.           These are numbers that

   22    the lawyers put on the documents.           And the fact that these

   23    numbers start with HYT tells me that they were produced by

   24    Hytera.    So Hytera provided these or produced them in the

   25    course of litigation, which tells me that Hytera had them.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 67 of 178 PageID #:53048
                                    Wicker - direct by Brown
                                                                                    1167

     1   Q.   Okay.    And if you'll turn, Dr. Wicker, to your slide 68.

     2   I'm going to ask you what the state of the technology --

     3                MR. BROWN:    Can we take that down for a minute.

     4   BY MR. BROWN:

     5   Q.   I'm going to ask you to explain what the state of the

     6   technology was at Hytera at the time.            But will you just tell

     7   us what PTX 424 is.

     8   A.   Yes.    It's an e-mail.      And -- let's see.       I don't actually

     9   have it in front of me.        I just saw it for a moment.

   10                 I'm sorry.    What was the exhibit number again?

   11    Q.   68, PTX 424.

   12    A.   That would be Page 68?

   13    Q.   68.

   14    A.   Okay.    Thank you.

   15    Q.   Of course.

   16                 And what is PTX 424, Professor?

   17    A.   Okay.    This is an e-mail from G.S. Kok to Chen Qingzhou,

   18    the CEO of Hytera.

   19    Q.   And are those both Hytera employees at the time?

   20    A.   Yes, they are.       G.S. Kok at the time was Hytera's director

   21    of research and development.          Mr. Qingzhou is the CEO of

   22    Hytera and was at the time.

   23    Q.   And is this a document that you relied on in coming to

   24    your conclusions in this case?

   25    A.   Yes, it is.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 68 of 178 PageID #:53049
                                    Wicker - direct by Brown
                                                                                    1168

     1   Q.   And how do you know that this is a Hytera document in the

     2   e-mail?

     3   A.   I know it is because it has Hytera e-mail addresses, both

     4   from and to.      I know it because it has a Bates number that

     5   indicates it was produced by Hytera.            And I can tell by the

     6   content and its content that I relied on in forming my

     7   opinions.

     8                MR. BROWN:   Okay.    Plaintiff moves PTX 424.

     9                THE COURT:   It is received and may be published.

   10           (Exhibit No. PTX 424 was received in

   11           evidence.)

   12                 MR. BROWN:   All right.     We can go to slide 68,

   13    please.

   14    BY MR. BROWN:

   15    Q.   So what was the state of Hytera's technology at the time

   16    that the Motorola engineers arrived there?

   17    A.   Okay.    When the Motorola engineers arrived, Hytera had

   18    been having troubles.        They did not have a working prototype

   19    and they did not have a product that basically worked.

   20    Q.   Okay.    And if you'll flip back to slide 44,

   21    Professor Wicker.

   22    A.   44, okay.

   23    Q.   And can you explain what PTX 1103 is.

   24    A.   Okay.    So this is an organizational chart.           It is a

   25    typical org chart that one would see for a corporate entity.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 69 of 178 PageID #:53050
                                     Wicker - direct by Brown
                                                                                    1169

     1   Q.     Okay.    And do you know which company this org chart is

     2   from?

     3   A.     Yes.    It's for Hytera.

     4   Q.     And how do you know that?

     5   A.     I know that because I recognize the individuals.             I see a

     6   Hytera Bates number associated with it, which tells me that

     7   they produced it in this case.

     8                  MR. BROWN:   Okay.   Plaintiff moves PTX 1103.

     9                  THE COURT:   It is received and may be published.

   10            (Exhibit No. PTX 1103 was received in

   11            evidence.)

   12                   MR. BROWN:   Thank you.

   13                   Can we switch to slide 44, Mr. Schlaifer.

   14    BY MR. BROWN:

   15    Q.     Now, when the Hy- -- when these engineers came over to

   16    Hytera, were they given low-level jobs that didn't matter, or

   17    were they put in important positions?

   18    A.     They were put in very important positions.           So this is the

   19    organizational chart of central research department, so a

   20    fundamental research organization for Hytera.              And we see that

   21    the director is G.S. Kok, the first one to come over, so to

   22    speak.

   23                   We then look here, the assistant director is Y.T.

   24    Kok.    He was made the assistant director and director of

   25    overall architecture, which is a very important engineering
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 70 of 178 PageID #:53051
                                    Wicker - direct by Brown
                                                                                    1170

     1   position.

     2                Mr. Sam Chia, we see him here.        He was made Hytera's

     3   director of DSP and voice technology research.

     4                So all three of these positions -- and by the way,

     5   Y.T. Kok has two positions, I'll note that.             Here is overall

     6   architecture department of director, and here we have

     7   assistant director of the entire organization.

     8                So these three individuals were given really

     9   important jobs within this group.

   10    Q.   And so how does -- how do these jobs, director of research

   11    and development, director of DSP and voice technology, and

   12    director of overall architecture, impact how the accused

   13    products in this case were developed?

   14    A.   So what this tells me is these people, these three

   15    individuals, were in a position to strongly influence how

   16    Hytera's products were developed.           They had people working for

   17    them.    As we'll see, there was a lot of interaction.              And

   18    basically they drove Hytera's product development.

   19    Q.   Okay.    And if you'll turn to your next slide,

   20    Professor Wicker.       There is Exhibit PTX 1085.         What is that?

   21    A.   This is what's been referred to as -- actually, let me

   22    stop there.     This is an e-mail, and it was produced by Hytera.

   23    It is from one Hytera engineer to H -- excuse me -- to G.S.

   24    Kok, and it's copying a number of other Hytera engineers.

   25                 MR. BROWN:   Okay.    Plaintiff moves to admit PTX 1085.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 71 of 178 PageID #:53052
                                    Wicker - direct by Brown
                                                                                    1171

     1               THE COURT:    It is received and may be published.

     2          (Exhibit No. PTX 1085 was received in

     3          evidence.)

     4   BY MR. BROWN:

     5   Q.   And so you were about to say something about what this

     6   e-mail has been referred to.          What were you about to say?

     7   A.   Yeah, so I was about to say I've been referring to it a

     8   long time as the welcome e-mail.           It is basically an e-mail --

     9   and by the way, here -- it's a little hard to see, but here is

   10    the e-mail address I was referring to.            Oh, that's good.

   11                So this is an e-mail from Yingzhe Zhang -- I believe

   12    he goes by Roger -- to Sam Chia.           Yingzhe is the Hytera DM --

   13    is a Hytera DM engineer.         And Sam Chia is now the director of

   14    DSP and voice technology research.

   15                And the first thing that's being said is, "Dear Sam,

   16    welcome.     We welcome your arrival warmly."

   17                Then Mr. Zhang goes on to say, "We've had a number of

   18    problems.     We've been engaged in protocol development for a

   19    period of time and met many problems which troubled us for a

   20    long time.     So if you can help, we will feel very happy and

   21    excited."

   22    Q.   So this is an e-mail that arrived -- or was sent by a

   23    Hytera engineer when?

   24    A.   The date of the e-mail is up here.           It's June 23rd, 2008.

   25    Q.   And how is that in proximity to when Mr. Chia arrived to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 72 of 178 PageID #:53053
                                    Wicker - direct by Brown
                                                                                    1172

     1   Hytera?

     2   A.   It is almost exactly when he arrived.            Shortly thereafter.

     3   Q.   So did Mr. Zhang, Roger Zhang, or Yingzhe Zhang, did he

     4   work at Motorola ever?

     5   A.   No.

     6   Q.   Okay.    And these other engineers, are they also Hytera

     7   engineers that are cc'd here on the e-mail?

     8   A.   Yes, they are.

     9   Q.   Okay.    So what's the subject of the e-mail that a Hytera

   10    engineer is now sending to Hytera's director of DSP and voice

   11    technology research?

   12    A.   Okay.    We can see the subject right here.           It says "Some

   13    important technical questions about DMR protocol stack."

   14    Q.   And what's a protocol stack?

   15    A.   Okay.    A protocol stack is basically the collection of

   16    technologies that allow a DMR radio to transmit something over

   17    the air and be received by another DMR radio.

   18    Q.   And so Mr. Zhang here says, "Our group has been engaged in

   19    protocol development for a period of time and met many

   20    problems which troubled us for a long time."

   21                 What did you understand that to mean?

   22    A.   It means -- it told me that there had been an engineering

   23    effort to develop a product, a DMR product, but they had

   24    problems and they were unable to complete their development

   25    effort.    They were stymying basically.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 73 of 178 PageID #:53054
                                    Wicker - direct by Brown
                                                                                    1173

     1                And so when Samuel Chia arrived, Mr. Zhang and others

     2   saw this as a way of solving these problems and finally

     3   getting able to move forward and have a product.

     4   Q.   Okay.    If we go to your next slide.

     5                Did you hear what Mr. Zhang said in his deposition

     6   about whether or not he had all the information he was asking

     7   Mr. Chia about?

     8   A.   Yes.    This was, I believe, from yesterday afternoon.                He

     9   was asked, In order to gain an understanding of how Hytera

   10    should implement DMR, you asked a lot of questions.

   11                 He said, Yes.

   12                 Now the questions that you asked, did it regard

   13    information that you did not have before the Motorola

   14    engineers joined?

   15                 That's correct.

   16    Q.   Okay.    Now, we heard an argument so far that the

   17    information that Mr. Zhang was asking of the new director of

   18    DSP and voice technology at Hytera was just all basic stuff

   19    and it wasn't asking for confidential information.

   20                 Do you agree with that?

   21                 MR. CLOERN:    Objection.

   22                 THE COURT:    Sustained.

   23    BY MR. BROWN:

   24    Q.   Do you agree that --

   25                 THE COURT:    Disregard the question.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 74 of 178 PageID #:53055
                                    Wicker - direct by Brown
                                                                                    1174

     1   BY MR. BROWN:

     2   Q.   Is it correct that the information that Mr. Zhang is

     3   asking does not relate to confidential information, or does it

     4   relate to confidential information?

     5   A.   It relates to confidential information.

     6   Q.   Okay.    Why don't we walk through a couple of the examples

     7   you've highlighted here.         The second question says, "What's

     8   the main function of call hang time and channel hang time and

     9   how to realize these in Motorola?"

   10                 What are we talking about there from a technical

   11    perspective?

   12    A.   Okay.    The notion of hang time is important in a digital

   13    radio, especially one that a lot of people are using.                Hang

   14    time is basically the time we allow a given conversation to

   15    keep its resources, to keep its slot even though no one is

   16    talking.

   17                 This is important because, you know, if it's too

   18    long, you're being proficient.          If it's too short, you may

   19    take resources away from an active call.              For example, in an

   20    emergency situation.        So that notion of hang time is

   21    important.     And there's other kinds of hang time as well.

   22    Q.   Okay.    And Mr. Zhang is asking how to realize these in

   23    MOTO.    What does that mean from a technical perspective?

   24    A.   It means how does one implement this in Motorola's radios,

   25    how does Motorola do it.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 75 of 178 PageID #:53056
                                    Wicker - direct by Brown
                                                                                    1175

     1   Q.   Does that -- does how Motorola implements call hang time

     2   and channel hang time involve Motorola trade secrets?

     3   A.   Yes, it does.

     4   Q.   Okay.    And then he asked a question, "What's the

     5   difference between data hang time and voice hang time?"

     6                What is that question asking?

     7   A.   Okay.    So it's basically distinguishing between two

     8   different kinds of connections.          You can send data or you can

     9   have an actual voice phone call of sorts.             And so what he's

   10    wondering is, how does Motorola distinguish between these when

   11    determining hang time?

   12                 MR. CLOERN:    Objection, Your Honor.        Speculation

   13    about what he's wondering.

   14                 THE COURT:    The answer may stand, consistent with

   15    702, and you may cross-examine later on the point.

   16                 MR. CLOERN:    Thank you, Your Honor.

   17    BY MR. BROWN:

   18    Q.   In your experience, is a question like that a challenging

   19    question for somebody who is working on wireless

   20    communications, or is that a relatively simple question?

   21    A.   It's challenging.       In other words, what's being asked is,

   22    how do we draw a distinction between these two, because

   23    there's more to it than simply, you know, assign something to

   24    data and assign something to voice.           It has to reflect

   25    behavior.     It can't make the hang time too long.            You can't
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 76 of 178 PageID #:53057
                                    Wicker - direct by Brown
                                                                                    1176

     1   make it too short.       So it's important to fully understand

     2   behavior with data and voice calls.

     3   Q.   And if we go to a few more of his questions on your

     4   slide 49, Question 7 asks:         "Would you please tell us the

     5   processing details of IP service?"

     6                What is IP service?

     7   A.   That would be Internet protocol service.             It is basically

     8   a service that causes a radio to connect to the Internet.

     9   Q.   And it follows with a question:          "How did MOTO realize

   10    related IP service?"

   11                 Do you see that?

   12    A.   Yes.

   13    Q.   And so what is that question seeking?

   14    A.   That's actually a very in-depth question.             How does

   15    Motorola connectivity to Internet protocol systems, like the

   16    Internet itself.

   17    Q.   Would understanding how Motorola realized something

   18    require us seeing Motorola confidential documents or

   19    confidential source code?

   20    A.   Yes.

   21    Q.   Okay.    And Question 8 asks:       "Would you please tell us the

   22    working process of MOTO repeater?"

   23                 What is that talking about?

   24    A.   Okay.    First off, a repeater -- I believe that's been

   25    discussed.     A repeater -- oh, that's right.          There was a box.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 77 of 178 PageID #:53058
                                    Wicker - direct by Brown
                                                                                    1177

     1   There was an actual repeater on the stand.

     2                The repeater relays.      So if you transmit from one

     3   radio through the repeater to another radio, you're greatly

     4   extending the range of the radio, which can be very important

     5   in an emergency situation.

     6                So what's being asked here is, how does Motorola

     7   design its repeaters, what is the working process of the

     8   repeaters?

     9   Q.   And does -- again, does the working process, does that

   10    require having access to Motorola trade secrets to understand

   11    the working process of a Motorola repeater?

   12    A.   Yes.    To get down to that level of detail, you would have

   13    to know basically how it had been designed, you would have to

   14    have had access to the documents and the software.

   15    Q.   If we go down to Question 11, Mr. Zhang, the Hytera

   16    engineer, asks:      "How much memory occupied by the code section

   17    and data section separately of DMR proto stack in Motorola?"

   18                 What does that mean from a technical perspective?

   19    A.   Okay.    This is a fairly complicated question.            If you'll

   20    recall, there was memory in our slide, one piece, important

   21    piece of the hardware.        Memory has to be managed very

   22    carefully.     Some of it is going to be used to store the

   23    instructions that are running on the radio.             Some of it has to

   24    be saved as a place where new applications can make

   25    computations and do other things.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 78 of 178 PageID #:53059
                                    Wicker - direct by Brown
                                                                                    1178

     1                And so what Mr. Zhang is asking here is, how is the

     2   memory divided up, how is it divided into code and data, how

     3   is it separated according to functionality.             And that, again,

     4   would be something that is a detailed and confidential aspect

     5   of Motorola's radios.

     6   Q.   Okay.    Let me just go back to that subject of the e-mail.

     7   Mr. Zhang says that these are important technical questions.

     8                Do you agree that these are important technical

     9   questions for developing a DMR radio?

   10    A.   Yes.    I'd say they're fundamental.

   11    Q.   In your opinion, what do these questions reflect on the

   12    state of engineering at the time that Mr. Chia and Mr. Kok and

   13    Mr. G.S. Kok were hired at Hytera?

   14    A.   Well, these questions told me that this Hytera group had

   15    not solved some basic technical problems.             They certainly had

   16    not developed a fully functional product.             Based on these

   17    questions, they were -- they had a lot more to do.

   18    Q.   Okay.

   19                 MR. BROWN:   And if we go forward, Mr. Schlaifer, to

   20    Dr. Wicker's slide 50.

   21    BY MR. BROWN:

   22    Q.   Slide 50 is a little later in the e-mail chain, and it's

   23    an e-mail from Mr. Chia to Mr. Y.T. Kok.              And what do you

   24    understand is happening in this e-mail, sir?

   25    A.   Okay.    So this e-mail, again, is from the DSP and voice
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 79 of 178 PageID #:53060
                                    Wicker - direct by Brown
                                                                                    1179

     1   technology research director to the director of overall

     2   architecture.      And what Mr. Chia is doing is asking Mr. Kok to

     3   focus on particular questions.          These are the non-DSP

     4   questions.     These are the questions that Mr. Chia feels

     5   Mr. Kok would be in a better place to answer.

     6   Q.   And do you see evidence of what Hytera's director of its

     7   overall architecture did after receiving this e-mail from

     8   other Hytera engineers?

     9   A.   Yes.    At this point in time, Mr. Kok was still at

   10    Motorola.     He had not yet submitted his letter of resignation.

   11    And so when he received the request, he went to the Compass

   12    system and began downloading documents, as you see here.                   In

   13    this case, hundreds of documents.

   14    Q.   And on your slide, you've identified him as Hytera's

   15    director of overall architecture; is that fair?

   16    A.   Yes, that's -- he actually had both jobs at the same time.

   17    He had been hired at Motorola -- excuse me.             He had been hired

   18    at Hytera, but had not yet submitted his resignation from

   19    Motorola.

   20    Q.   Okay.    And we saw from Mr. Chia that after he met with the

   21    Hytera engineers and executives, he had -- he had started

   22    downloading.      Did you see the same behavior from Mr. Y.T. Kok?

   23    A.   I did.

   24    Q.   Okay.    What are you showing on this slide?

   25    A.   Okay.    So this has a timeline of a number of different
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 80 of 178 PageID #:53061
                                    Wicker - direct by Brown
                                                                                    1180

     1   events.    Mr. Kok visits Hytera here.          Just before he goes, he

     2   downloads a modest number, but a larger number of documents

     3   than he had ever downloaded in the past.

     4                Then after visiting Hytera, you can see he downloads

     5   a substantial number of documents, far more than he had ever

     6   downloaded in the past.

     7                He then continues his activity occasionally

     8   downloading.      He officially starts at Hytera here, but he's

     9   still at Motorola.        So he receives his request here for

   10    additional information and downloads some more, and then

   11    officially leaves Motorola in early October.

   12    Q.   Okay.    So let's get into the substance of your trade

   13    secret analysis.

   14                 MR. BROWN:    And we'll go to Dr. Wicker's slide 55,

   15    please, Mr. Schlaifer.

   16    BY MR. BROWN:

   17    Q.   So one of the trade secrets that we've heard about is the

   18    radio architecture.       Can you explain to the jury what that is.

   19    A.   Yeah, radio architecture is an arrangement of the various

   20    things that one needs to have a radio.            Basically there's lots

   21    of different tasks and lots of different functionality that

   22    has to go into a radio.        And rather than just trying to do

   23    them all at once, when we design a complicated system, we

   24    divide it up into layers.

   25                 So here we see -- that's a layer as well.           We see
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 81 of 178 PageID #:53062
                                    Wicker - direct by Brown
                                                                                    1181

     1   five different layers.        And what that allows us to do is take

     2   all the tasks that are involved in building a radio and break

     3   them up into groups.        And then I can have engineers focus on

     4   one layer over here and other engineers focus on a different

     5   layer.     And it's a much more efficient way to build up a

     6   radio.

     7   Q.   Do you need these layers to launch a complicated radio

     8   like the DMR radios at issue in this case?

     9   A.   You could put together a radio without the layers, but it

   10    would not be a very attractive thing.            It would be virtually

   11    impossible to update.        You would really be in trouble if the

   12    particular engineers involved left your company.               It would be

   13    very problematic.       All of the serious radio systems that I've

   14    worked with over my career have been broken up into layers.

   15    Q.   Okay.    Did Motorola invent the idea of these layers?

   16    A.   No.    No, radio layering has been around for a very long

   17    time.    And more generally, it's been used in computers for a

   18    very long time.

   19    Q.   And what's the secret sauce, then, of Motorola's radio

   20    architecture?

   21    A.   What's important to Motorola's implementation are the

   22    details.     It's not that Motorola broke up things into layers.

   23    That's been done.       But each layer is a very complicated

   24    entity, and Motorola has designed those layers in a unique and

   25    innovative way.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 82 of 178 PageID #:53063
                                    Wicker - direct by Brown
                                                                                    1182

     1                Furthermore, the interactions between the layers,

     2   that can be very complicated and important.             And Motorola has

     3   a particular way of doing that.

     4                So it's the implementation of the individual layers

     5   and the way they interact that holds the secrets, the

     6   innovation, the trade secrets that we have been talking about.

     7   Q.   Okay.    And going back to Hytera, in June of 2008, did

     8   Hytera have layers that would allow them to have a successful

     9   DMR device?

   10    A.   No, they didn't.       What Hytera had at the time was what one

   11    of its engineers referred to as a spaghetti system.               That's a

   12    little bit of a pejorative way of describing a non-layered

   13    system, where all the software has been made in one big bulk,

   14    and you can't really pull it apart into layers.

   15    Q.   Okay.    And so you're looking at PTX 607.           What's the

   16    problem with having a spaghetti system?            Is there a problem?

   17    A.   Yes.    The Hytera engineer who prepared this presentation,

   18    it's the common platform architecture, he noted that with

   19    monolithic spaghetti software, it becomes increasingly

   20    difficult to change.        It's harder to respond to market shifts

   21    and costs more, and it takes longer.

   22                 The basic reason for that is, with a big spaghetti

   23    system, if you change one thing in one aspect of the system,

   24    you have to make sure it doesn't change anything else.                And so

   25    it's very complicated to follow that through and make sure
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 83 of 178 PageID #:53064
                                    Wicker - direct by Brown
                                                                                    1183

     1   your one small change over one piece of the software isn't

     2   causing the rest of the software to no longer work.

     3   Q.   And he also mentions "It's hard to solve defects, and

     4   fixes introduce new problems."          What does that mean?

     5   A.   That's right.      So there's really two pieces to that.              If

     6   the software is not working properly, it's harder to isolate

     7   the bugs.     In other words, it's harder to go in there and

     8   figure out, oh, it's in this portion, not that portion.

     9                And once you think you've found the problem, if you

   10    change it, you've got that other issue; namely going in and

   11    seeing if my change of the software here hasn't, you know,

   12    caused something else not to work properly.

   13    Q.   Okay.    And you mentioned the name of the title, which is

   14    Hytera Common Platform Architecture.            What does Hytera common

   15    platform architecture refer to?

   16    A.   Okay.    So Hytera later came up with a layered form of

   17    architecture.      They have individual layers, as you can see

   18    here, and then there's an infrastructure piece over here that

   19    services the layers.

   20    Q.   And so there's multiple layers here.             There's the

   21    application, the services, the driver, the hardware, and the

   22    infrastructure.      How does that compare to the Motorola trade

   23    secret?

   24    A.   Okay.    So, again, the common platform architecture is what

   25    they came up with after the Motorolans came over, and it looks
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 84 of 178 PageID #:53065
                                    Wicker - direct by Brown
                                                                                    1184

     1   a lot like Motorola's.

     2   Q.   Have you analyzed each one of these layers?

     3   A.   Yes, I have.

     4   Q.   And have you confirmed -- or have you come to a belief as

     5   to whether or not those layers use Motorola's trade secrets?

     6   A.   Yes.    Each and every one of these layers in the common

     7   platform architecture uses Motorola's trade secrets.

     8   Q.   Okay.    Let's get into that.       As an initial matter, did you

     9   find Motorola trade secret -- Motorola documents that describe

   10    these trade secrets in Hytera's files?

   11    A.   Yes, I did.

   12    Q.   Okay.    And so what are you showing here for PTX 666, 675,

   13    686, 727, 738, and 839?

   14    A.   Okay.    Each one of these is a document, and it's an

   15    important document.       It reveals parts of the trade secrets.

   16    And as you can see from these numbers, they were found in

   17    Hytera's files.      They were produced in the course of this

   18    case.

   19    Q.   And you've noted still in Hytera's files.             What do you

   20    mean by that?

   21    A.   Well, to the best of my knowledge, they would still be

   22    there.    They were produced in this case as being in their

   23    files.    And it's my understanding they're not supposed to be

   24    destroying files.

   25    Q.   Okay.    And were there additional documents that Mr. Chia
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 85 of 178 PageID #:53066
                                    Wicker - direct by Brown
                                                                                    1185

     1   downloaded and brought to Hytera that also relate to this

     2   trade secret?

     3   A.   Yes.    What I show here is four logs that show that

     4   Mr. Chia downloaded, for example, a PowerPoint that describes

     5   what we'll talk about, the Darwin architecture.              There's

     6   another Darwin architecture example.

     7                So he downloaded -- and there's a DSP design handbook

     8   and a HAL design handbook.         These are all specific to

     9   particular trade secrets.         And he downloaded these during his

   10    mass downloading before he left Motorola.

   11    Q.   Okay.    And so for the record, that's PTX 1332, 1341, 1345,

   12    and 1346.

   13                 So let's move into the first of those layers that you

   14    had, Dr. Wicker, the DSP framework.           Can you remind us what a

   15    DSP framework is?

   16    A.   Sure.    DSP stands for digital signal processing.             It's,

   17    for example, what puts information on to waveforms and what

   18    takes it off, what analyzes waveforms to see what kind of

   19    properties they have.        And it causes some very fundamental

   20    behaviors in the radio.

   21    Q.   And what are you showing on slide 61?

   22    A.   Okay.    So this is radio communication, which we talked

   23    about at the very beginning of our discussion.              This is a

   24    radio wave, a simple one, but it's a radio wave that's -- I

   25    guess it's being transmitted by this EMT through his radio.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 86 of 178 PageID #:53067
                                    Wicker - direct by Brown
                                                                                    1186

     1   Q.   And what happens -- how does the radio process the radio

     2   waves that come in, and how does it send them out?

     3   A.   Okay.    In this case, if we assume the radio wave is coming

     4   in, it's going to be -- it's going to come in through the

     5   antenna.     And what happens is the radio wave hits the antenna

     6   and the antenna creates a signal that is captured by this

     7   digital signal processing chip.          And so that chip is going to

     8   do various operations on that radio wave so that the radio

     9   will do the things that it's supposed to.

   10    Q.   And what are some of the -- what are some examples of the

   11    types of operations that are required on a digital signal

   12    processor for a radio?

   13    A.   Okay.    So when energy comes in, the first thing the radio

   14    is going to do is say, is there a carrier here, is there an

   15    actual waveform that has information on it.

   16                 The next thing it will do is, if it's coming in, it

   17    will attempt to demodulate, to take the information off of the

   18    radio wave.     If it's going in the other direction, it will

   19    modulate the carrier to send it out.

   20                 We then have two other functions:         squelch and noise

   21    suppression.      They improve the performance of the radio.

   22                 What squelch does is turn off the speaker unless

   23    there's actual voice coming out.

   24                 Noise suppression is on the transmit end.           It takes

   25    background noise and tries to subtract it out so that the only
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 87 of 178 PageID #:53068
                                     Wicker - direct by Brown
                                                                                    1187

     1   thing being transmitted is the voice and not all the

     2   background noise.

     3   Q.   Okay.    Can you just help us understand -- we will go

     4   through just a couple of those.

     5                THE COURT:   Will that application be used in the

     6   hearing aid?

     7                THE WITNESS:     Yes, Your Honor.     That would actually

     8   be a good application.         In that case, it's receiving.         And

     9   what the hearing aid would be trying to do is delete

   10    background noise so all we would be hearing is voice.

   11    BY MR. BROWN:

   12    Q.   So it's a good pivot.        These technologies -- carrier

   13    detection, squelch, noise suppression -- Motorola didn't come

   14    up with the ideas, right?

   15    A.   That's correct.      These are all known ideas.

   16    Q.   Okay.    So what is it here on these particular DSP

   17    functionalities and the others at issue that's really the

   18    secret sauce that you're alleging was taken to Hytera?

   19    A.   That would be the actual implementation.             In other words,

   20    for example, how Motorola designed its carrier detection.                  And

   21    Motorola's private confidential design works really well, so

   22    it is important to their performance of their radios.

   23    Q.   And so let's just quickly go through it.             What's carrier

   24    detection?     Can you show it in your illustration here?

   25    A.   Okay.    So what we're seeing here is noise coming into the
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 88 of 178 PageID #:53069
                                    Wicker - direct by Brown
                                                                                    1188

     1   radio.    There is no carrier in these two perceived waveforms,

     2   but suddenly we see an actual carrier come in, and the radio

     3   recognizes this is a carrier.          There might be information on

     4   it; I'm going to process that.

     5   Q.   And so what about the way that Motorola does carrier

     6   detection sets it apart from other companies' carrier

     7   detection algorithms?

     8   A.   It's basically more sensitive.          It's able to pick the

     9   carrier out of a greater quantity of noise.             And so it's good

   10    at determining whether or not the carrier is there even if

   11    there's a tremendous amount of noise.

   12    Q.   And what about squelch?        You mentioned squelch.        How does

   13    that work?

   14    A.   Okay.    So what we see here is noise and then a waveform

   15    and then more noise.        And so what the radio does is it only

   16    turns on the speaker when there is actual voice coming out.

   17                 So if you've ever heard -- an AM radio will do this.

   18    You'll hear the static, the hissing, okay.             We don't want to

   19    hear that on a police radio or an EMT's radio.              We just want

   20    to hear the voice.

   21                 And so what squelch does is it turns off the speaker

   22    when there's just noise and then it turns it on when there is

   23    a voice to listen to.

   24    Q.   So, again, what about Motorola's technology sets it apart?

   25    Why is Motorola's secret sauce so important?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 89 of 178 PageID #:53070
                                    Wicker - direct by Brown
                                                                                    1189

     1   A.   It's a high-performance technology.           So if you've turned

     2   off the speaker and suddenly there's voice coming in, you have

     3   to respond really quickly.         And so that is one of the key

     4   elements of Motorola's approach.           It's a very fast response.

     5   So you don't listen to noise, but you get to hear all of the

     6   voice.

     7   Q.   Okay.    And then noise suppression -- and there is going to

     8   be a little sound here in your tutorial, right?

     9   A.   Yes, there is.

   10    Q.   Okay.    So just to warn.      So what are you showing here?

   11    A.   There is a tremendous amount of background noise here.

   12    This is a sample of what one might hear out on a Tarmac where

   13    there is a lot of planes.         There's engines, there's jets --

   14    jet engines and so forth.         And even though that gentleman on

   15    the left is talking, you can't hear it.            All you hear is the

   16    background noise.

   17                 And so what Motorola's noise suppression algorithm

   18    does is it literally analyzes the signal and subtracts

   19    everything that doesn't look like voice.              And it's easy to

   20    say, but the actual math is pretty complicated.

   21                 So everything that is not voice is subtracted.            And

   22    what's actually transmitted is the voice, since that's what

   23    we'll see in the rest of this demo.

   24                 (Demo played.)

   25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 90 of 178 PageID #:53071
                                    Wicker - direct by Brown
                                                                                    1190

     1   Q.   So are you saying that that entire voice that we just

     2   heard is actually in the noise that you just played?

     3   A.   Yes.    This is buried in here.        And what happens is the

     4   noise suppressor is able to take out the noise.              We show it

     5   going into the garbage here.          And what's actually transmitted

     6   is what's left over, which when it's working, and it works

     7   really well, it would be voice.

     8   Q.   And so noise suppression existed, but Motorola's noise

     9   suppression, how does that compare to what existed in the

   10    industry?

   11    A.   Again, high performance, a quick response, what is called

   12    quick tach.     So basically it's able to recognize when voice is

   13    there and when it's not, and to subtract out everything that's

   14    not voice without cutting out the voice itself.              You could

   15    easily design this incorrectly and make the voice hard to

   16    understand.

   17    Q.   Okay.    Now, did Hytera have high-performance DSP

   18    functionalities in June of 2008?

   19    A.   No, they did not.

   20    Q.   Okay.    And what did you see was the state of Hytera's --

   21    well, let me ask this, actually:           Are these functionalities

   22    important in selling a DMR radio?

   23    A.   Yes.

   24    Q.   Why?

   25    A.   So these DMR radios are used by police, by emergency
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 91 of 178 PageID #:53072
                                    Wicker - direct by Brown
                                                                                    1191

     1   medical technicians, by folks who are using their

     2   communication capability in a very stressful environment.                  So

     3   they have to be high performance, both physically and as a

     4   radio.

     5                So, yeah, it's very important.        You wouldn't want to,

     6   for example, be working on a fire and your radio is not

     7   working.

     8   Q.   Okay.    And so -- I'll go back to the question I was going

     9   to ask.    What was the state of Hytera's DSP technology for the

   10    functionalities we're talking about in June of 2008 or

   11    earlier?

   12    A.   Well, they've been having problems.           They were not able to

   13    get it to work.

   14    Q.   Okay.    So you're showing on the screen an e-mail from G.S.

   15    Kok, who is now Hytera's director of research and development,

   16    to the CEO of Hytera in -- this is in March of 2008.

   17                 And what is it that's important, in your opinion,

   18    about Mr. Kok's e-mail?

   19    A.   Okay.    Mr. Kok has now been at -- at this point had been

   20    at Hytera for a short period of time, but apparently long

   21    enough to develop an idea of the state of Hytera's

   22    development.

   23                 And what Mr. Kok is saying is that we've got this

   24    thing, a circuit called an FPGA.           Okay.   It is an integrated

   25    circuit that does DSP functions.           And he says it's a very
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 92 of 178 PageID #:53073
                                    Wicker - direct by Brown
                                                                                    1192

     1   clever IC, but it's now obsolete.           It's been rendered obsolete

     2   by new powerful processors.

     3                And what Mr. Kok is saying is, let's not go down this

     4   road any further.       Let's work instead on DSP code to perform

     5   these functions.       And we'll be doing something similar to

     6   Motorola.

     7   Q.   Okay.    And so what is -- is what Mr. Kok is proposing, is

     8   that Hytera not use the chip that they were using and switch

     9   over to another chip?

   10    A.   That's exactly right.        Hytera at this point that this

   11    e-mail is written actually has three chips.             They have two

   12    processors and then they have this FPGA, which is a field

   13    programable gate array.

   14                 And basically what Mr. Kok is saying is, let's not

   15    use that at all.       Let's just get rid of it and do all of our

   16    functionality in a DSP processor.

   17    Q.   Can't Hytera just take the technology that they had

   18    created for the FPGA and just move it over to the new

   19    processor that Mr. Kok is proposing?

   20    A.   No.    No.   FPGAs require one kind of code and DSPs require

   21    a very different type of code.          Furthermore, FPGAs have things

   22    built in that you wouldn't have in a DSP, so essentially you'd

   23    be starting over.

   24    Q.   Okay.    And if you'll turn to your next slide, Dr. Wicker.

   25    And you're showing on that slide PTX 146.             What is PTX 146?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 93 of 178 PageID #:53074
                                    Wicker - direct by Brown
                                                                                    1193

     1   It's slide 69.

     2   A.   What I'm seeing is a presentation.           It was produced by

     3   Hytera in the course of this investigation, and it discusses

     4   reasons for some engineering changes.

     5                MR. BROWN:   Okay.    Plaintiff moves to admit PTX 146,

     6   Your Honor.

     7                THE COURT:   It is received and may be published.

     8          (Exhibit No. PTX 146 was received in evidence.)

     9   BY MR. BROWN:

   10    Q.   Okay.    And so what is PTX 146 as related to your

   11    investigation here?

   12    A.   Okay.    So this was a presentation called FPGA removal

   13    announcement.      So this is the explanation for the change in

   14    the chips that I was just talking about on the previous slide.

   15    Q.   Okay.    And in this presentation, it's listing some reasons

   16    that they're going to take Mr. Kok's advice.              It says it is

   17    expensive.     What does that mean from a technical perspective?

   18    Why is this one chip more expensive than the other?

   19    A.   So basically it's an added part and it costs a certain

   20    amount.    Every chip that you put into a radio is going to

   21    drive up the cost of the radio.          And so what they're saying is

   22    this chip is rather expensive.          And if we are going to target

   23    a cost for our radios that is competitive with Motorola's

   24    radios, we need to get rid of it.

   25    Q.   Okay.    And it also mentions that there are some algorithm
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 94 of 178 PageID #:53075
                                    Wicker - direct by Brown
                                                                                    1194

     1   implementation issues which will result in the following, and

     2   lists a few things.

     3                What are the points that are being made in this

     4   presentation?

     5   A.   So what's being said here is that if we stick with the

     6   FPGA, we've got some problems.          The TDMA frame synchronization

     7   will not work.      Basically, if you'll remember, we were talking

     8   about TDMA and people were taking turns.              We had alternating

     9   slots.    One call got slot one, the other slot two, and then

   10    they would keep going in turn.

   11                 If you get the synchronization wrong, if you can't

   12    tell where the slots are, your radio is not going to work

   13    properly.     And that's fundamental to a TDMA radio.            And

   14    they're saying it won't work under fading and range

   15    conditions.

   16                 Furthermore, audio quality will not be good in analog

   17    mode.    And they don't have a carrier detection algorithm.

   18    Q.   Okay.    So when Hytera makes this decision, do they then

   19    set towards creating all of the new code for the DSP

   20    themselves or do they have a different plan?

   21    A.   They have a different plan.

   22    Q.   Okay.    Let me take you to your next slide, slide 70.

   23                 And if you could just tell us what PTX 19 and its

   24    attachment at PTX 18 are.

   25    A.   Okay.    So this is an e-mail from Samuel Chia to G.S. Kok,
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 95 of 178 PageID #:53076
                                    Wicker - direct by Brown
                                                                                    1195

     1   and it has as an attachment a PowerPoint deck.

     2   Q.   Okay.    And did you --

     3   A.   Engineering information.

     4   Q.   And did you review these in coming to your conclusions in

     5   this case?

     6   A.   Yes, I did.

     7                MR. BROWN:   Okay.    Plaintiff moves to admit PTX 18

     8   and 19, Your Honor.

     9                THE COURT:   It is received and may be published.

   10           (Exhibit No. PTX 18 and 19 were received in

   11           evidence.)

   12    BY MR. BROWN:

   13    Q.   Okay.    So let's set the frame for this.          You have an

   14    e-mail from Mr. Chia, Hytera's director for DSP and voice

   15    technology research, and he is e-mailing now the director of

   16    research and development.         And what is it that he is saying to

   17    Mr. Kok?

   18    A.   Okay.    So Mr. Chia has done an analysis of the FPGA.                And

   19    what he's telling Mr. Kok is, here are the results of that

   20    analysis, and you can look at the last three slides if you're

   21    not interested in what the FPGA actually does.

   22    Q.   Okay.    So let's take a look inside of that presentation,

   23    which is PTX 18.       What is it that Mr. Chia was telling the

   24    director of R&D at Hytera?

   25    A.   Okay.    So he starts by saying we lack the expertise to get
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 96 of 178 PageID #:53077
                                    Wicker - direct by Brown
                                                                                    1196

     1   a high-quality FPGA implementation.           And only Yang Fan has

     2   signal processing knowledge.          So his team has only one

     3   engineer that has actual signal processing knowledge for doing

     4   things like carrier detection, squelch, and so forth.

     5   Furthermore, performance issues are expected as part of this

     6   approach.

     7   Q.   Okay.    And what's the approach that he's analyzing here?

     8   A.   That would be the FPGA approach.

     9   Q.   Of removing the FPGA?

   10    A.   Of removing it, yes.

   11    Q.   Okay.    And so does Mr. Chia -- does the director of DSP

   12    and voice technology at Hytera then say, okay, so we just have

   13    a lot of work ahead of us, or does he propose something else?

   14    A.   He proposes something else.         Having identified all these

   15    problems with the changeover, Mr. Chia says this will result

   16    in using a lot of Motorola code.           And it's a concern.

   17    Motorola will be able to see that there is no FPGA and will

   18    wonder how can they realize all of these algorithms and

   19    software.

   20                 And he goes on to say, we've got another problem.

   21    Once we've got the Motorola code into our system, it's going

   22    to have the same performance as a Motorola radio, and that's

   23    something that Motorola might notice.

   24    Q.   And so why is that something that Mr. Chia is worried that

   25    Motorola might notice?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 97 of 178 PageID #:53078
                                    Wicker - direct by Brown
                                                                                    1197

     1   A.   Well, he is worried that there could be a recognition that

     2   this material had come from Motorola.            If you've got a radio

     3   that's behaving exactly the same way, Motorola might get

     4   suspicious.      So he is suggesting we change them.

     5   Q.   Okay.    And so how does the director of R&D at Hytera help

     6   respond to Mr. Chia's proposal here?

     7   A.   Okay.    So this is the response e-mail from G.S. Kok to Sam

     8   Chia.    And he says, interesting.         Our important issue, though,

     9   is to protect the company from impending lawsuits, and so we

   10    should rewrite the software to look different from Motorola.

   11                 In other words, alter the performance of these

   12    software algorithms so that someone testing the radios won't

   13    see Motorola performance.

   14    Q.   Well, from a technical perspective, if he's saying he's

   15    worried about impending lawsuits right here, doesn't that mean

   16    that -- when he says "rewrite the software to look different

   17    from Motorola," that that means technically just completely do

   18    something different?

   19    A.   No.   No.    He's talking about using Motorola software, but

   20    making changes so that the fact that Motorola software was

   21    used can't be detected.        They're concealing what they were

   22    doing.

   23    Q.   Okay.    If you'll turn to your next slide, Dr. Wicker.

   24    It's slide 74.

   25    A.   Okay.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 98 of 178 PageID #:53079
                                    Wicker - direct by Brown
                                                                                    1198

     1   Q.   And it's PTX 22 there.        And what is PTX 22?

     2   A.   Okay.    So this is a reply e-mail with an FPGA analysis

     3   attached to it.

     4   Q.   Okay.    And is this a response from Mr. Chia to Mr. Kok?

     5   A.   Yes, it is.

     6                MR. BROWN:   Okay.    Plaintiff moves to admit PTX 22.

     7                THE COURT:   It is received and may be published.

     8          (Exhibit No. PTX 22 was received in evidence.)

     9   BY MR. BROWN:

   10    Q.   All right.     And so how did Mr. -- Mr. Chia, Hytera's

   11    director, respond to Mr. Kok's concerns about --

   12                 THE COURT:   Well, let's leave it right there, because

   13    the jury will leave and come back and hear the answer to that

   14    question.

   15           (Laughter.)

   16                 THE COURT:   Members of the jury, you may leave for a

   17    few minutes.

   18          (Recess had.)

   19          (Change of reporter.)

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 99 of 178 PageID #:53080
                                    Wicker - direct by Brown
                                                                                    1199

     1         (Proceedings heard in open court.           Jury out.)

     2               THE COURT:    What is the issue before the return of

     3   the jury?

     4               MR. CLOERN:     Your Honor, we have a pending Daubert

     5   motion on these issues.        Professor Wicker is testifying on a

     6   number of emails.       He's testifying --

     7               THE COURT:    I've already -- I have already said that

     8   he's qualified to proceed under 702, which is to say that he

     9   may proceed consistent with Daubert, Kumho Tire, and the

   10    plethora of cases that follow that.

   11                MR. CLOERN:     We understand that, your Honor, about

   12    what is in the code and whether the code was copied but not

   13    about what people who wrote emails 12 years ago who are not at

   14    trial and are not testifying --

   15                THE COURT:    The rule says he may answer in the form

   16    of an opinion or otherwise based upon specialized knowledge.

   17    It is a matter of weight that the jury ultimately will give to

   18    the testimony of the witness on these issues following zealous

   19    cross-examination.

   20                MR. CLOERN:     Understood.     Your Honor, may we have a

   21    continuing objection?

   22                THE COURT:    Yes, indeed.

   23                MR. CLOERN:     Thank you.

   24                THE COURT:    And you will have an adequate opportunity

   25    to cross-examine this witness on the issues essentially that
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 100 of 178 PageID #:53081
                                    Wicker - direct by Brown
                                                                                     1200

     1    you raised as to his qualifications and the scope of his

     2    testimony.

     3                All right.    Please ask the jury to come in.

     4          (Proceedings heard in open court.          Jury in.)

     5                THE COURT:    Counsel, please repeat that last

     6    question.

     7                MR. BROWN:    Yes.   So if I may reframe for us.

     8                THE COURT:    Yes.

     9    BY MR. BROWN:

    10    Q.   So Dr. Wicker, before we broke, we were looking at Mr. --

    11    the Hytera director of research and development's suggestion

    12    to Sam Chia that the code must be made to look different than

    13    Motorola.    And I had asked you what it was that Mr. Chia did

    14    to respond to the director of R&D's concern.

    15    A.   What he did was he provided an updated spreadsheet with

    16    the effort on modifying the codes, on reusing the codes and

    17    changing them to conceal that they had been used.              He also

    18    listed out the likely algorithms to be reused.              And with that

    19    email, he included an FPGA analysis that talked about possible

    20    solutions.

    21    Q.   And so what you've highlighted down here on the bottom of

    22    Mr. Chia's response is that they will remove the FPGA but

    23    realize a lot of the critical measurable algorithm in the C55

    24    on our own and need to change performance of the reuse

    25    algorithms.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 101 of 178 PageID #:53082
                                    Wicker - direct by Brown
                                                                                     1201

     1                 What does that mean from a technical perspective?

     2    A.   Okay.    So what it means is that, first off, C55, that's

     3    the digital signal processor.         And they want to use Motorola's

     4    code on that digital signal processor.            But what Mr. Chia is

     5    saying is, "We're going to do that but we need to change

     6    performance of the reuse algorithms.           In other words, we need

     7    to change the performance of the Motorola code we're using on

     8    the C55 to conceal that that's what we're doing."

     9    Q.   Okay.    And how does changing the performance result in

    10    concealing the code copying here?

    11    A.   Okay.    So when someone, a third party, someone not at

    12    Hytera wants to make a determination as to what's going on

    13    inside a Hytera radio, they'll test it, but all they can do is

    14    put it through its paces.        They can do a number of radio tests

    15    and so forth to determine various performance parameters.

    16                 And what they'll find is those parameters will be

    17    different from Motorola's performance because of these changes

    18    that have been done to the algorithms that were reused.

    19    Q.   So let's look deeper into Mr. Chia's presentation.               He

    20    lists a number of suggestions for how to implement the DSP

    21    functionality here.       And we're on PTX 22 at Page 2 and 11.

    22    Let's just start at the top there with "Mic samples

    23    processing."

    24                 Before we even get into what he said, what does that

    25    refer to, mic samples processing?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 102 of 178 PageID #:53083
                                    Wicker - direct by Brown
                                                                                     1202

     1    A.   Okay.   So this is a digital system, and it's going to be

     2    turning voice into zeros and ones.           And the way it will do

     3    that is the microphone will create a signal just like the two

     4    cans and the string.       It's an analog signal.        That signal will

     5    be sampled, converted into zeros and ones by a processor.

     6    Q.   Okay.   And so the first thing that Mr. Chia lists is "mic

     7    AGC."   What's AGC?

     8    A.   AGC is automatic gain control.          It's basically related to

     9    the volume that was discussed much earlier in the case.

    10    Q.   Are you referring to Mr. Boerger's testimony about volume

    11    control?

    12    A.   Exactly.    It's actually very important and very

    13    complicated, how you maintain exactly the right levels for

    14    signals as they go through the various processing elements.

    15    Q.   And so does Hytera in June of 2008 already have an

    16    algorithm to do that complicated volume control?

    17    A.   They do not.     What is said here is, this mic AGC, this is

    18    a new algorithm to be coded, and so we're going to reuse

    19    Motorola's code.

    20    Q.   And how do you know that "assuming reuse" here means reuse

    21    Motorola's code?

    22    A.   That's the way the term has been used throughout this

    23    document, that term "reuse" we saw on the previous page as

    24    referring to reusing Motorola's code.

    25    Q.   Could it in this sentence that refers to a new algorithm
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 103 of 178 PageID #:53084
                                    Wicker - direct by Brown
                                                                                     1203

     1    refer to reusing code that Hytera already had?

     2    A.   Well, then it wouldn't make sense because then we'd be

     3    saying, "This is a new algorithm.          This is something we've

     4    never done before, so let's reuse our code."             It doesn't work.

     5    Q.   Okay.   And what about the noise suppressor algorithm?

     6    What did -- what was the proposal for how to implement the

     7    noise suppressing algorithm at Hytera?

     8    A.   Okay.   So once again, it's a new algorithm, so it's going

     9    to be a reuse of Motorola's algorithm.

    10    Q.   And then going down to common items, what does Mr. Chia

    11    say about the common items here in the second blowout?

    12    A.   Okay.   So this first one relates to carrier detector, the

    13    first one I've highlighted.         And he says that this is missing

    14    from the lineup.      It's something we don't have.          It needs to

    15    be created, possibly reuse.

    16    Q.   And what does it mean to be missing from the lineup?                  What

    17    does that mean?

    18    A.   Okay.   So in DSP, the way Motorola talks about DSP is in

    19    terms of lineups.      It has little -- it has several smaller

    20    algorithms that are linked together in a big chain that

    21    Motorola calls a lineup.        So when we look a little bit later

    22    at transmitters and receivers, we'll see there's a chain of

    23    things that have to be done, and that's what they call the

    24    lineup.

    25    Q.   Okay.   And have you actually -- well, let me ask it
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 104 of 178 PageID #:53085
                                       Wicker - direct by Brown
                                                                                     1204

     1    differently.       Is this -- this is just Mr. Chia's proposal.

     2    Have you seen evidence that this is actually what Mr. Chia

     3    did?

     4    A.     Yes.

     5    Q.     Okay.    And if you'll go to your next slide, slide 76,

     6    please, Professor.

     7    A.     Okay.

     8    Q.     And I'm going to ask you, what is PTX 263?

     9    A.     This is a spreadsheet that provides information about what

    10    Hytera was doing in the development of their radios.

    11    Q.     And how do you know that that's what this spreadsheet is?

    12    A.     First up, that's what its content indicates.           Secondly,

    13    it's got a Hytera Bates number that indicates it was produced

    14    by Hytera in this case.

    15    Q.     Okay.    And did you rely on this spreadsheet in forming

    16    your opinions in this case?

    17    A.     I did.

    18                   MR. CLOERN:   Could we have the number?       I can't seem

    19    to find the document.

    20                   MR. BROWN:    263.   It's on slide 76.

    21                   MR. CLOERN:   Thank you.

    22                   MR. BROWN:    You're welcome.

    23                   All right.    Plaintiff moves to admit Exhibit 263,

    24    please.

    25                   THE COURT:    Is that what's being shown to the jury?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 105 of 178 PageID #:53086
                                     Wicker - direct by Brown
                                                                                     1205

     1                 MR. BROWN:    No.    It's on the next slide.

     2                 THE COURT:    The next one?

     3                 MR. BROWN:    Yes.

     4                 THE COURT:    It is received and then may be published.

     5                 MR. BROWN:    Thank you, your Honor.

     6          (Plaintiff's Exhibit 263 received in evidence.)

     7    BY MR. BROWN:

     8    Q.   All right.     So what did this task tracking spreadsheet say

     9    in terms of how Hytera was going to implement its DSP

    10    functionality?

    11    A.   Okay.    So a piece of it has been blown up.           What you see

    12    here is down here.        It says, "Determine how to create

    13    libraries."     So that's a task.       And what that task is showing

    14    is that the question arises, how to create libraries of

    15    functions that various pieces of the radio can call on.                And

    16    it says there's a number of approaches.            We could reuse the

    17    entire GCISS subscriber library.

    18    Q.   Can you pause that for a second?          What is the GCISS

    19    subscriber library?

    20    A.   Well, first off, I think this is a typo.            It should be

    21    CGISS, which is commercial government industrial solutions

    22    sector.

    23    Q.   What does that refer to?

    24    A.   It is an entity at Motorola.

    25    Q.   Okay.    And so what is it -- what does it mean technically
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 106 of 178 PageID #:53087
                                    Wicker - direct by Brown
                                                                                     1206

     1    that to reuse an entire Motorola subscriber library?

     2    A.   In other words, they're going to reuse a large chunk of

     3    code that provides services, provides functionality -- in this

     4    case, DSP, as we'll see -- to lots of other functions.                So

     5    it's basically saying, we're going to create this library of

     6    DSP functionality using Motorola's code.

     7    Q.   And it looks like there's two other proposals there.                  The

     8    second is to extract only the required components and change

     9    the interface to own interface.          Does that mean anything from

    10    a technical perspective?

    11    A.   Yes, it does.     This is telling me two things.          First, it

    12    says, "extract only required component."             As we'll see, the

    13    libraries are complicated, and they have lots of pieces of

    14    code in them.     And so this is saying, "Let's just take the

    15    stuff we need from Motorola's library and then change the

    16    interface to own interface."

    17               So this is an act to conceal the fact that the

    18    library code came from Motorola.          So you can think of it,

    19    changing the interface means changing the way that we get into

    20    the library.

    21               In other words, if you want to go to the library and

    22    find a particular function, for example, for carrier detect,

    23    there's a particular phrase you will look for.              What they're

    24    saying here is, we're going to keep the code the same but the

    25    way you look it up in the library is going to be changed.                  And
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 107 of 178 PageID #:53088
                                    Wicker - direct by Brown
                                                                                     1207

     1    that's the part that might be detectable the way it's looked

     2    up, and so we're going to change that.

     3    Q.   Okay.   And then it says the third option is to convert the

     4    required library to C.        What does that mean?

     5    A.   Okay.   So that will mean changing the code from C++, one

     6    programming language as it turns out, to C so that it runs in

     7    Hytera's environment.

     8    Q.   And so then Hytera writes here, "Out of the selection,

     9    option two is the best one due to the fact that the effort to

    10    migrate is the lowest among the three."            What does "the effort

    11    to migrate" refer to?

    12    A.   In other words, what it requires those engineers to do to

    13    reuse Motorola's code.        2 requires the least effort.

    14    Q.   Okay.   And then the next sentence says, "It has a low

    15    chance of detection if the code was disassembled by Mot," or

    16    Motorola.    What is that talking about technically?

    17    A.   Okay.   So basically, what it's saying is that since we

    18    have changed the interface to our own interface, if Motorola

    19    breaks open the radio and looks at the zeros and ones, they

    20    won't be able to see their own interface.            All they're going

    21    to see is our interface, our own entry into the library, and

    22    they won't recognize it as Motorola's.

    23    Q.   Now, we heard a little bit about -- from Mr. Zetzl earlier

    24    in the trial about a fingerprinting test that was done.                How

    25    does that relate to disassembly?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 108 of 178 PageID #:53089
                                    Wicker - direct by Brown
                                                                                     1208

     1    A.   Okay.   So that is basically looking at the code, the zeros

     2    and ones, to see if certain parameters could be found.                So

     3    it's looking for particular numbers that would turn up in

     4    Motorola's code to see if it turns up in the zeros and ones

     5    that are contained in Hytera's radios.

     6    Q.   And so how does what Hytera is describing here as this

     7    reusing Motorola's code has a low chance of detection if the

     8    code was disassembled by Motorola, how does that relate to

     9    what Motorola did to try to determine if there was code

    10    copying here?

    11    A.   Okay.   So Motorola took a look.         It opened up the radios.

    12    It looked at the zeros and ones.          It looked for numbers in

    13    this case, parameters or coefficients, that would have been

    14    found in Motorola's software but because Hytera had concealed

    15    what they were doing by changing interfaces and changing

    16    performance, Motorola didn't find those coefficients, and so

    17    Motorola assumed that there was no code copying.

    18    Q.   Okay.   And is it -- is what Hytera is describing here as

    19    what they're trying to evade, is that exactly what Motorola

    20    did or is it different in technology?

    21    A.   What Hytera is talking about doing here is avoiding

    22    detection based on exactly what Motorola did.             Motorola

    23    disassembled the code.        Motorola went and looked for certain

    24    parameters as well as looking for certain performance.                They

    25    didn't see it, and so Motorola assumed that no code copying
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 109 of 178 PageID #:53090
                                    Wicker - direct by Brown
                                                                                     1209

     1    was done.

     2    Q.   And is -- the test that Motorola ran to disassemble the

     3    source code, is that a reasonable test to run if you're trying

     4    to detect code copying?

     5    A.   Yes.

     6    Q.   Why?

     7    A.   Basically, it's the one thing you can do:            Go buy the

     8    radio.    That's actually a Motorola radio, but if they bought a

     9    Hytera radio, they could take it apart and they could actually

    10    get to those zeros and ones.         They can actually get into the

    11    chips and read what's on the chips.

    12                And so what they would get from that is the code at

    13    the lowest level, the zeros and ones, the executable.               And so

    14    it's virtually impossible to get back the original source

    15    code, but what they can do is look at those zeros and ones and

    16    see if there are numbers in there that would be very specific

    17    to Motorola's algorithms; so, you know, particular tuning

    18    coefficients, for example.         They would be able to see those in

    19    the executable code if they were, in fact, being used, but

    20    that's exactly what Hytera changed.

    21    Q.   But for Hytera's changing of those parameters and

    22    attempting to conceal the code copying, would Motorola's tests

    23    have shown them that Hytera actually was copying Motorola's

    24    code?

    25    A.   Yes.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 110 of 178 PageID #:53091
                                     Wicker - direct by Brown
                                                                                     1210

     1    Q.   And you showed briefly these two points earlier about the

     2    performance, changing the performance of Motorola's radios.

     3    How did that also impact the tests and analyses that Motorola

     4    was engaging in?

     5    A.   Well, that's related to what I've been discussing.               They

     6    changed the interface into the libraries.             They changed the

     7    performance of the algorithms so that one could not test the

     8    device or look for parameters and see that it was behaving a

     9    lot like Motorola's radios.

    10                THE COURT:    When you say "they," to whom are you

    11    referring?

    12                THE WITNESS:     Your Honor, that would be whoever is

    13    testing the Hytera radios to see if there has been code

    14    copying.

    15                THE COURT:    You can follow up on that.

    16                MR. BROWN:    Are you referring --

    17                THE COURT:    The "they" wasn't quite identified.

    18    BY MR. BROWN:

    19    Q.   Are you referring to Motorola's tests to determine if

    20    Hytera was using their source code?

    21    A.   Yes.

    22    Q.   So Motorola couldn't determine whether or not Hytera was

    23    using its source code because they had been concealed.                Did

    24    you have better information as a result of being in this

    25    litigation about what Hytera was doing?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 111 of 178 PageID #:53092
                                     Wicker - direct by Brown
                                                                                     1211

     1    A.   Oh, yes, much better.        So Motorola's engineers, when they

     2    did the tests that were discussed earlier this week and late

     3    last week, all they had was that lowest layer, zeros and ones.

     4    I had library code that I could look at.              And in many cases, I

     5    actually had the source code that was produced by Hytera.                  So

     6    I didn't have to look at the zeros and ones.             I was able to

     7    look at the upper two pieces.

     8    Q.   So if you'll turn, Dr. Wicker, to your slide 80, and

     9    there's an exhibit on there, PTX 1863.            What is PTX 1863?

    10    A.   Okay.    This is an actual library file.           So it's an example

    11    of the intermediate piece that we see there.

    12    Q.   Okay.    And do you know what else is in PTX 1863?

    13    A.   Yes.    That's actually -- excuse me.         I was talking about

    14    the specific thing that I was looking at.             That's actually all

    15    of the source code that was printed out as part of this case.

    16    All of the source code for Hytera's radios was available on a

    17    computer, but a subset was actually printed out.

    18                 MR. BROWN:    Plaintiff moves to admit 1863, PTX 1863.

    19                 MR. CLOERN:   Objection -- hold on.         I'm sorry.

    20    Objection, your Honor.        Just one clarification.        Can we --

    21                 THE COURT:    Yes.

    22          (Proceedings heard at sidebar:)

    23                 MR. CLOERN:   We haven't looked at the boxes.          This is

    24    just what was printed out off the code computer.              This is not

    25    the stuff from --
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 112 of 178 PageID #:53093
                                    Wicker - direct by Brown
                                                                                     1212

     1                MR. BROWN:    It's everything that was printed from the

     2    code computer which includes the other computers --

     3                MR. CLOERN:    We would object to this.         This is not

     4    Hytera source code, your Honor.          This is source code --

     5                THE COURT:    How can I know that?

     6                MR. BROWN:    It was produced by Hytera.

     7                MR. CLOERN:    We looked through the box, and it is not

     8    Hytera source code.       They presented it --

     9                THE COURT:    Who can testify to establish what it is

    10    and what is its provenance?

    11                MR. BROWN:    Dr. Wicker can.      He's the one who printed

    12    it from the --

    13                MR. CLOERN:    Your Honor, if we look in there, there's

    14    source code in there that will say "Motorola" on it, and

    15    that's because it was stolen by the four Motorolans and kept

    16    on their local computers.        That is not what goes on the Hytera

    17    products.    It was not what's in the server.           That is not,

    18    quote, unquote, Hytera source code.

    19                THE COURT:    Is that what you would say if you were on

    20    the stand?

    21                MR. CLOERN:    That is what I would say if I was on the

    22    stand.    We can look in there --

    23                THE COURT:    Who would you put on the stand to make

    24    that point?

    25                MR. CLOERN:    I mean, our experts would look at it
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 113 of 178 PageID #:53094
                                     Wicker - direct by Brown
                                                                                     1213

     1    and --

     2                 THE COURT:    Indeed.

     3                 MR. CLOERN:    -- make that point --

     4                 THE COURT:    You have an entourage of experts back

     5    there.

     6                 MR. CLOERN:    However, but what has been represented

     7    is that it is -- what has been represented is that it is

     8    Hytera source code.        We talked with them repeatedly about

     9    this, and they promised they would separate Hytera source code

    10    from Motorola code that was taken.

    11                 THE COURT:    Well, counsel says that Professor Wicker

    12    will be able to establish a foundation on this issue.               Let's

    13    see if he can do it.       And if you feel he has failed in that

    14    effort, raise your hand and say "objection" again.

    15                 MR. CLOERN:    Thank you, your Honor.

    16          (Proceedings heard in open court:)

    17    BY MR. BROWN:

    18    Q.   Professor Wicker, on 18 -- PTX 1863, you said was source

    19    code that was printed from where?

    20    A.   From Hytera's source code production in this case.

    21    Q.   Okay.    And do you know the various sources of the source

    22    code that was in Hytera's source code production?

    23    A.   Yes.    They were -- they were found on numerous computers

    24    at Hytera as well as from their actual servers that maintain

    25    the various releases of their code.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 114 of 178 PageID #:53095
                                    Wicker - direct by Brown
                                                                                     1214

     1    Q.   And did you analyze all of the code in PTX 1863 as in

     2    coming to your opinions in this case?

     3    A.   Yes.

     4    Q.   And did you disclose that analysis in your expert reports

     5    many months ago?

     6    A.   Yes, I did.

     7                MR. BROWN:    Your Honor, plaintiff moves to admit PTX

     8    1863.

     9                THE COURT:    While complying with Rule 26, you mean?

    10                MR. BROWN:    Yes, your Honor.

    11                THE COURT:    All right.

    12                MR. CLOERN:    Your Honor, I think Exhibit C and D's

    13    are --

    14                THE COURT:    I'll reserve ruling on the admissibility

    15    of that particular document until you've had an opportunity to

    16    cross-examine with respect to it.

    17                MR. CLOERN:    Thank you, your Honor.

    18                MR. BROWN:    May I publish it, though, your Honor, for

    19    his analysis?

    20                THE COURT:    No, not until I rule on its

    21    admissibility.

    22                MR. BROWN:    Okay.

    23                THE COURT:    I'm taking this under advisement.

    24    There's a continuing objection.          And after cross-examination,

    25    if necessary, we can return to the sidebar for any further
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 115 of 178 PageID #:53096
                                    Wicker - direct by Brown
                                                                                     1215

     1    argument and ruling by the Court.          But for now, you may go on

     2    with the witness.

     3                 MR. BROWN:   Yes, your Honor.

     4    BY MR. BROWN:

     5    Q.   So in analyzing the source code that you saw in this case,

     6    how did you come to understand that Hytera was using

     7    Motorola's source code?

     8    A.   Okay.    There were actually several ways I was able to

     9    determine it.     I found cases where large amounts of code had

    10    literally been copied.        In other words, there was a Hytera

    11    source code file that had large pieces of code from Motorola's

    12    source code.

    13                 I also saw cases in, for example, libraries, that

    14    intermediate stage there, where I would see the name of a file

    15    that was identical to the name for a Motorola file.               And so I

    16    would then take the Motorola file, the source code that was in

    17    that particular file, and compare it to what I was seeing in

    18    the library.

    19                 And so what I found was that based on that evidence,

    20    the libraries had been created by compiling Motorola source

    21    code.   So that was another example of use.

    22    Q.   Okay.    So how can you tell by looking at the library files

    23    that you found on -- that are in Hytera's products that they

    24    were actually using Motorola's source code?             How does that

    25    work?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 116 of 178 PageID #:53097
                                      Wicker - direct by Brown
                                                                                     1216

     1    A.   Okay.    So just as I've got here, the library file is

     2    mostly unreadable but there are a few things there -- and may

     3    I get up and point at it?

     4    Q.   Yes, of course --

     5                 MR. BROWN:   Well, your Honor --

     6                 THE COURT:   Yes.    Go ahead.

     7                 THE WITNESS:     As I noted before, the library file is

     8    this piece in the middle.         And so there is mostly unreadable

     9    stuff that is -- has been created by compiling source code,

    10    but there are a few things I can actually read.              So for

    11    example, I see StevesTemperatureControl.c.

    12                 Now, what that would tell me is that's related to

    13    this piece of code.       This is another piece of code with the

    14    same name.     And so then I would look at the code, and it would

    15    say, well, you should see certain function calls.              You should

    16    see certain variables.         And sure enough, they turn up.         It

    17    says "climate control."         There is the function call that I see

    18    there.    "Temperature," there's the variable that I see over

    19    there.

    20                 And so by doing this kind of analysis, I concluded

    21    that their libraries, for example, the DMR DSP library, had

    22    been created by compiling Motorola's code because when I

    23    opened up the libraries in a word processor, I saw lots of

    24    evidence that pointed to the original code; in this case,

    25    Motorola's code, not mine.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 117 of 178 PageID #:53098
                                    Wicker - direct by Brown
                                                                                     1217

     1               MR. BROWN:     All right.     Now, your Honor, I might be

     2    able to alleviate the issue on sidebar.            Can we do a quick

     3    sidebar to address that?

     4               THE COURT:     Yes.

     5               MR. BROWN:     Thank you, your Honor.

     6          (Proceedings heard at sidebar:)

     7               MR. BROWN:     The issue appears to be -- the issue

     8    appears to be the provenance of this source code that

     9    Dr. Wicker is going to show.         It's a large exhibit that

    10    contains a lot of different source code.             He's only going to

    11    show a small amount of it.         And I can be very clear with where

    12    it came from which I think will appease Hytera's concerns.

    13               I can say this came from the Hytera source code

    14    computer or this came from one of the other engineers'

    15    computers, and Dr. Wicker knows which one is which.

    16               MR. CLOERN:     Your Honor, the slides are a problem

    17    because the slides say "Hytera source code," and then they

    18    show a Motorola source code file.          And that's not Hytera's

    19    source code on Hytera's products.          It's not.     That is source

    20    code that we admit that's the former -- the four Motorola

    21    employees brought over but kept on their own laptops.

    22               They may have taken some of it, copied it, used it,

    23    but when they did, it says "Hytera code."            He can analyze --

    24               THE COURT:     Their statements and behavior is imputed

    25    to the corporate defendant.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 118 of 178 PageID #:53099
                                    Wicker - direct by Brown
                                                                                     1218

     1                MR. CLOERN:    I understand, your Honor, but there --

     2    it is, when it says "Motorola code," that is not what is on a

     3    Hytera product.      That is just what they brought over and may

     4    or may not have used --

     5                THE COURT:    Well, it goes as far as it can go.           It

     6    says what it says on that product.           So, first of all, if you

     7    say that you can cure any objection, I'm all for that.                So

     8    give it your best effort, and we'll see where it goes.

     9                MR. ALPER:    And your Honor, if I just may very

    10    briefly, what counsel is saying goes to a factual dispute

    11    about the theft.      It's not about the admissibility of the

    12    evidence.    This is code --

    13                MR. CLOERN:    That is not -- sorry.

    14                MR. ALPER:    May I?

    15                MR. CLOERN:    Sorry.

    16                MR. ALPER:    This is code that they produced that our

    17    expert is going to lay the foundation for.

    18                MR. CLOERN:    All we -- the only problem we have,

    19    your Honor, is calling it "Hytera code."             That's all we have.

    20                MR. BROWN:    And Dr. Wicker will explain when he says

    21    it's Hytera code why he believes it's the code --

    22                THE COURT:    Why he puts that label on it?

    23                MR. BROWN:    Yes.   He will explain how it is exactly

    24    what's in the product.

    25                THE COURT:    That's his code.      All right.     So give it
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 119 of 178 PageID #:53100
                                    Wicker - direct by Brown
                                                                                     1219

     1    your best efforts, and we'll see where it goes.

     2                MR. BROWN:    Thank you, your Honor.        So I may publish

     3    this exhibit but with the caveats and warnings --

     4                THE COURT:    Well, publish it in terms of showing it

     5    to the witness so he can have it in his hands as he testifies.

     6    Whether the jury should see it remains to be seen.

     7                MR. BROWN:    Okay.    I'll do it on a case-by-case

     8    basis.

     9                THE COURT:    You mean document by document.

    10                MR. BROWN:    Yes, your Honor.

    11                THE COURT:    Yes.

    12                MR. BROWN:    Thank you, your Honor.

    13          (Proceedings heard in open court:)

    14    BY MR. BROWN:

    15    Q.   All right.     Professor Wicker, if we look at your slide 80,

    16    which I think you might have already been on.

    17    A.   Yes.

    18    Q.   Are you there?      What is the screenshot that you have on

    19    slide 80 of your presentation?

    20    A.   This is a screenshot of a Hytera-produced piece of code

    21    from something called DmrDsplib.lib.           It's a code library.

    22    Q.   And is this code library something that was found on

    23    Hytera's SVN, their source code repository, or was it found

    24    somewhere else?

    25    A.   It was found on SVN.        And in particular, it's Version
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 120 of 178 PageID #:53101
                                    Wicker - direct by Brown
                                                                                     1220

     1    8.06.

     2               THE COURT:     When you use the term "Hytera produced,"

     3    what do you mean?

     4               THE WITNESS:     Your Honor, this was something that was

     5    produced in the course of this litigation by Hytera.               It's

     6    associated with a Hytera Bates number.

     7               THE COURT:     You may proceed.

     8               MR. BROWN:     Thank you, your Honor.

     9    BY MR. BROWN:

    10    Q.   And so this is, on the screen is -- well, what is it that

    11    we're looking at?      It's a mixture of text and those weird

    12    characters you have on your board.           What are we looking at?

    13    A.   This is a library file.        It's just like -- well, it's much

    14    more complicated, but it's similar to the one that I have in

    15    the middle on the left side of my demonstrative over here.

    16               So this is the result of the compiling of different

    17    pieces of software into a library in such a way that this

    18    library can be linked with other code so that other code can

    19    use the various functions the library provides.              So it's a

    20    library in the sense there's literally code that can be

    21    checked out for use by other programs.

    22    Q.   And is this code that's actually running on Hytera's

    23    devices?

    24    A.   This library file is linked to other files, reduced to

    25    zeros and ones, and then it's on the devices.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 121 of 178 PageID #:53102
                                    Wicker - direct by Brown
                                                                                     1221

     1    Q.   Okay.    And how do you know that?

     2    A.   Because that's the system that's followed.             This is what

     3    I've got from my research into the source code.

     4    Q.   Now, looking at this, I don't see the word "Motorola"

     5    anywhere.     I don't see any indication --

     6                 THE COURT:   Well, keep the "I" out of your question,

     7    counsel.

     8    BY MR. BROWN:

     9    Q.   The word "Motorola" doesn't appear anywhere on the excerpt

    10    you have here.      How do you know from looking at the library

    11    files on Hytera's computer -- or sorry, Hytera's radio that

    12    this is actually Motorola code being run?

    13    A.   Okay.    So I had to do a little bit of an investigation.

    14    And so what I did was I started with this, and I started

    15    looking for words that might be familiar.            And so I actually

    16    did see a couple things that were quite familiar.              Let's see.

    17                 Carrierdetectorbase.cpp, that happens to be code.

    18    That's the name of a file for Motorola.            I can also see

    19    carrierdetectorbase elsewhere as well, dot CPP.              So it's a C++

    20    file that would be associated -- excuse me, that is the same

    21    name as a file for Motorola.

    22                 So what I would do then was I'd go find

    23    carrierdetectorbase.cpp, for example, and see what the

    24    function calls were, see what the variables were, and then see

    25    if they were in this library as well.           And if I start seeing
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 122 of 178 PageID #:53103
                                     Wicker - direct by Brown
                                                                                     1222

     1    all those pieces connect, then I know the Motorola code was

     2    compiled into this library.

     3    Q.   And so have you created a demonstrative to help show how

     4    we can find the Motorola code in the Hytera library that we

     5    have up on the screen right now?

     6    A.   It's actually for a slightly different portion of the

     7    library, but yes.

     8    Q.   Okay.    And is that separate portion of the library also

     9    from Hytera's SVN server running on their products?

    10    A.   Exactly.

    11                 MR. BROWN:    Your Honor, permission to approach to put

    12    up a board.

    13                 THE COURT:    Yes.

    14                 MR. BROWN:    Thank you, your Honor.

    15                 MR. CLOERN:   Your Honor, just to make this a little

    16    easier and clarify, we don't have any objection to the library

    17    files, the object code in the library files.             That's fine.

    18    We're -- so the next few slides are good.             He doesn't have to

    19    go through the --

    20                 THE COURT:    All right.    Very well.     As I said

    21    earlier, you will have an adequate opportunity to zealously

    22    cross-examine the witness when your time comes.

    23                 Members of the jury, you are to give appropriate

    24    weight to the testimony of any witness that testifies in the

    25    case, and that includes experts.          And you will be instructed
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 123 of 178 PageID #:53104
                                      Wicker - direct by Brown
                                                                                     1223

     1    on this point later on at the end of the case.

     2    BY MR. BROWN:

     3    Q.   Okay.    So Dr. Wicker, you've got -- on the board that you

     4    have up, you've got the library file on one side.              What's on

     5    the left-hand side?

     6    A.   This is, on the left-hand side is a piece of Motorola's

     7    software.     It's related to something called modulation

     8    limiting.     It's a piece of software that is used for digital

     9    signal processing.

    10    Q.   Okay.    And how did you do the analysis of determining

    11    whether or not Hytera's libraries that are running on their

    12    device are using the Motorola source code you've got up on the

    13    board?

    14    A.   May I approach it?

    15                 MR. BROWN:   May he?

    16                 THE COURT:   Yes.

    17                 THE WITNESS:     Thank you, your Honor.

    18    BY MR. BROWN:

    19    Q.   May I give you two markers?          Oh, you have markers.

    20    A.   So again, to start with, this is what I had to work with.

    21    And so what I had was basically something that was again a

    22    layer up from the zeros and ones.           It actually has things I

    23    can read and at least make some sense out of.

    24                 And so what I did was I started looking for things

    25    that might be familiar.         And what I found was this,
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 124 of 178 PageID #:53105
                                    Wicker - direct by Brown
                                                                                     1224

     1    modlimiterbase.cpp.       Okay.    That was familiar.       That looked

     2    like to me to be the name of a piece of Motorola software.                  So

     3    indeed, it was.      This is modlimiterbase.cpp.         This is

     4    Motorola's code over here.

     5               And so when I saw this name, I went to Motorola's

     6    code and I said, does Hytera's file also have other evidence,

     7    other things that might indicate that this had been compiled

     8    into that library?       And what I did was I first looked for

     9    functions.     That's a function called mod limit.           Here we've

    10    got a function called set limit level.

    11               And so if you go through this, you start to see

    12    things like mod limit.        Remember, this is Hytera's library.

    13    Here's another mod limit.         Set limit level right here, set

    14    limit level right here.        So it's starting to look like this,

    15    Motorola's software, was compiled into Hytera's DmrDsp

    16    library, but I kept looking.         And so I started looking for

    17    things that were even more specific.

    18               For example, here we have a pair of variable names

    19    which are extremely specific:         QLpf output PTR.       It actually

    20    makes some sense:      Q low pass filter output pointer.           It's

    21    very detailed.      Here we have ILpf output pointer.          So those to

    22    me are very specific names in Motorola's software.

    23               And then I go to Hytera's library, and here they are.

    24    Here is ILpf output pointer.         Here's another ILpf output

    25    pointer.    QLpf, it wraps around.        It's like the game we used
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 125 of 178 PageID #:53106
                                    Wicker - direct by Brown
                                                                                     1225

     1    to play trying to find words.         So it does wrap around.         I

     2    think there's another QLpf.         Yes, right there.

     3               And just continuing with this, here we've got yet

     4    another example.      SubAudioDev, a very specific name for a

     5    variable, subAudioDev is right here.           And here's another

     6    example of wrapping around.         Here's subAudioDev as well.

     7               And so looking at Hytera's library, I saw things that

     8    pointed me to Motorola code.         And finding the functions and

     9    the variables told me that this code had been compiled into

    10    Hytera's library.

    11               THE COURT:     Are you saying that that code is unique

    12    to Motorola?

    13               THE WITNESS:     Yes, your Honor.

    14               THE COURT:     And no one else?

    15               THE WITNESS:     To the best of my knowledge, it's only

    16    Motorola that uses this code.

    17               THE COURT:     That's your opinion?

    18               THE WITNESS:     Again, outside of its being copied into

    19    Hytera's software.

    20               THE COURT:     You've expressed your opinion on the

    21    point.

    22               You may pursue it and cross-examine later on the

    23    issue.

    24               MR. BROWN:     Thank you, your Honor.

    25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 126 of 178 PageID #:53107
                                    Wicker - direct by Brown
                                                                                     1226

     1    Q.   Now, couldn't these overlaps -- and you can sit down,

     2    Dr. Wicker.

     3                 Couldn't these overlaps have been caused just by pure

     4    coincidence?

     5    A.   There would be -- no.       That's why I wanted to point out,

     6    for example, some of the names.          QLpfOutputPTR, that's very

     7    specific.     And there are many, many other names that could

     8    have been chosen for that variable.           That is not a

     9    coincidence.     That is copying.

    10    Q.   Okay.    Well, this is just one of the functions.            Did you

    11    find this in all of the other DSP functionality?

    12    A.   Yes --

    13    Q.   Okay.

    14    A.   -- over and over again.        In fact, the large number of the

    15    DSP entries in the library corresponded to Motorola code.

    16    Q.   Okay.    Let's go to your slide 83.        What are you showing

    17    here?

    18    A.   Slide 83 shows a carrier detector example.             We looked at

    19    that earlier.     We looked at the library, and it had

    20    corresponding elements to the carrier detector code.

    21    Q.   Okay.    And so where are those in the carrier detect code

    22    versus in Hytera's library?

    23    A.   Okay.    So here we have -- well, that's helpful.            Here we

    24    have the name itself.       It says CarrierDetectorBase.cpp.           And

    25    this is --
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 127 of 178 PageID #:53108
                                    Wicker - direct by Brown
                                                                                     1227

     1                 THE COURT:   Let's clarify.      What is Exhibit 83?          What

     2    is that?

     3                 Counsel, you may establish a foundation.

     4                 MR. BROWN:   Of course.     Of course.

     5                 THE COURT:   Further identification.

     6                 MR. BROWN:   Yes, your Honor.

     7    BY MR. BROWN:

     8    Q.   So slide 83, what is the code that you're comparing on the

     9    left side of slide 83?

    10    A.   Okay.    On the left side -- the left side of this slide, we

    11    have CarrierDetectorBase.cpp.         This is a Motorola source code

    12    file.   It was produced by Motorola in this case.

    13    Q.   And on the right side, is that the same library that we

    14    were looking at earlier?

    15    A.   Yes, it is.     This is DmrDspLib.lib.        It is from Version

    16    8.06 of Hytera's code, and it was produced by Hytera in this

    17    case.

    18    Q.   And what is DmrDsplib.lib in Hytera's products?

    19    A.   It is the library of DSP files, the library of DSP

    20    functionality that other code can literally check out and use

    21    in its own functionality.

    22    Q.   Okay.    And how does this relate to the DSP framework?

    23    A.   Well, it's critical to the DSP framework.            It is the core

    24    computational functionality of the DSP framework.              This is

    25    what does all of those individual tasks that come together to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 128 of 178 PageID #:53109
                                    Wicker - direct by Brown
                                                                                     1228

     1    allow you to modulate, demodulate, etcetera.

     2    Q.   And just to go back a few slides to Mr. -- to Hytera's

     3    presentation -- or excuse me, Hytera's spreadsheet, when it

     4    talks about determining how to create libraries, is the

     5    DmrDspLib.lib an example of one of the libraries that was

     6    created and referenced in the spreadsheet?

     7    A.   It is.

     8    Q.   So if we go back to carrier detection, what's your

     9    conclusion about whether or not Hytera's DmrDsp library is

    10    using Motorola's carrier detection code?

    11    A.   It's certainly using Motorola's carrier detection code.

    12    We see the name of the file here.          And I had already circled

    13    it earlier down here.       And then we see, for example, function

    14    calls, update parameter.        You can see that here.        We see

    15    particular variables.       SetBeta coefficients, you can see over

    16    here.

    17                 And let's just take this one as the last example.

    18    This is a variable, beta_c_y_bw.          And there's a lot packed

    19    into that.     And there's many other things that it could have

    20    been called and yet here it is in Hytera's library.

    21    Q.   Okay.    Did you see this behavior continue in other

    22    functionality?

    23    A.   Yes, I did.

    24                 THE COURT:   Now, with respect to this document, 83,

    25    is it in evidence?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 129 of 178 PageID #:53110
                                    Wicker - direct by Brown
                                                                                     1229

     1               MR. BROWN:     PTX 1863 is the same library that we've

     2    been talking about.

     3               THE COURT:     But that which is being depicted, is that

     4    Exhibit 83?     What is this?

     5               MR. BROWN:     Oh, I apologize, your Honor.         So the code

     6    on one side is PTX 1866 which is in evidence.             And then on the

     7    other side of the slide is PTX 1863 which is the exhibit we've

     8    been discussing at sidebar.

     9               THE COURT:     All right.     And the witness has testified

    10    in terms of comparison?

    11               MR. BROWN:     Correct, your Honor.

    12               THE COURT:     All right.     And both are in evidence --

    13               MR. BROWN:     18 --

    14               THE COURT:     -- or is there still the objection to the

    15    one?

    16               MR. CLOERN:     Your Honor, there is still an objection.

    17    This object code file is a category that we don't have

    18    objection to.     There just is a portion of the stuff in those

    19    boxes that we do.      And I can work with counsel to figure that

    20    out before we get to those slides which I don't think are

    21    coming up any time soon.

    22               THE COURT:     All right.     I encourage you to do that.

    23    But for now, let's move on with the witness.

    24               MR. BROWN:     Thank you, your Honor.

    25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 130 of 178 PageID #:53111
                                      Wicker - direct by Brown
                                                                                     1230

     1    Q.   Did you see the same thing that you saw for modulation

     2    limiter and carrier detector in Motorola's squelch source code

     3    versus what Hytera has on its products?

     4    A.   Yes, I did.     This is code related to squelch.          It's

     5    entitled squelch.cpp.         And there's a piece of SquelchBase.cpp

     6    as well.     And, for example, DetectSquelch is a particular -- a

     7    particular function -- actually, I'm sorry.             It's a boolean

     8    variable.     We can see that over here, DetectSquelch.

     9                 A particularly dense variable name, SqlSetVal, set

    10    value, SQL set value, we can see that down here and so forth.

    11    Here's a number of particular variables that we can see up

    12    here and so forth.        So this tells me that the code on the left

    13    was compiled into the library on the right.

    14    Q.   Okay.    And one more example.        You have Hytera --

    15                 THE COURT:    Which means who did what?

    16                 THE WITNESS:     Your Honor, if we could go back to the

    17    previous slide --

    18                 THE COURT:    Who did the compiling?       Who did what?

    19                 THE WITNESS:     It's in Hytera's library, and so the

    20    evidence tells me that Hytera's engineers compiled the source

    21    code on the left to create their libraries on the right.

    22                 THE COURT:    Proceed.

    23    BY MR. BROWN:

    24    Q.   So you're saying that Hytera had -- in order to create the

    25    libraries that are on Hytera's radios, what did they have to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 131 of 178 PageID #:53112
                                    Wicker - direct by Brown
                                                                                     1231

     1    do with the Motorola source code that you've identified?

     2    A.   They had to compile it.        In other words, they had to take

     3    it and compile it into libraries so that they could put that

     4    in their software release.

     5    Q.   And just to finish your run here, were there any other --

     6    did you keep compiling -- excuse me.

     7                 Did you keep comparing Motorola's source code to the

     8    libraries and find other examples?

     9    A.   Yes.    We've done carrier limit.        We've done then carrier

    10    detect.     This is NoiseSuppressor.cpp.        And so what we see when

    11    we look at the noise suppressor code for Motorola we see, once

    12    again, the same function calls turning up.             That's

    13    NoiseSuprsMgr, which I believe means noise suppressor manager.

    14                 And here are some additional variables:

    15    preEmpFilterState and deEmpFilterState.            We can see those down

    16    here.    And again, these are rather unique names which tells me

    17    the code on the left was composed into the library on the

    18    right.

    19    Q.   Okay.    And at the end of the day, how many examples of

    20    Motorola's trade secret DSP code did you find compiled into

    21    Hytera's libraries on their radio?

    22    A.   Quite a few.     So we can do this for a while but basically,

    23    what I saw was that each one of these pieces of Motorola's

    24    source code on the left was compiled into that library that we

    25    were just looking at.       In fact, these are screenshots where I
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 132 of 178 PageID #:53113
                                    Wicker - direct by Brown
                                                                                     1232

     1    had the individual file names pulled out of the library so

     2    that I could show them to you.          It just, it goes -- actually,

     3    there are several pages of this.

     4    Q.   Okay.    And how important are the functionalities from

     5    Motorola's trade secret DSP code to the workings of the DMR

     6    radio?

     7    A.   They're very important.        They're the building blocks of

     8    all the digital signal processing.           So when I look at these

     9    names, I see things that are very important to that process;

    10    for example, dealing with real signals.            That sounds funny,

    11    but it's a mathematical term that relates to complex signals.

    12    We see the noise suppressor.         That's one of the critical

    13    elements that makes the voice hearable if there's a lot of

    14    background noise.

    15                 Now, all of these that we see here, they're

    16    mathematical concepts that are used in digital signal

    17    processing to manipulate the signals to get information out of

    18    them.    So it's all critical to what a DSP does in a mobile

    19    radio.

    20    Q.   How do you know that Hytera didn't just name all of its

    21    files the exact same thing as Motorola's trade secret code?

    22    A.   Even the similarity, the identical names would be beyond

    23    coincidence.     But it's not just the names of the individual

    24    files, but it's the functions within the files, the variables

    25    within the files with the same names that are showing up.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 133 of 178 PageID #:53114
                                    Wicker - direct by Brown
                                                                                     1233

     1    This is not a coincidence.

     2    Q.   Okay.   Wouldn't it have been easier to just look at

     3    Hytera's source code, you know, the source code you have on

     4    the left?    Why didn't you just look at Hytera's source code

     5    for its DSP functionality and compare those?

     6    A.   That would have been easier, but that source code is no

     7    longer available.

     8    Q.   What do you mean, it's no longer available?

     9    A.   Hytera didn't produce it.        It's my understanding they say

    10    they don't have it.

    11    Q.   I'm sorry.     Hytera doesn't have its source code?

    12    A.   That's correct.

    13    Q.   What does that mean from the context of running a software

    14    company?

    15    A.   That's extremely unusual.        What we have is a situation

    16    where Hytera used code, compiled it into their libraries, and

    17    now no longer has the code that they started with.               So I

    18    couldn't look at the code that they actually compiled because

    19    they don't have it.       This means that they will find it

    20    extraordinarily difficult to update that software because they

    21    don't have it anymore.

    22    Q.   So how can they run -- how can they have all this DSP

    23    functionality on their radios if they don't have the source

    24    code?

    25    A.   They had the source code at one point in time.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 134 of 178 PageID #:53115
                                      Wicker - direct by Brown
                                                                                     1234

     1    Q.     And did you see evidence in this case that engineers at

     2    Hytera deleted materials that were relevant to Motorola's

     3    trade secrets?

     4    A.     Yes.

     5    Q.     Okay.    And what did you see?

     6    A.     I saw, for example, information regarding a laptop where

     7    there had been a forensic analysis, and various files in

     8    various places in the laptop were identified.             A large number

     9    of Motorola-related files were found in the recycling bin.

    10    Someone had tried to delete them and hadn't emptied the trash.

    11    Q.     Okay.    Let me -- you said you reviewed a forensic log of

    12    that?

    13    A.     Yes.

    14    Q.     Okay.    Let me take you back to your slide 31.         And I'm

    15    going to ask you if PTX 2 -- excuse me, PTX 1019 is one of

    16    those logs that you reviewed.

    17    A.     Yes, it is.

    18    Q.     Okay.    And how did you know that PTX 1019 was a forensic

    19    log?

    20    A.     It was actually produced by Hytera.         They had the forensic

    21    analysis done on their side, and they produced the results.

    22                   THE COURT:   Just for clarification, when you say

    23    "produced by Hytera," you mean an exchange of exhibits between

    24    the parties in this litigation?           That's what you mean when you

    25    say "produced by Hytera"?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 135 of 178 PageID #:53116
                                     Wicker - direct by Brown
                                                                                     1235

     1               THE WITNESS:      Yes, your Honor.

     2               THE COURT:      Okay.

     3               THE WITNESS:      Hytera produced it earlier in the case.

     4               THE COURT:      I'm saying, the production in terms of an

     5    exchange of documentation between the parties in the

     6    litigation.     Proceed.

     7    BY MR. BROWN:

     8    Q.   And so just to put a little bit more on that so that it's

     9    clear, when we -- the material that you had access to, was

    10    this stuff that you could have gotten if you weren't involved

    11    in this case and signed a protective order?

    12    A.   No.   I would never have seen all this material.

    13               MR. BROWN:      Okay.   Plaintiff moves to admit PTX 1019.

    14               THE COURT:      It is received and may be published.

    15          (Plaintiff's Exhibit 1019 received in evidence.)

    16               MR. BROWN:      Mr. Schlaifer, can we go to slide PDX

    17    8.31?

    18    BY MR. BROWN:

    19    Q.   So what are you showing on this slide, 8.31, with regard

    20    to what you just explained was in the forensic log?

    21    A.   So again, this is a forensic log.          And what we see is that

    22    there's a number of different kinds of documents.              Here we

    23    have an ErgoGuidebook doc.         So that would be a Microsoft Word

    24    file.   Here we have an app presentation.             That's a PowerPoint.

    25    There are a number of other PowerPoints and documents.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 136 of 178 PageID #:53117
                                    Wicker - direct by Brown
                                                                                     1236

     1                 Down here we have actual code, a particular code

     2    development system that creates these RT log packages.                And

     3    what we're seeing here is code that's related to specific

     4    trade secrets.      For example, XCMP and XNL are related to a

     5    trade secret referred to as the extended control and

     6    management protocol.

     7    Q.   Okay.    So let's -- to set the context for this, what we're

     8    looking at, is this a directory listing of something that was

     9    on a Hytera computer?

    10    A.   Yes, that was recovered from a Hytera computer.

    11    Q.   Okay.    And you pointed out a couple of the file names.

    12    Does Hytera have a functionality called ergo platform?

    13    A.   No.   That's actually a Motorola term for their ergonomic

    14    architecture.

    15    Q.   And does Hytera have a functionality called XCMP?

    16    A.   Again, no.     That's actually a Motorola term for their

    17    extended control protocol.

    18    Q.   Okay.    And you said that these files were found in the

    19    recycle bin of somebody at Hytera.           How do you know that from

    20    the forensic logs?

    21    A.   Well, what the forensics logs show me is the path name for

    22    these particular files.        And as you can see, they all start in

    23    the recycler, okay, the trash bin.

    24    Q.   And so how does this relate to why --

    25                 THE COURT:   When you say "recycler," the trash bin,
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 137 of 178 PageID #:53118
                                     Wicker - direct by Brown
                                                                                     1237

     1    do you mean that literally, or is that a technical term?

     2                THE WITNESS:     It's a technical term, your Honor.

     3                THE COURT:    Can you explain it?

     4                THE WITNESS:     Yes, sir.    It's the trash bin on the

     5    computer.    So it wasn't literally in the trash in someone's

     6    office.    It's the little trash icon that you've got on your

     7    computer when you throw files away so --

     8                THE COURT:    So there's no allegation that somebody

     9    had a hammer and broke it up, right?

    10                THE WITNESS:     No, your Honor.

    11                THE COURT:    Proceed.

    12    BY MR. BROWN:

    13    Q.   So the -- how does this relate to why you had to do this

    14    analysis that we just walked through of looking at the library

    15    code at Hytera instead of the source code?

    16    A.   Well, what this showed me was that there was other

    17    Motorola source code and other Motorola documents at Hytera,

    18    but they had been deleted.         This shows me this is an actual

    19    act of deletion that's caught through forensic analysis.

    20    Q.   So if we go back to the DSP functionality, we talked about

    21    the source code.      If we can go to 8.90, please.

    22                So what is your conclusion as to whether or not

    23    Hytera's DSP functionality they have on all of their radios

    24    came from using Motorola's source code?

    25    A.   It's clear to me that it did.         In other words, Hytera's
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 138 of 178 PageID #:53119
                                     Wicker - direct by Brown
                                                                                     1238

     1    DSP capability is based on the library on the right, and that

     2    library was created by compiling Motorola's source code into

     3    it.   And "the library on the right," I'm referring to PDX 109.

     4    Q.    And you were able to figure that out despite the fact that

     5    source code was deleted at Hytera?

     6    A.    That's correct.

     7    Q.    What other documents?      When Mr. Corretjer was on the

     8    stand, he talked about a number of confidential Motorola

     9    documents.     Did you also find Motorola confidential documents

    10    about the DSP functionality in Hytera's radios -- or sorry, in

    11    Hytera's possession?

    12    A.    Yes.   These documents that we see on the screen describe

    13    various aspects of the DSP trade secret.              We have the

    14    framework introduction, the LTD DSP architecture document, the

    15    software requirement specification, and the software

    16    architecture document, all of which were found in Hytera's

    17    possession.

    18                 MR. BROWN:    For the record, that's PTX 789, 727, 766,

    19    and 839.

    20    BY MR. BROWN:

    21    Q.    Did you also find evidence that some of these files had

    22    additionally been downloaded by Mr. Chia?

    23    A.    There were additional files that Mr. Chia had downloaded.

    24    Here's an example.        This is the DSP design handbook that is a

    25    Microsoft Word document that he downloaded while at Motorola.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 139 of 178 PageID #:53120
                                    Wicker - direct by Brown
                                                                                     1239

     1    Q.   And were you able to find this document at Hytera?

     2    A.   No, I don't believe I did.

     3    Q.   Okay.    And so why is it that you were only able to find

     4    some of the documents that were downloaded by Mr. Chia at

     5    Hytera?

     6    A.   It appears that documents had been deleted.

     7    Q.   In addition to the engineering -- sorry, the Hytera

     8    engineer computer that we just looked at a forensic analysis

     9    of, were there other places in which you learned that material

    10    had gone missing at Hytera?

    11    A.   Yes.    There were laptops that had been lost.           In fact,

    12    Mr. Chia's laptop was lost.

    13    Q.   Okay.    And when you say "lost," how does one lose -- what

    14    do you mean by that?

    15    A.   He reported it as having been lost.           It was not available.

    16    Q.   Okay.    And then additional files for the DSP

    17    functionality, did you find evidence of the carrier detection,

    18    noise suppression, and squelch documents in Hytera's

    19    possession?

    20    A.   Yes.    There are two examples on the screen.           The one on

    21    the left has to do with noise suppression, and this has to do

    22    with squelch.     It's an unmute logic task design.

    23    Q.   Now, we'll switch gears now and talk about the ergonomic

    24    layer which Motorola also calls the Darwin layer.              What is

    25    that?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 140 of 178 PageID #:53121
                                    Wicker - direct by Brown
                                                                                     1240

     1    A.   That was -- there was actually a demonstrative in court,

     2    not yesterday, the day -- the previous day of court.               It was

     3    referred to as the traffic cop.          So what the ergonomic layer

     4    does is it controls the way applications interact on these

     5    radios.    It passes message applications.           It turns them on and

     6    off as needed.      It provides a lot of functionality.

     7    Q.   Okay.    And so what functionality is it that you need the

     8    ergo layer or the application layer to do to make a radio

     9    work?

    10    A.   Okay.    So these radios have applications a lot like a cell

    11    phone would, but these particular applications have to behave

    12    in a unique way.      In other words, they have to interact in a

    13    certain way one would not find on a cell phone.

    14    Q.   What is it that this ergonomic layer helps with?              How does

    15    that help with the interactions?

    16    A.   Well, for example, let's suppose that someone is using a

    17    texting application on a radio, a DMR radio, and there's an

    18    emergency.     One would want that activity, the texting, to be

    19    interrupted so rather than, you know, have it be waiting in

    20    background.

    21                 That's not something you would necessarily see on a

    22    cell phone but in a radio for an emergency medical technician,

    23    for example, the ability to stop one application and start

    24    another, for example, in the case of an emergency is

    25    important.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 141 of 178 PageID #:53122
                                    Wicker - direct by Brown
                                                                                     1241

     1    Q.   Okay.    And how is it that those applications interact with

     2    each other?

     3    A.   Okay.    So what happens is the individual applications --

     4    for example, our individual was texting.             He was using that

     5    application, but an emergency arose.           And so it's necessary

     6    for these applications to exchange messages.             One had to

     7    communicate with the other and back and forth.              And so one of

     8    the things the ergonomic layer does is it supports messages

     9    being sent between applications as well as messages coming

    10    from other aspects of the radio.

    11    Q.   And did -- this idea of that kind of application

    12    interaction, did Motorola come up with that?

    13    A.   No.

    14    Q.   So what is it about what Motorola did that is the secret

    15    sauce or so important to Motorola?

    16    A.   Motorola came up with an innovative and unique way of

    17    making this all work, of making all those applications work

    18    together in a way that was consistent and reliable.

    19    Reliability is a big factor in this.

    20    Q.   Okay.    And did you review the confidential documents that

    21    Mr. Boerger explained to the jury in coming to your opinions

    22    in this case?

    23    A.   I did.

    24    Q.   Okay.

    25    A.   And these are examples of those documents.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 142 of 178 PageID #:53123
                                    Wicker - direct by Brown
                                                                                     1242

     1    Q.   And did you find these documents in Hytera's possession?

     2    A.   Yes.    As you can see, these documents here have Hytera

     3    Bates numbers indicating they were produced by Hytera in this

     4    case, and this one does not.         That is a Motorola Bates number.

     5    Q.   Okay.   So that's, for the record that's PTX 666, 667, 726,

     6    802, and 839 that you've marked as still in Hytera's files,

     7    but you didn't find 1341 in Hytera's files?

     8    A.   Not in this form.

     9    Q.   What does that mean?

    10    A.   Basically, what happened was parts of this document had

    11    been copied into another document that was labeled as a Hytera

    12    document.    They weren't identical, but clearly a lot of the

    13    content had been copied over.

    14    Q.   Okay.   Let's take a look at that.         What is the document

    15    1341 that you didn't find at Hytera?

    16    A.   Okay.   It's entitled the Darwin architecture.            It is a

    17    presentation.     As you can see here, it was basically designed

    18    to be an overview to familiarize what are the details of the

    19    Darwin architecture.

    20    Q.   And did you find that Mr. Chia had downloaded this from

    21    Motorola?

    22    A.   Yes.    We can see that very PowerPoint listed right here.

    23    Look at that number, and I can see that number here, and it

    24    tells me that he downloaded it April 3rd, 2008.

    25    Q.   Okay.   And would you turn to slide 106 of your
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 143 of 178 PageID #:53124
                                     Wicker - direct by Brown
                                                                                     1243

     1    presentation?     I'm going to ask you what PTX 586 is.

     2    A.   Okay.    So what this is, is a comparison of a particular

     3    slide and Darwin architecture PowerPoint deck and a slide in a

     4    presentation that was developed at Hytera.

     5    Q.   And so the one on the right, what is PTX 586?

     6    A.   On the right, it is, it's got a Hytera Bates number.                  It

     7    is a PowerPoint describing the application manager

     8    architecture.

     9    Q.   Did you rely on that -- I apologize.             Did you rely on that

    10    in coming to your conclusions in this case?

    11    A.   Yes, I did.

    12                 MR. BROWN:    Plaintiff moves to admit PTX 586.

    13                 MR. CLOERN:   No objection.

    14                 THE COURT:    It is received and may be published.

    15          (Plaintiff's Exhibit 586 received in evidence.)

    16    BY MR. BROWN:

    17    Q.   Thank you.     So let's start with how to understand

    18    Motorola's framework.        Have you created a demonstrative board

    19    to help explain this?

    20    A.   Yes, I have.

    21                 MR. BROWN:    May I approach, your Honor?

    22                 THE COURT:    Yes.

    23    BY MR. BROWN:

    24    Q.   What we've put on that board is PTX 1341, the document, an

    25    excerpt from the document that we were just looking at.                Can
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 144 of 178 PageID #:53125
                                    Wicker - direct by Brown
                                                                                     1244

     1    you help the jury understand what's being shown in this

     2    figure?

     3    A.   Certainly.     May I approach the figure?

     4               THE COURT:     Yes.

     5               THE WITNESS:     Thank you.

     6               Okay.    So this is the EMT architecture, the ergonomic

     7    management task.      And this is a diagram that shows how

     8    applications can communicate with each other as I showed in my

     9    simple example earlier.

    10               So there's a lot going on here.           This is the EMT

    11    portion that's dealing with messages.           And so messages can

    12    come from a lot of different places.           An application can apply

    13    a message.     The message goes into an application message

    14    queue.

    15               Messages can also come up from other parts of the

    16    radio.    For example, if you type something on the buttons, if

    17    you enter something into the keypad, it will come up through

    18    the translate task into the input message handler and from

    19    there, it goes into the same queue.           Similarly, there's a

    20    lower layer.     There's a common layer interface manager.              All

    21    of these can provide messages.

    22               And what happens is these messages go into the queue,

    23    and then they're operated on by this message handler.               And the

    24    message handler can cause lots of things to happen.               One

    25    important thing that can happen is it can pass along the
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 145 of 178 PageID #:53126
                                    Wicker - direct by Brown
                                                                                     1245

     1    information from the message and cause an application, another

     2    application, to start up.

     3                 So let's suppose you receive an emergency message,

     4    and it's a text.      So we want to turn on the text application

     5    so we can see it.      This function call will turn on the

     6    application and then signal that it's now ready, the app is

     7    active.

     8                 So there's other things going on as well.           There's an

     9    interface with something called the user interface task.                   So

    10    part of handling one of these messages could be causing

    11    something to show up on the screen.           So what we see is a

    12    nicely integrated and powerful means of handling messages so

    13    that different applications see the right messages at the

    14    right time, the right things show up on the screen.

    15    BY MR. BROWN:

    16    Q.   And what's the name -- it says "EMT architecture."               What

    17    is EMT?

    18    A.   Ergonomic manager task.

    19    Q.   Is that a Motorola name or a Hytera name?

    20    A.   It's a Motorola name.

    21    Q.   Have you ever seen that name used anywhere other than

    22    Motorola?

    23    A.   I have seen this used predominantly at Motorola.              It turns

    24    up in some of Hytera's documents.

    25    Q.   Okay.    Now, how important is this architecture to
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 146 of 178 PageID #:53127
                                    Wicker - direct by Brown
                                                                                     1246

     1    Motorola's EMT architecture, how they interact with

     2    applications?

     3    A.   Okay.    This is extremely important because again, it

     4    controls the behavior of the applications.             So that's what the

     5    emergency worker is going to be looking at, are those

     6    applications.     And he or she is going to depend on those

     7    applications working properly.          So this is extremely

     8    important.

     9                 There's other elements of it that aren't shown here

    10    besides simply the message handling.           EMT is a critical piece

    11    of making these emergency radios work the way they're supposed

    12    to work.

    13    Q.   And are -- each of those boxes, do they all require a lot

    14    of -- well, what represents the work in those boxes to create

    15    each of those boxes to work on an actual device?

    16    A.   Right.    So let's take application message handler.

    17    There's associated code for this.          There's actually a lot of

    18    code associated with this.         And this code must interact with

    19    other code routines that handle this other functionality.                  So

    20    it's a fairly complicated system with a lot of code

    21    interacting together to realize this performance.

    22    Q.   And have you studied's Hytera's -- well, does Hytera have

    23    an application structure like Motorola's?

    24    A.   Yes, it does.

    25    Q.   And you've studied that?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 147 of 178 PageID #:53128
                                    Wicker - direct by Brown
                                                                                     1247

     1    A.   Yes.

     2    Q.   Okay.   I think the other board there is from a Hytera

     3    document about its application.          Can you put that up?

     4    A.   This is Hytera's version of their manager architecture.

     5    Q.   And what are we seeing here, Professor?

     6    A.   Virtually the same thing.

     7    Q.   You said "virtually."       What are the differences between

     8    what's been marked with the Hytera logo and Motorola's

     9    proprietary application manager?

    10    A.   I can actually show it.        XLATE has been renamed

    11    "translator."     And there's some renaming here, and they put

    12    their name on it.

    13    Q.   And then up in the upper left corner, there is "RAF core."

    14    What is that?

    15    A.   Okay.   So this used to say "EMT."         It's been renamed "RAF

    16    core," radio architecture framework core.

    17    Q.   And other than that change, do you see any -- of the name

    18    changes, do you see any functional changes or differences

    19    between what Motorola does and what Hytera is doing here?

    20    A.   No, no.    In fact, maybe it would help if I backed up like

    21    this, and you can see these are the same.

    22    Q.   Okay.   Why don't we go back to the slides, Dr. Wicker.

    23    Have you seen evidence that this is an important functionality

    24    at Hytera the way that they're using Motorola's trade secrets?

    25    A.   Yes.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 148 of 178 PageID #:53129
                                    Wicker - direct by Brown
                                                                                     1248

     1    Q.   And if we'll go to your slide 104.           Mr. Schlaifer?

     2                 Slide 104 is an Exhibit 628 -- excuse me, 640.             Why

     3    are you highlighting this document to the jury?

     4    A.   Okay.    So this document is called "RAF concept."            It

     5    includes the application manager architecture.              And again, we

     6    see the same diagram that was originally from a Motorola

     7    document.

     8                 And so this RAF concept document contains a

     9    description essentially of Motorola's EMT.             And it's being

    10    shared.    What this email shows me is that this document

    11    containing Motorola's trade secret is being sent to several

    12    Hytera engineers.

    13    Q.   Okay.    So this is, it looks like it's November 2008, and

    14    it's an email from one Hytera engineer to how many others?

    15    A.   One, two, three, four, five -- five others.

    16    Q.   Okay.    And what is the instruction that's accompanying

    17    attaching the document here?

    18    A.   Here we see the document itself.          That's the RAF concept

    19    document that has the diagram that we've been looking at.                  And

    20    it says, "Please study this doc first before you start using

    21    RAF for application development."

    22                 So what this is telling me is that these engineers

    23    are being told to study the RAF concept document which

    24    contains Motorola's EMT trade secret, and they're being told,

    25    understand this before you develop applications.              And that
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 149 of 178 PageID #:53130
                                    Wicker - direct by Brown
                                                                                     1249

     1    would be important because the applications have to interface

     2    with the RAF core in order to send and receive messages.

     3    Q.   Why would it benefit Hytera's engineers who are working on

     4    applications to study Motorola's application manager?

     5    A.   Because Hytera is implementing Motorola's application,

     6    EMT, in their application manager.           And so any engineer

     7    writing an application would have to know how Motorola's

     8    system worked.      It would have to know how applications receive

     9    messages, how they send them, how it behaves when they're

    10    started up again and what messages they have to send.

    11    Q.   Okay.    If you'll turn to your next slide, Dr. Wicker, and

    12    look at PTX 627.      I'm sorry.     It's slide 105.

    13    A.   Thank you.

    14    Q.   What is PTX 627?

    15    A.   PTX 627 is a Hytera email.         It was produced by Hytera.

    16    It's from one Hytera engineer to another.

    17                 MR. BROWN:   Okay.    Plaintiff moves to admit PTX 627.

    18                 THE COURT:   It is received and may be published.

    19          (Plaintiff's Exhibit 627 received in evidence.)

    20    BY MR. BROWN:

    21    Q.   And what is PTX 627?

    22    A.   This is another example of that RAF concept document which

    23    contains the EMT diagram being sent from one Hytera engineer

    24    to, in this case, two others.

    25    Q.   Now, the "from" engineer, is that the name of Deyou Zhu,
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 150 of 178 PageID #:53131
                                    Wicker - direct by Brown
                                                                                     1250

     1    one of the engineers we heard testify by deposition earlier?

     2    A.   Yes, that's the same person.

     3    Q.   And it mentions something about an SRS.            Was he the same

     4    witness who was talking about an SRS during his testimony?

     5    A.   Yes.

     6    Q.   And what's that?

     7    A.   It's a software requirement specification.

     8    Q.   And do you recall or can you remind the jury which

     9    software requirement specification he was talking about in his

    10    deposition?

    11    A.   He was talking about Motorola's software requirement

    12    specification.

    13    Q.   And so here is Mr. Deyou Zhu, and he's emailing two other

    14    Hytera engineers.      Do you know if, are either of these the

    15    three individuals that came from Motorola?

    16    A.   No.

    17    Q.   And he's saying, "This week's work is mainly to compile

    18    the design outline according to the SRS written last week and

    19    also to get familiarized with it."           And then he attaches the

    20    same document we've been looking at.

    21                Why is it that additional engineers need to be

    22    familiar from a technical perspective with Motorola's

    23    application manager?

    24    A.   Well, this application manager not only interfaces with

    25    applications, it also interfaces with lower layers as we see
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 151 of 178 PageID #:53132
                                      Wicker - direct by Brown
                                                                                      1251

     1    underneath the diagram.         And so this application manager is

     2    really at the core of the radio's functionality.              And so a lot

     3    of people have got to understand how it works in order to

     4    interface with it.

     5    Q.    Okay.    And so if you turn to your slide 107 which is one

     6    more ahead of where I have it right now, Dr. Wicker,

     7    there's --

     8    A.    Okay.

     9    Q.    -- two additional documents, PTX 628 and PTX 637.               Are

    10    those just duplicates of the same document we've been looking

    11    at?

    12    A.    Yes, they are.

    13                  MR. BROWN:    Plaintiff moves to admit those two

    14    documents as well, PTX 628 and 637.

    15                  MR. CLOERN:   No objection.

    16                  THE COURT:    Both are received and may be published.

    17          (Plaintiff's Exhibits 628 and 637 received in evidence.)

    18    BY MR. BROWN:

    19    Q.    Now, in fairness, Doctor, we're only looking at a figure.

    20    Have you analyzed --

    21                  THE COURT:    Everything is fair.        Rephrase the

    22    question.

    23    BY MR. BROWN:

    24    Q.    Now, Dr. Wicker, we're only looking at a figure.             Did you

    25    find additional evidence that not just the figure was copied
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 152 of 178 PageID #:53133
                                    Wicker - direct by Brown
                                                                                     1252

     1    but the entire framework was copied into Hytera's documents?

     2    A.   Yes.   I thought the figure was particularly instructive,

     3    but text, other diagrams, there was a great deal of copying.

     4                So what I'm showing here is text from Motorola's

     5    document.    That's Plaintiff's Exhibit 1341.           And then you see

     6    the same text with one -- one or two differences over here in

     7    Hytera's documents.       So except for changing "EMT" to "RAF

     8    core," you can see that the text is identical, that it's been

     9    copied from Motorola's document.

    10    Q.   And so how did the main functions of Motorola's ergonomic

    11    layer, Darwin layer, compare to what Hytera calls their radio

    12    application framework?

    13    A.   They're the same.

    14    Q.   And there's a name change as you pointed out.             EMT becomes

    15    RAF core.    How does changing the name of a function like that

    16    relate to some of the code concealment that we talked about

    17    earlier?

    18    A.   It's another example of concealment.            In the code, you'll

    19    see a lot of code files that have some variation, RAF perhaps

    20    followed by something.        But RAF turns up a lot in Hytera's

    21    source code, and that tells me that they've got EMT code here

    22    but they're concealing it.

    23    Q.   And when you reviewed the entirety of the document, is

    24    there more copying evidence like this?

    25    A.   Yes.   This is just a very small piece.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 153 of 178 PageID #:53134
                                    Wicker - direct by Brown
                                                                                     1253

     1    Q.   And so what are you showing here on PDX 109?

     2    A.   Okay.    This is page after page that's been copied.

     3    Q.   Okay.    And are there -- is this just that you're finding

     4    the same document at Hytera, or are there changes being made?

     5    A.   No, there are changes being made.          We've already seen one

     6    example.     EMT is changed to RAF.       And there's a few other name

     7    changes, but from a functional standpoint, we are seeing the

     8    same thing time after time.         Motorola is on the left.        Hytera

     9    is on the right.      And Hytera is basically copying the Motorola

    10    document.

    11    Q.   Now, on the last slide right here, we see something called

    12    VRIS on the Hytera side.        What is VRIS?

    13    A.   VRIS is an acronym.       It stands for virtual radio interface

    14    standard.

    15    Q.   And does Hytera have a VRIS system?

    16    A.   No.

    17    Q.   Has Hytera ever had something called VRIS?

    18    A.   No.

    19    Q.   So why is VRIS showing up on Hytera documents?

    20    A.   Motorola has a VRIS.

    21    Q.   Does Hytera have something that is similar to Motorola's

    22    VRIS?

    23    A.   They do.    Hytera has something called RPIS which they

    24    copied from VRIS.

    25    Q.   So in Hytera's documents, there are indications like this
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 154 of 178 PageID #:53135
                                    Wicker - direct by Brown
                                                                                     1254

     1    of Motorola names that don't represent anything at Hytera?

     2    A.   That's correct.

     3    Q.   Let's go on to your next -- your next slide here, PTX 666.

     4    What are you showing here from this trade secret document?

     5    A.   Okay.    So this is the Darwin ergonomic platform

     6    architecture.     This is a document that describes in some

     7    detail the ergonomic platform.

     8    Q.   Okay.    And why would somebody -- why would the detail in

     9    this document be valuable to an engineer developing radio

    10    applications?

    11    A.   Okay.    It's a software architecture to begin with, so it

    12    provides a framework for writing software.             And we can see

    13    that expressed down here where it says, "Target audience."

    14    Who would want to read this document?           Developers of the

    15    ergonomic platform and radio software developers who will be

    16    using the platform to implement radio features and ergonomics.

    17    So basically, the people building the platform need to have

    18    this information and those who want to interact with it.

    19                 So, for example, if you're writing a source code that

    20    deals with what happens when you push buttons on the radio,

    21    that's something that would interface with Darwin and, thus,

    22    the writer of the code would need to know that.

    23    Q.   And did you find that Hytera's documents also copied out

    24    of this?

    25    A.   Yes.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 155 of 178 PageID #:53136
                                    Wicker - direct by Brown
                                                                                     1255

     1    Q.     I'll show your next slide.       What are you showing here?

     2    A.     Okay.    This is an example of the copying.        We can see that

     3    there's basically word for word copying from the left side on

     4    to the right side where the right side is the Hytera document.

     5    Q.     Is there any way that Hytera could have independently come

     6    up with identical copies of this, in your opinion?

     7    A.     No, no.    Let's just stop right on this one.         This is word

     8    for word.       "If there is a conflict, then specify an

     9    appropriate action."       "If there is a conflict, then specify an

    10    appropriate action."       That's not a coincidence.         That's

    11    copying.

    12    Q.     Is there any way that the engineers who came from Motorola

    13    over to Hytera could have had all of this memorized before

    14    they arrived at Hytera?

    15    A.     No, no.    One can remember functions.        Engineers can

    16    remember, you know, things they've designed, but they can't

    17    remember the details.       And this would require -- well, it's

    18    beyond imagining that the entire document could have been

    19    reproduced from memory.

    20    Q.     And if you'll turn to the next slide, Dr. Wicker, it's PTX

    21    638.    What is PTX 638?      It's slide 112.

    22    A.     This is a Hytera presentation.        It was produced by Hytera.

    23    Q.     Okay.    And did you consider this in coming to your

    24    conclusions in this case?

    25    A.     I did.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 156 of 178 PageID #:53137
                                    Wicker - direct by Brown
                                                                                     1256

     1                 MR. BROWN:   Okay.    Plaintiff moves to admit PTX 638.

     2                 THE COURT:   It is received and may be published.

     3          (Plaintiff's Exhibit 638 received in evidence.)

     4    BY MR. BROWN:

     5    Q.   Why have you selected PTX 638 -- well, why don't we start

     6    with this.     What is PTX 638?

     7    A.   Okay.    So we're dealing here with the application

     8    framework, the way applications are to interact on Hytera's

     9    radios.    And I note that this is a Hytera engineer, Ruan

    10    Hanchun.     He was not one of the folks who came over from

    11    Motorola.

    12    Q.   Okay.    And so what is this Hytera presentation describing?

    13    And I'll go to your next slide.

    14    A.   What it's describing is the EMT architecture, although

    15    it's calling it the application framework.

    16    Q.   But the document looks different, Professor Wicker.               It

    17    looks like everything is laid out differently.              The figures

    18    are different.      How does that affect your analysis?

    19    A.   Okay.    So what I did was I looked at what was actually

    20    being shown on the right.         And what you see are, there's the

    21    three applications.       There's the application message queue.

    22    There's the app message handler.          I'm seeing the same things.

    23    They just moved the boxes around a bit.

    24                 Here's some additional detail that we don't see on

    25    the left:     The ACBL, ACRT, ADT, and IMT.          Those aren't on the
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 157 of 178 PageID #:53138
                                    Wicker - direct by Brown
                                                                                     1257

     1    left, but they are part of Motorola's Darwin architecture.

     2    Q.   Do those show up in other figures, or did Hytera come up

     3    with this?

     4    A.   No, they -- excuse me.        They show up in other figures in

     5    Motorola's documents.       Hytera did not come up with those

     6    terms.

     7    Q.   Okay.   And did you see anything that indicated that the --

     8    some of the figures from the Hytera presentation on the right

     9    have actually been directly copied, like copied and pasted

    10    electronically into the figure?

    11    A.   I noticed something very interesting.           Look at this arrow

    12    here.    It's an oddly shaped arrow.         Look at this arrow here.

    13    It's exactly the same.        The "EMT input" has been deleted, but

    14    that's the same arrow.

    15    Q.   And so what does that tell you about the Hytera engineers'

    16    access to Motorola confidential documents?

    17    A.   They had access to it, and this particular gentleman, Ruan

    18    Hanchun, had a software version of the EMT architecture

    19    document from Motorola to the extent he was able to actually

    20    copy arrows out of it.

    21    Q.   But I thought you said that this document, PTX 1341,

    22    wasn't found at Hytera.

    23    A.   They did not produce it, so apparently it was deleted.

    24    Q.   And so how do you know that this means that that document

    25    must have existed at Hytera at some point?
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 158 of 178 PageID #:53139
                                    Wicker - direct by Brown
                                                                                     1258

     1    A.   Well, it must have existed at Hytera at some point because

     2    here, we have someone copying directly out of the document.

     3               MR. CLOERN:     Objection, your Honor.        Speculation.

     4               THE COURT:     Overruled.     The answer may stand.        You

     5    may cross-examine later on the issue.

     6    BY MR. BROWN:

     7    Q.   So I want to turn to source code.          Were you able to

     8    analyze Hytera's source code for what it calls its radio

     9    application framework?

    10    A.   Yes, I was.

    11    Q.   And was that in a library file, or were you able to

    12    actually look at the source code?

    13    A.   In that case, I actually did see some source code.

    14    Q.   And is that the source code that's on Hytera's SVN, or is

    15    that something that came from a Hytera engineer?

    16    A.   It came from a Hytera engineer.

    17    Q.   And so were you able to locate the actual source code on

    18    Hytera's SVN which is -- well, I should withdraw it.

    19               When I say "Hytera's SVN," can you explain to the

    20    jury what I'm talking about?

    21    A.   That's where Hytera keeps its source code that -- its

    22    actual source code releases that go into radios.

    23    Q.   And did you find on Hytera's SVN the source code that

    24    implements Hytera's radio application framework?

    25    A.   No.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 159 of 178 PageID #:53140
                                      Wicker - direct by Brown
                                                                                     1259

     1    Q.   Okay.    And is that usual, that the source code for an

     2    entire application framework would not be present on a

     3    software company's servers?

     4    A.   That would be very unusual.          And I should note, though,

     5    that there was some header files and some related files that I

     6    was able to find.

     7    Q.   Okay.    So why don't we jump to some of the files that you

     8    were able to find on Hytera's computer -- excuse me, on

     9    Hytera's SVN, if we'll go to your slide 116, please.

    10                 MR. BROWN:   Mr. Schlaifer?

    11                 THE WITNESS:     Okay.

    12    BY MR. BROWN:

    13    Q.   Thank you.     So on the left side, you have Motorola's

    14    source code and on the right side, you have Hytera's source

    15    code.   At a high level, what are we talking about here in

    16    terms of the source code?         What is the source code doing?

    17    A.   Okay.    So this source code has to do with translation.

    18    It's a portion that we see on the bottom left of our diagram

    19    on the demonstrative.         Where it says "translator," that's what

    20    XLT is relating to.

    21    Q.   Okay.    And what are you seeing when you compare the

    22    Motorola source code -- well, actually, let me ask this.

    23                 The Motorola source code on the left side, is that

    24    publicly available?

    25    A.   No, it's not.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 160 of 178 PageID #:53141
                                    Wicker - direct by Brown
                                                                                     1260

     1    Q.   Is that something that Motorola keeps confidential or

     2    distributes around?

     3    A.   It is something Motorola keeps confidential.             In fact, as

     4    we heard testimony before, Motorola's source code is

     5    considered confidential.

     6    Q.   Okay.    And so what are you seeing in Hytera's source code

     7    that's similar to what's in Motorola's?

     8    A.   Well, virtually all of it.         So what we see here as a

     9    particular function name, rs_xlt_utilities, here we have

    10    ps_xlt_utilities.      Under "purpose," it says, "Performs an

    11    exhaustive test to determine the hardware source of the user

    12    input."     And that's from Motorola's code.

    13                 Over here on the right, we see, "Performs an

    14    exhaustive test to determine the hardware source of the user

    15    input."     It's identical.     And so I've highlighted in yellow

    16    the rest of the identical portions for this particular piece

    17    of Motorola source code.

    18    Q.   Now, it looks like a lot of what you've highlighted here

    19    as being copied is, it's got these stars.

    20    A.   Yes.

    21    Q.   And what does that mean?

    22    A.   Okay.    That is a set of comments.        So if you'll recall

    23    from the source code that I had up on the board sometime ago,

    24    the comments were things that engineers put into their code so

    25    others can understand it but it's not actually compiled.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 161 of 178 PageID #:53142
                                    Wicker - direct by Brown
                                                                                     1261

     1    Q.    And so are the -- the comments are also being copied, is

     2    that what's happening here?

     3    A.    Exactly.

     4    Q.    And what does that indicate to you about whether -- sorry.

     5    There we go.      Okay.   Sorry about that.

     6                  What does that indicate to you about the scope of the

     7    copying here?

     8    A.    The scope of the copying was extreme.          So basically, we're

     9    just seeing mass copying of Motorola's code into Hytera's

    10    code.

    11    Q.    Okay.    And is the -- does this copying continue on in

    12    other of the radio application framework code that you looked

    13    at?

    14    A.    Yes.

    15    Q.    And how common in your review of Hytera's code were

    16    comments written in English in Hytera's source code?

    17    A.    I saw quite a few English comments in Hytera's source

    18    code.

    19    Q.    And so we talked about how code is in different languages.

    20    And you mentioned how code is typically written in English at

    21    least in C and C++.

    22    A.    That's right.

    23    Q.    Does the comment have to be written in English?

    24    A.    No, no.    In fact, I did see one or two Chinese annotations

    25    in Hytera's production, but most of their comments were in
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 162 of 178 PageID #:53143
                                    Wicker - direct by Brown
                                                                                     1262

     1    English.

     2    Q.   And you've also highlighted some things in blue here.

     3    What are you highlighting here?

     4    A.   Okay.    So this is an example of Hytera's trying to conceal

     5    what they were doing by renaming.          So this says "RS."       RS is

     6    here as well.     I'm circling portions of Motorola's code.                That

     7    has been changed to "PS" in Hytera's.

     8                 Otherwise, you'll see the rest of the name is the

     9    same.   RS, get user input source; PS, get user input source.

    10    That's the same.

    11    Q.   And you said that this was part of Hytera's concealment.

    12    Why would changing from RS to PS conceal Hytera's theft?

    13    A.   Well, for example, if this was -- if this name appeared in

    14    a library, a search for "RS XLT get user input source" would

    15    not be found.     You would instead see PS.

    16    Q.   Okay.    Now, you said that some of the source code for

    17    Hytera's radio application framework is missing.              So how did

    18    you determine that their entire framework was using Motorola's

    19    trade secrets?

    20    A.   Oh, by looking at the documents -- they described what

    21    Motorola did versus what Hytera did -- and looking at the

    22    source code that was available.

    23    Q.   Did you also conduct the analysis of the library files

    24    that you did for the DSP functionality?

    25    A.   Yes, I did.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 163 of 178 PageID #:53144
                                     Wicker - direct by Brown
                                                                                     1263

     1    Q.     Okay.    If we'll go, Mr. Schlaifer, to Dr. Wicker's slide

     2    127.

     3                   And so on this slide, you're showing a library file

     4    from Hytera called RAF_arm9.lib.          What is that?

     5    A.     Okay.    So this is a library, hence the l-i-b.         RAF is

     6    radio architecture framework.         And arm9 is one of the

     7    processors that's used in Hytera's radios.

     8    Q.     Okay.    And were you able to find by reviewing the library

     9    file the same way you did with DSP whether or not Motorola's

    10    code was in here?

    11    A.     Yes, I was.

    12    Q.     Okay.    We'll go to your next slide.       How did you do that?

    13    A.     Okay.    So once again, it was the same sort of working with

    14    the puzzle.       In other words, looking at the library, looking

    15    for names of code that looked familiar in Motorola's source

    16    code and then looking for variable names and so forth.                And

    17    that's what we're going to see here.

    18    Q.     Okay.    So what have you highlighted here on the right?

    19    A.     Okay.    So what I've highlighted are particularly long

    20    names of functions.       For example, we've got -- it's a little

    21    hard to see.       The yellow is corCpGetCpValueOfPosOnSwitch.             So

    22    it's doing something with a position of a switch.              That's in

    23    yellow.

    24    Q.     And did that come from Motorola's source code?

    25    A.     We can see it on the upper left:        So this term can be seen
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 164 of 178 PageID #:53145
                                    Wicker - direct by Brown
                                                                                     1264

     1    right here --

     2    Q.   Does --

     3    A.   -- and this over here.

     4    Q.   I'm sorry.

     5    A.   I was about to say, and so forth.          We have a number of

     6    examples here.

     7    Q.   Does corCpGetCpValueOfPosOnSwitch, does that have some

     8    standard meaning in the industry such that Hytera would have

     9    independently written a function with that name?

    10    A.   No, no.    This is a -- this function name could have had

    11    any of -- I would hate to count them, but literally hundreds

    12    of names.

    13    Q.   And after you conducted your analysis of Hytera's radio

    14    application framework library, did you find that there was

    15    additional evidence of copying other than the four figures

    16    that you have, four functions that you have here?

    17    A.   Yes.

    18    Q.   Okay.

    19    A.   Quite a bit.

    20    Q.   And so what are you showing on this slide?

    21    A.   Okay.   Once again, the names of files on the left appeared

    22    in Hytera's RAF library on the right.           And it's not just the

    23    names but also the functions and the variables that appear in

    24    the library.     So what that told me was that all of the

    25    Motorola code on the left had been converted to CPP and
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 165 of 178 PageID #:53146
                                    Wicker - direct by Brown
                                                                                     1265

     1    compiled into Hytera's libraries.

     2    Q.   Okay.    But these source code files were not in Hytera's

     3    SVN, right?

     4    A.   No, they weren't.

     5    Q.   Did you find them anywhere else at Hytera or some of them,

     6    at least?

     7    A.   I found a small number that were able to be recovered from

     8    Hytera's laptops.

     9    Q.   Okay.    And when you say "Hytera's laptops," you mean some

    10    of the engineers' laptops?

    11    A.   Exactly.

    12    Q.   Okay.    Let's go, Mr. Schlaifer, to Dr. Wicker's slide 114.

    13                 And so what are you showing here on slide 114?

    14    A.   Okay.    This is a series of files.        This is actual Motorola

    15    code.   And it has to do with interactive management services,

    16    processing, translate inputs.         And this is svc_applications.c.

    17    It's a fundamental file for application interaction.

    18    Q.   Now, this code was not in Hytera's SVN, but do you have an

    19    opinion about whether or not this was ultimately what was

    20    compiled into Hytera's products?

    21    A.   Yes, because I was able to find the names of the files in

    22    Hytera's libraries as well as some of the functions and

    23    variables.

    24    Q.   And did Hytera have any other source code in their

    25    possession that matched the names of these Motorola source
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 166 of 178 PageID #:53147
                                      Wicker - direct by Brown
                                                                                     1266

     1    code files that you found on Hytera's engineer laptop?

     2    A.   No.

     3    Q.   Okay.    Did you find that some of these files had been

     4    modified from Motorola's original files?

     5    A.   Yes.    There were modifications in the files.

     6    Q.   I'm going to go to your next slide.           Now, you have said on

     7    this slide that that is Hytera's file on the right and

     8    Motorola's file on the left.          To be clear, you aren't saying

     9    that that was part of their SVN, correct?              That's not part of

    10    what Hytera's source code repository has, right?

    11    A.   That's correct.

    12                 MR. CLOERN:    We have -- this is one of the slides we

    13    have an objection to.

    14                 THE COURT:    All right.     It remains under advisement.

    15    Proceed.

    16                 MR. BROWN:    Thank you, your Honor.

    17    BY MR. BROWN:

    18    Q.   Okay.    So we've got on the left side Motorola source code

    19    and on the right side, a file that you found at Hytera.

    20    A.   That's right.

    21    Q.   Why have you selected this file to show the jury?

    22    A.   Actually, just so I'm clear --

    23                 THE COURT:    Just a minute.     When you say you found

    24    it, what do you mean when you say you found it?

    25                 THE WITNESS:     It was produced by Hytera in the course
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 167 of 178 PageID #:53148
                                     Wicker - direct by Brown
                                                                                     1267

     1    of the investigation.

     2                THE COURT:    Produced by, but you did not find it?

     3                THE WITNESS:     I did not --

     4                THE COURT:    You found it in terms of that which was

     5    produced?

     6                THE WITNESS:     Yes, your Honor.

     7                THE COURT:    All right.     Can you clarify that a

     8    little?

     9                MR. BROWN:    Of course.     Of course.

    10    BY MR. BROWN:

    11    Q.   So when you went to use the -- during the course of this

    12    case, you were -- you had access to a source code computer,

    13    right?

    14    A.   That's correct.

    15    Q.   And what was on that source code computer?

    16    A.   The various releases of Hytera's code that was used in

    17    their actual products.

    18    Q.   And then was there also -- and that's the SVN that you're

    19    talking about?

    20    A.   That's correct.

    21    Q.   Was there also a separate database on that computer that

    22    contained code that was found at Hytera in other locations?

    23    A.   Yes.

    24    Q.   And so this code, when you say you found it, this code was

    25    found on one of Hytera's engineer's laptops but not in what
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 168 of 178 PageID #:53149
                                    Wicker - direct by Brown
                                                                                     1268

     1    they consider their official source code list?

     2    A.   Exactly.

     3                THE COURT:    Would that be the testimony of the

     4    witness if you didn't lead him?          All right.     Rephrase the

     5    question.

     6                MR. BROWN:    Of course.

     7    BY MR. BROWN:

     8    Q.   Can you help us understand the difference between the

     9    places where you found source code at Hytera -- or sorry,

    10    where the source code was stored at Hytera and produced in

    11    this litigation?

    12    A.   Yes.   Software was found in a number -- software was

    13    produced by Hytera, that software having been in a number of

    14    different places.      The SVN that counsel was referring to has

    15    the software that's actually part of the release for given

    16    radio products.      I believe there's nine releases.

    17                And so that was one place that had software copied on

    18    to a laptop so I could look at it, but software was also

    19    discovered by Hytera in other places.           For example, some

    20    software was recovered in the course of forensics examinations

    21    of laptops that had turned up in various places.              So I was

    22    able to look at software that was not part of the various

    23    releases but was found on Hytera's engineers' computers.

    24                THE COURT:    I think it clarifies enough to overrule

    25    the objection and say this may be a subject of
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 169 of 178 PageID #:53150
                                    Wicker - direct by Brown
                                                                                     1269

     1    cross-examination.

     2                 MR. BROWN:   Thank you, your Honor.

     3    BY MR. BROWN:

     4    Q.   So the source code that we're looking at here, we've got

     5    Motorola's source code on the left, and you've got something

     6    that was in Hytera's files on the right.             Why did you pick

     7    this particular file to point to?

     8    A.   Okay.    So this was an example of a header file.            And it

     9    was particularly important for the com ergo platform.               It

    10    contains a number of definitions and things that are used by a

    11    lot of the ergo platform, the EMT architecture.

    12    Q.   I'm just going to move the toolbar that you have there.

    13    A.   Thank you.

    14    Q.   Why -- the file names are different between Motorola's and

    15    Hytera's.     What's the difference here?

    16    A.   Okay.    So as we can see, com_ergo_platform_app_defines.h,

    17    someone, and I think I know who, changed the name to

    18    com_ergo_platform_app_defines_ruanhanchun.h.

    19    Q.   Who do you think changed the name?

    20    A.   I'm thinking it's Ruan Hanchun.

    21    Q.   And is that the same name of the engineer at Hytera

    22    that -- well, did you show a presentation from that engineer

    23    earlier?

    24    A.   Yes, I did.

    25    Q.   And what was the subject of that presentation we looked
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 170 of 178 PageID #:53151
                                    Wicker - direct by Brown
                                                                                     1270

     1    at?

     2    A.    It was EMT, or the application architecture for Hytera in

     3    bright red.

     4    Q.    And so what is it that you're seeing in the difference

     5    between the source code from Motorola and what was found at

     6    Hytera?

     7    A.    Okay.    So the two are highly similar with the exception

     8    that "copyright" for Motorola and the file name have been

     9    deleted.      So that's why I put a big X there.         And so it starts

    10    here with these calls to the compiler.            You can see those

    11    duplicated up here.       And otherwise, we see a lot of the same

    12    code.

    13    Q.    And did you -- were there other examples like this that

    14    you saw of Motorola's code found in Hytera's possession?

    15    A.    Yes.

    16    Q.    So if we'll go to, Mr. Schlaifer, slide 123.

    17                  And here is showing cor_emt_application_manager.c.

    18    Is this one of the files that you identified in the library

    19    file?

    20    A.    Yes.

    21    Q.    And so what are you showing here?         It actually looks

    22    different.      So is what are the differences on that top blowout

    23    there?

    24    A.    Okay.    So let's note that this is the original Motorola

    25    file.    This is not C.     It was written in the C programming
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 171 of 178 PageID #:53152
                                    Wicker - direct by Brown
                                                                                     1271

     1    language.    Here we have Hytera's cor_emt_application_manager,

     2    the same name, but it's not cpp.          So it's been slightly

     3    modified to work with a C++ compiler.

     4                Now, when I look at some of these things that are

     5    written in, we note that on the right, we have YT commented

     6    out this particular portion of the source code.              So it says,

     7    "vr write error log."       That tells me this is probably writing

     8    information to an error log, and YT, I'm thinking that's Y.T.

     9    Kok, has commented it out.         He doesn't want that logging to

    10    occur.

    11                The other thing I note, here we have a rather

    12    complicated phrase, "free the adb," etcetera.             We see the same

    13    thing here except instead of svcEmt, it's been changed to RAF.

    14    And so this is an example of what we've seen already of

    15    Motorola's name, EMT, being changed to Hytera's name, RAF,

    16    though the code remains the same.

    17                MR. CLOERN:    Your Honor, we would just object to the

    18    extent that it's not clear anymore whether this is files from

    19    the formal corporate SVN or from the other laptop and it's --

    20    that's the problem that we have with the exhibit, is that the

    21    way this is done, it's not clear which is which.

    22                THE COURT:    Well, it will become clearer, I'm sure,

    23    to the extent that it needs clarification after your zealous

    24    cross-examination of the witness.          But consistent with the

    25    Rule 402, this witness with a specialized knowledge can say
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 172 of 178 PageID #:53153
                                    Wicker - direct by Brown
                                                                                     1272

     1    things that other witnesses would not be permitted to say.

     2    And ultimately, it's up to the jury to give weight to the

     3    credibility to the testimony of the witness.

     4                 And so proceed.

     5    BY MR. BROWN:

     6    Q.   I want to go back to what you were just talking about.

     7    Before we go down there, you see up at the top it says,

     8    "Porting Darwin EMT to CPA."         What does that mean from a

     9    technical perspective?

    10    A.   Okay.    First thing I want to note is, this phrase does not

    11    appear in Motorola's original file.           From a technical

    12    perspective, what it says is porting, converting Darwin's EMT,

    13    its ergonomic manager task, to CPA.           That is the common

    14    platform architecture for Hytera.          So someone has written into

    15    this file that they are porting Motorola's Darwin EMT into

    16    Hytera's CPA.

    17    Q.   "Porting" is not a term that most people are familiar

    18    with.   Is that a technical term?

    19    A.   Yes.

    20    Q.   What does it mean?

    21    A.   Typically, it means making the changes necessary to use

    22    something in one context in another context.             So someone

    23    has -- is saying that they are changing what's necessary in

    24    Motorola's code so that it will run on Hytera's system under

    25    its common platform architecture.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 173 of 178 PageID #:53154
                                    Wicker - direct by Brown
                                                                                     1273

     1    Q.   And so on the bottom here, you highlighted that the text

     2    was changed from SVC EMT on the Motorola side.              What does that

     3    mean?

     4    A.   Okay.    That is the ergonomic manager task.           It's

     5    Motorola's indication that this is part of the EMT.

     6    Q.   And it's been changed over to RAF?

     7    A.   Yes.

     8    Q.   And how does that relate to the concealment discussion we

     9    were having earlier?

    10    A.   Okay.    So what this means is someone doing a search for

    11    this entire name would not find it.           They would not find it

    12    because it had been concealed by changing "EMT" to "RAF" or in

    13    this case, svcEmt to RAF.

    14    Q.   Okay.    And there was discussion earlier in Hytera's

    15    spreadsheet that we looked at -- and we can go back to it in a

    16    second -- about interfaces.         Are these interfaces, or is that

    17    something else?

    18    A.   These are actually interfaces.          These are called into the

    19    library.     So what the code does, what, for example, this code

    20    here is doing is it's saying, "I want to use something that's

    21    in that library, so I have to use the interface."              The name

    22    for that interface into the library has been changed so it

    23    can't be detected.

    24    Q.   And so, Mr. Schlaifer, if we'll just flip back to

    25    Dr. Wicker's slide 8.77.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 174 of 178 PageID #:53155
                                    Wicker - direct by Brown
                                                                                     1274

     1                 And we saw this earlier.      Can you just explain how

     2    the discussion here about "extracting only the required

     3    component and change interface to own interface has the lowest

     4    chance of detection if the code was disassembled by Motorola"?

     5    How does that relate to what you just pointed to in Hytera's

     6    source code?

     7    A.   So what we just saw was an example of using the code,

     8    extracting the required component but changing the name,

     9    changing the interface to their own interface to make it

    10    harder to detect so looking at the interface and looking for

    11    Motorola's names wouldn't see it because it had been

    12    concealed.     The chance of detection had been reduced.

    13    Q.   And let's go to Slide 8.125, Mr. Schlaifer.

    14                 And here's another example of a source file that

    15    you've identified.       What are you identifying here?          On the

    16    left is Motorola's source code again, and on the right is a

    17    file SvcApplications.cpp.        What are you showing here?

    18    A.   Okay.    So what we're seeing is a common piece of code,

    19    Motorola's code.      This is a function name, SVC

    20    GetAppMessageDataBuffer.        And over here on Hytera's we see SVC

    21    GetAppMessageDataBuffer.

    22                 And we can go through this and see that there's a lot

    23    of copying.     But what I've emphasized down here is Motorola's

    24    indication of a particular function.           And here's Hytera's.

    25    And Hytera has changed the name.          Here we have SVC
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 175 of 178 PageID #:53156
                                    Wicker - direct by Brown
                                                                                     1275

     1    GetAppMessageDataBuffer, and here we have RAF

     2    GetAppMessageDataBuffer.

     3    Q.   Now, we've looked at a few examples.            Have you looked --

     4    were you able to identify additional examples of Motorola's

     5    source code for RAF at Hytera?

     6    A.   Yes.

     7    Q.   And so what are you showing here?

     8    A.   What I'm showing are many files of Motorola's source code

     9    at Hytera.

    10    Q.   And so just to give context for what we're looking at,

    11    what is -- what is in this column here?

    12    A.   So let's see.     In this column, we have the names of

    13    Motorola's source code.

    14    Q.   And then in this column over here?

    15    A.   The Hytera production numbers.          So that was the number

    16    that was assigned to the files when Hytera produced this code

    17    in this case.

    18    Q.   Now, you mentioned earlier that Hytera had changed the

    19    code from C to C++.       What's the technical effect of doing

    20    that?

    21    A.   Basically, it allows one to use the code in a C++

    22    environment so you can compile it using C++ compilers.

    23    Q.   I'm going to have you turn to Page 117.            I'm going to ask

    24    you about an exhibit.

    25    A.   Okay.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 176 of 178 PageID #:53157
                                     Wicker - direct by Brown
                                                                                     1276

     1    Q.   PTX 652 is an email and an attachment.            What is this?

     2    A.   Okay.    So this particular exhibit shows an email from one

     3    Hytera engineer to another Hytera engineer with two more

     4    copied.    It's got an attached document which relates to an act

     5    of copying.

     6    Q.   Okay.    And if you turn to your next slide, what is the

     7    attached document?

     8    A.   The attached --

     9                 MR. CLOERN:   Objection, your Honor.        This document is

    10    not in evidence.      No one's testified about it.          No one's been

    11    deposed.     There's no marking on it what it is or anything.

    12                 THE COURT:    Are you going to attempt to lay a

    13    foundation?

    14                 MR. BROWN:    That's what I'm trying to do, your Honor.

    15                 THE COURT:    Continue with your effort.

    16    BY MR. BROWN:

    17    Q.   And what is the document you're looking at right now?

    18    A.   Okay.    There's a document that describes a particular

    19    functionality --

    20                 THE COURT:    Before you get to the substance of it,

    21    lay the foundation for its admissibility.

    22                 MR. BROWN:    Of course.

    23                 THE COURT:    And that's a good point to stop at for

    24    today since it's 4:00 o'clock.          If we had a window, we would

    25    know whether the sun is still shining.
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 177 of 178 PageID #:53158

                                                                                     1277

     1               So members of the jury, you are to return tomorrow,

     2    and once again, at 10:15.        The Court has other matters to deal

     3    with.   You are excused until tomorrow at 10:15.             And keep in

     4    mind that you do not have to return on Friday.

     5               The witness may step down.

     6               Counsel, please remain.

     7          (Proceedings heard in open court.          Jury out.)

     8               THE COURT:     After this witness, do you have somebody

     9    else lined up for tomorrow?

    10               MR. BROWN:     I think this witness will probably last

    11    all of tomorrow between direct and cross, your Honor.

    12          (Pause.)

    13               THE COURT:     I also have a criminal matter that should

    14    take some priority.       That's all I need to know.         Okay.

    15    Tomorrow, 10:15, counsel.

    16               MR. ALPER:     Your Honor, one thing as a housekeeping

    17    matter.    We move to seal certain exhibits of Mr. Karpoor's,

    18    his testimony.      We're going to work with counsel to come up

    19    with a list of exhibits that we've been moving to seal, and

    20    we'll submit that to the Court.

    21               THE COURT:     Yes.   I think that's an excellent way to

    22    try to resolve it, by agreement.          But I certainly understand

    23    the importance of sealing, and that would apply to your

    24    exhibits as well as Hytera's exhibits as we move forward.

    25               I think we're making progress here, so I will hold
Case: 1:17-cv-01973 Document #: 789 Filed: 12/20/19 Page 178 of 178 PageID #:53159

                                                                                     1278

     1    you no longer.

     2          (Proceedings adjourned from 4:05 p.m. to 10:15 a.m.)

     3                                   * * * * * * *

     4                              C E R T I F I C A T E

     5              We, Amy Spee and Judith A. Walsh, do hereby certify

     6    that the foregoing is a complete, true, and accurate

     7    transcript of the proceedings had in the above-entitled case

     8    before the Honorable CHARLES R. NORGLE, SR., one of the judges

     9    of said court, and a jury, at Chicago, Illinois, on November

    10    20, 2019.

    11

    12    /s/ Amy Spee, CSR, RMR, CRR                             November 21, 2019

    13    /s/ Judith A. Walsh, CSR, RDR, F/CRR                    November 21, 2019

    14    Official Court Reporters

    15    United States District Court

    16    Northern District of Illinois

    17    Eastern Division

    18

    19

    20

    21

    22

    23

    24

    25
